


110 HR 7239 IH: American Energy, American

U.S. House of Representatives
2008-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7239
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2008
			Mr. Udall of Colorado
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on
			 Agriculture,
			 Ways and Means,
			 Science and Technology,
			 Oversight and Government
			 Reform, Transportation
			 and Infrastructure, and Natural Resources, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To reduce gasoline prices, to lessen the dependence of
		  the United States on foreign oil, to strengthen the economy of the United
		  States, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the American Energy, American
			 Innovation Act of 2008.
			(b)Table of
			 contents
				
					Sec. 1. Short title; table of contents.
					Title I—Short-Term Relief for American Energy
				Consumers
					Subtitle A—Consumer Energy Supply
					Sec. 101. Definitions.
					Sec. 102. Sale and replacement of oil from the strategic
				petroleum reserve.
					Subtitle B—Commodity Markets Transparency and
				Accountability
					Sec. 111. Definition of energy commodity.
					Sec. 112. Speculative limits and transparency of off-shore
				trading.
					Sec. 113. Disaggregation of index funds and other data in
				energy and agriculture markets.
					Sec. 114. Detailed reporting from index traders and swap
				dealers.
					Sec. 115. Transparency and recordkeeping
				authorities.
					Sec. 116. Trading limits to prevent excessive
				speculation.
					Sec. 117. Modifications to core principles applicable to
				position limits for contracts in agricultural and energy
				commodities.
					Sec. 118. CFTC administration.
					Sec. 119. Review of prior actions.
					Sec. 120. Review of over-the-counter markets.
					Sec. 121. Studies; reports.
					Sec. 122. Over-the-counter authority.
					Sec. 123. Expedited process.
					Title II—National Commission on Energy Independence
					Sec. 201. Establishment of Commission.
					Sec. 202. Purpose.
					Sec. 203. Composition of Commission.
					Sec. 204. Functions of Commission.
					Sec. 205. Powers of Commission.
					Sec. 206. Reports.
					Sec. 207. Staff of Commission.
					Sec. 208. Compensation and travel expenses.
					Sec. 209. Meetings.
					Sec. 210. Authorization of appropriations.
					Title III—Establish a National Renewable Electricity
				Standard
					Sec. 301. National renewable electricity standard.
					Title IV—APOLLO PROJECT FOR CONVERSION OF MOTOR VEHICLES TO
				ALTERNATIVE FUELS
					Sec. 401. Sense of Senate on conversion of motor vehicles to
				alternative fuels and energy independence.
					Sec. 402. Consumer tax credits for advanced
				vehicles.
					Sec. 403. Research and development program for alternative fuel
				vehicle technologies.
					Sec. 404. Federal fleet requirements.
					Title V—ENHANCED CONSERVATION AND EFFICIENCY
					Subtitle A—Enhancing Efficiency of Conventional
				Vehicles
					Part
				I—Fuel Economy Standards
					Sec. 501. Increase corporate fuel economy
				standards.
					Sec. 502. More realistic determination of fuel efficiency
				standards.
					Sec. 503. Fuel efficiency standards revisions.
					Sec. 504. Automobile safety.
					Part II—Other Provisions
					Sec. 511. Lightweight materials research and
				development.
					Sec. 512. Federal Government gasoline consumption.
					Sec. 513. Credit for fuel-efficient motor vehicles.
					Sec. 514. Exclusion from heavy truck tax for idling reduction
				units and advanced insulation.
					Sec. 515. Idling reduction tax credit.
					Sec. 516. Determination of certification standards by Secretary
				of Energy for certifying idling reduction devices.
					Sec. 517. Extension and modification of alternative motor
				vehicle credit.
					Subtitle B—Alternative Fuels and Biofuels
					Part
				I—General Provisions
					Sec. 521. Bioenergy research and development.
					Sec. 522. Alternative fueled automobile production
				requirement.
					Sec. 523. Definition of renewable biomass.
					Sec. 524. Loan guarantees for renewable energy
				pipelines.
					Part II—Tax Provisions
					Sec. 530. Reference.
					Sec. 531. Expansion of special allowance to cellulosic biomass
				alcohol fuel plant property.
					Sec. 532. Credit for producers of fossil free
				alcohol.
					Sec. 533. Extension and modification of credit for biodiesel
				used as fuel.
					Sec. 534. Extension and modification of alternative fuel
				credit.
					Sec. 535. Extension of suspension of taxable income limit on
				percentage depletion for oil and natural gas produced from marginal
				properties.
					Sec. 536. Extension and modification of election to expense
				certain refineries.
					Sec. 537. Hydrogen installation, infrastructure, and fuel
				costs.
					Sec. 538. Alternative fuel vehicle refueling property
				credit.
					Sec. 539. Certain income and gains relating to alcohol fuels
				and mixtures, biodiesel fuels and mixtures, and alternative fuels and mixtures
				treated as qualifying income for publicly traded partnerships.
					Subtitle C—Other Provisions
					Part
				I—General Provisions
					Sec. 541. Energy efficiency and conservation block
				grants.
					Sec. 542. Weatherization assistance program for low-income
				persons.
					Sec. 543. Renewable energy workforce.
					Part II—Tax Provisions
					Sec. 550. Reference.
					Subpart A—Renewable energy incentives
					Sec. 551. Renewable energy credit.
					Sec. 552. Production credit for electricity produced from
				marine renewables.
					Sec. 553. Energy credit.
					Sec. 554. Credit for residential energy efficient
				property.
					Sec. 555. Special rule to implement FERC and State electric
				restructuring policy.
					Sec. 556. New clean renewable energy bonds.
					Subpart B—Carbon Mitigation Provisions
					Sec. 561. Expansion and modification of advanced coal project
				investment credit.
					Sec. 562. Expansion and modification of coal gasification
				investment credit.
					Sec. 563. Temporary increase in coal excise tax.
					Sec. 564. Special rules for refund of the coal excise tax to
				certain coal producers and exporters.
					Sec. 565. Carbon audit of the tax code.
					Subpart C—Energy Conservation and Efficiency
					Sec. 571. Qualified energy conservation bonds.
					Sec. 572. Credit for nonbusiness energy property.
					Sec. 573. Energy efficient commercial buildings
				deduction.
					Sec. 574. Modifications of energy efficient appliance credit
				for appliances produced after 2007.
					Sec. 575. Accelerated recovery period for depreciation of smart
				meters and smart grid systems.
					Sec. 576. Qualified green building and sustainable design
				projects.
					Subpart D—Geothermal Incentives
					Sec. 581. Energy credit for geothermal heat pump
				systems.
					Sec. 582. 3-year accelerated depreciation period for geothermal
				heat pump systems.
					Title VI—INCREASED DOMESTIC PRODUCTION
					Subtitle A—Outer Continental Shelf
					Sec. 601. Prohibition on leasing.
					Sec. 602. Opening of certain areas to oil and gas
				leasing.
					Sec. 603. Coastal State roles and responsibilities.
					Sec. 604. Protection of the environment and conservation of the
				natural resources of the Outer Continental Shelf.
					Sec. 605. Limitations.
					Sec. 606. Prohibition on leasing in certain Federal protected
				areas.
					Sec. 607. No effect on applicable law.
					Sec. 608. Buy American requirements.
					Sec. 609. Small, woman-owned, and minority-owned
				businesses.
					Sec. 610. OCS joint permitting offices.
					Sec. 611. Definitions.
					Subtitle B—Drill Responsibly in Leased Lands
					Sec. 621. Issuance of new leases.
					Sec. 622. Fair return on production of Federal oil and gas
				resources.
					Subtitle C—Coal Innovation Direct Loan Program
					Sec. 631. Coal innovation direct loan program.
					Subtitle D—Nuclear Power
					Sec. 641. Nuclear Regulatory Commission.
					Sec. 642. Nuclear energy workforce.
					Sec. 643. Interagency working group to promote domestic
				manufacturing base for nuclear components and equipment.
					Subtitle E—Carbon Sequestrations
					Sec. 651. Tax credit for carbon dioxide
				sequestration.
					Title VII—Offsets
					Sec. 700. Reference.
					Subtitle A—Ending Unneeded Tax Breaks
					Sec. 701. Limitation of deduction for income attributable to
				domestic production of oil, gas, or primary products thereof.
					Sec. 702. 7-year amortization of geological and geophysical
				expenditures for certain major integrated oil companies.
					Sec. 703. Clarification of determination of foreign oil and gas
				extraction income.
					Sec. 704. Clarification of eligibility for renewable diesel
				credit.
					Sec. 705. Clarification that credits for fuel are designed to
				provide an incentive for United States production.
					Subtitle B—Additional Revenue Provisions
					Sec. 711. Nonqualified deferred compensation from certain tax
				indifferent parties.
					Sec. 712. Delay in application of worldwide allocation of
				interest.
					Sec. 713. Time for payment of corporate estimated
				taxes.
				
			IShort-Term Relief
			 for American Energy Consumers
			AConsumer Energy
			 Supply
				101.DefinitionsIn this subtitle—
					(1)the term
			 light grade petroleum means crude oil with an API gravity of 30
			 degrees or higher;
					(2)the term
			 heavy grade petroleum means crude oil with an API gravity of 26
			 degrees or lower; and
					(3)the term
			 Secretary means the Secretary of Energy.
					102.Sale and
			 replacement of oil from the strategic petroleum reserve
					(a)Initial
			 Petroleum Sale and ReplacementNotwithstanding section 161 of the
			 Energy Policy and Conservation Act (42 U.S.C. 6241), the Secretary shall
			 publish a plan not later than 15 days after the date of enactment of this Act
			 to—
						(1)sell, in the
			 amounts and on the schedule described in subsection (b), light grade petroleum
			 from the Strategic Petroleum Reserve and acquire an equivalent volume of heavy
			 grade petroleum;
						(2)deposit the cash
			 proceeds from sales under paragraph (1) into the SPR Petroleum Account
			 established under section 167 of the Energy Policy and Conservation Act (42
			 U.S.C. 6247); and
						(3)from the cash
			 proceeds deposited pursuant to paragraph (2), withdraw the amount necessary to
			 pay for the direct administrative and operational costs of the sale and
			 acquisition.
						(b)Amounts and
			 ScheduleThe sale and acquisition described in subsection (a)
			 shall require the offer for sale of a total quantity of 70,000,000 barrels of
			 light grade petroleum from the Strategic Petroleum Reserve. The sale shall
			 commence, whether or not a plan has been published under subsection (a), not
			 later than 30 days after the date of enactment of this Act and be completed no
			 more than 6 months after the date of enactment of this Act, with at least
			 20,000,000 barrels to be offered for sale within the first 60 days after the
			 date of enactment of this Act. In no event shall the Secretary sell barrels of
			 oil under subsection (a) that would result in a Strategic Petroleum Reserve
			 that contains fewer than 90 percent of the total amount of barrels in the
			 Strategic Petroleum Reserve as of the date of enactment of this Act. Heavy
			 grade petroleum, to replace the quantities of light grade petroleum sold under
			 this section, shall be obtained through acquisitions which—
						(1)shall commence no
			 sooner than 6 months after the date of enactment of this Act;
						(2)shall be
			 completed, at the discretion of the Secretary, not later than 5 years after the
			 date of enactment of this Act;
						(3)shall be carried
			 out in a manner so as to maximize the monetary value to the Federal Government;
			 and
						(4)shall be acquired
			 using the receipts from the sale of light petroleum authorized under this
			 section.
						(c)DeferralsThe
			 Secretary is encouraged to, when economically beneficial and practical, grant
			 requests to defer scheduled deliveries of petroleum to the Reserve under
			 subsection (a) if the deferral will result in a premium paid in additional
			 barrels of oil which will reduce the cost of oil acquisition and increase the
			 volume of oil delivered to the Reserve or yield additional cash bonuses.
					BCommodity Markets
			 Transparency and Accountability
				111.Definition of
			 energy commodity
					(a)Definition of
			 Energy CommoditySection 1a of the Commodity Exchange Act (7
			 U.S.C. 1a) is amended—
						(1)by redesignating
			 paragraphs (13) through (34) as paragraphs (14) through (35), respectively;
			 and
						(2)by inserting after
			 paragraph (12) the following:
							
								(13)Energy
				commodityThe term energy commodity means—
									(A)coal;
									(B)crude oil,
				gasoline, diesel fuel, jet fuel, heating oil, and propane;
									(C)electricity;
									(D)natural gas;
				and
									(E)any other
				substance that is used as a source of energy, as the Commission, in its
				discretion, deems
				appropriate.
									.
						(b)Conforming
			 Amendments
						(1)Section
			 2(c)(2)(B)(i)(II)(cc) of the Commodity Exchange Act (7 U.S.C.
			 2(c)(2)(B)(i)(II)(cc)) is amended—
							(A)in subitem (AA),
			 by striking section 1a(20) and inserting section
			 1a(21); and
							(B)in subitem (BB),
			 by striking section 1a(20) and inserting section
			 1a(21).
							(2)Section
			 13106(b)(1) of the Food, Conservation, and Energy Act of 2008 is amended by
			 striking section 1a(32) and inserting section
			 1a.
						(3)Section 402 of the
			 Legal Certainty for Bank Products Act of 2000 (7 U.S.C. 27) is amended—
							(A)in subsection
			 (a)(7), by striking section 1a(20) and inserting section
			 1a; and
							(B)in subsection
			 (d)—
								(i)in
			 paragraph (1)(B), by striking section 1a(33) and inserting
			 section 1a; and
								(ii)in
			 paragraph (2)(D), by striking section 1a(13) and inserting
			 section 1a.
								112.Speculative
			 limits and transparency of off-shore trading
					(a)In
			 GeneralSection 4 of the Commodity Exchange Act (7 U.S.C. 6) is
			 amended by adding at the end the following:
						
							(e)Foreign Boards
				of Trade
								(1)In
				generalThe Commission may not permit a foreign board of trade to
				provide to the members of the foreign board of trade or other participants
				located in the United States direct access to the electronic trading and order
				matching system of the foreign board of trade with respect to an agreement,
				contract, or transaction in an energy or agricultural commodity that settles
				against any price (including the daily or final settlement price) of 1 or more
				contracts listed for trading on a registered entity, unless—
									(A)the foreign board
				of trade makes public daily trading information regarding the agreement,
				contract, or transaction that is comparable to the daily trading information
				published by the registered entity for the 1 or more contracts against which
				the agreement, contract, or transaction traded on the foreign board of trade
				settles; and
									(B)the foreign board
				of trade (or the foreign futures authority that oversees the foreign board of
				trade)—
										(i)adopts position
				limits (including related hedge exemption provisions) for the agreement,
				contract, or transaction that are comparable, taking into consideration the
				relative sizes of the respective markets, to the position limits (including
				related hedge exemption provisions) adopted by the registered entity for the 1
				or more contracts against which the agreement, contract, or transaction traded
				on the foreign board of trade settles;
										(ii)has the authority
				to require or direct market participants to limit, reduce, or liquidate any
				position the foreign board of trade (or the foreign futures authority that
				oversees the foreign board of trade) determines to be necessary to prevent or
				reduce the threat of price manipulation, excessive speculation as described in
				section 4a, price distortion, or disruption of delivery or the cash settlement
				process;
										(iii)agrees to
				promptly notify the Commission of any change regarding—
											(I)the information
				that the foreign board of trade will make publicly available;
											(II)the position
				limits that the foreign board of trade or foreign futures authority will adopt
				and enforce;
											(III)the position
				reductions required to prevent manipulation, excessive speculation as described
				in section 4a, price distortion, or disruption of delivery or the cash
				settlement process; and
											(IV)any other area of
				interest expressed by the Commission to the foreign board of trade or foreign
				futures authority;
											(iv)provides
				information to the Commission regarding large trader positions in the
				agreement, contract, or transaction that is comparable to the large trader
				position information collected by the Commission for the 1 or more contracts
				against which the agreement, contract, or transaction traded on the foreign
				board of trade settles; and
										(v)provides the
				Commission with information necessary to publish reports on aggregate trader
				positions for the agreement, contract, or transaction traded on the foreign
				board of trade that are comparable to such reports for 1 or more contracts
				against which the agreement, contract, or transaction traded on the foreign
				board of trade settles.
										(2)Existing foreign
				boards of tradeParagraph (1) shall not be effective with respect
				to any agreement, contract, or transaction in an energy commodity executed on a
				foreign board of trade to which the Commission had granted direct access
				permission before the date of the enactment of this subsection until the date
				that is 180 days after such date of
				enactment.
								.
					(b)Liability of
			 Registered Persons Trading on a Foreign Board of Trade
						(1)Section 4(a) of
			 such Act (7 U.S.C. 6(a)) is amended by inserting or by subsection
			 (f) after Unless exempted by the Commission pursuant to
			 subsection (c).
						(2)Section 4 of such
			 Act (7 U.S.C. 6) is further amended by adding at the end the following:
							
								(f)A person
				registered with the Commission, or exempt from registration by the Commission,
				under this Act may not be found to have violated subsection (a) with respect to
				a transaction in, or in connection with, a contract of sale of a commodity for
				future delivery if the person has reason to believe the transaction and the
				contract is made on or subject to the rules of a board of trade that is legally
				organized under the laws of a foreign country, authorized to act as a board of
				trade by a foreign futures authority, subject to regulation by the foreign
				futures authority, and has not been determined by the Commission to be
				operating in violation of subsection
				(a).
								.
						(c)Contract
			 Enforcement for Foreign Futures ContractsSection 22(a) of such
			 Act (7 U.S.C. 25(a)) is amended by adding at the end the following:
						
							(5)A contract of sale
				of a commodity for future delivery traded or executed on or through the
				facilities of a board of trade, exchange, or market located outside the United
				States for purposes of section 4(a) shall not be void, voidable, or
				unenforceable, and a party to such a contract shall not be entitled to rescind
				or recover any payment made with respect to the contract, based on the failure
				of the foreign board of trade to comply with any provision of this
				Act.
							.
					113.Disaggregation
			 of index funds and other data in energy and agriculture marketsSection 4 of the Commodity Exchange Act (7
			 U.S.C. 6), as amended by section 112 of this Act, is amended by adding at the
			 end the following:
					
						(g)Disaggregation
				of Index Funds and Other Data in Energy and Agriculture
				MarketsSubject to section 8 and beginning within 30 days of the
				issuance of the final rule required by section 4h, the Commission shall
				disaggregate and make public weekly—
							(1)the number of
				positions and total value of index funds and other passive, long-only and
				short-only positions (as defined by the Commission) in all energy and
				agricultural markets to the extent such information is available; and
							(2)data on
				speculative positions relative to bona fide physical hedgers in those markets
				to the extent such information is
				available.
							.
				114.Detailed
			 reporting from index traders and swap dealersSection 4 of the Commodity Exchange Act (7
			 U.S.C. 6), as amended by sections 112 and 113 of this Act, is amended by adding
			 at the end the following:
					
						(h)Index Traders
				and Swap Dealers ReportingThe Commission shall issue a proposed
				rule defining and classifying index traders and swap dealers (as those terms
				are defined by the Commission) for purposes of data reporting requirements and
				setting routine detailed reporting requirements for such entities in designated
				contract markets, derivatives transaction execution facilities, foreign boards
				of trade subject to section 4(e), and electronic trading facilities with
				respect to significant price discovery contracts with respect to exempt and
				agricultural commodities not later than 60 days after the date of the enactment
				of this subsection, and issue a final rule within 120 days after such date of
				enactment.
						.
				115.Transparency
			 and recordkeeping authorities
					(a)In
			 GeneralSection 4g(a) of the Commodity Exchange Act (7 U.S.C.
			 6g(a)) is amended—
						(1)by inserting
			 a before futures commission merchant; and
						(2)by inserting
			 and transactions and positions traded pursuant to subsection (g),
			 (h)(1), or (h)(2) of section 2, or any exemption issued by the Commission by
			 rule, regulation or order, after United States or
			 elsewhere,.
						(b)Reports of Deals
			 Equal to or in Excess of Trading LimitsSection 4i of such Act (7
			 U.S.C. 6i) is amended—
						(1)in the first
			 sentence—
							(A)by inserting
			 (a) before It shall; and
							(B)by inserting
			 in the United States or elsewhere, and of transactions and positions in
			 any such commodity entered into pursuant to subsection (g), (h)(1), or (h)(2)
			 of section 2, or any exemption issued by the Commission by rule, regulation or
			 order before , and of cash or spot; and
							(2)by striking all
			 that follows the 1st sentence and inserting the following:
							
								(b)With respect to
				agricultural and energy commodities, upon special call by the Commission, any
				person shall provide to the Commission, in a form and manner and within the
				period specified in the special call, books and records of all transactions and
				positions traded on or subject to the rules of any board of trade or electronic
				trading facility in the United States or elsewhere, or pursuant to subsection
				(g), (h)(1), or (h)(2) of section 2, or any exemption issued by the Commission
				by rule, regulation, or order, as the Commission may determine appropriate to
				deter and prevent price manipulation or any other disruption to market
				integrity or to diminish, eliminate, or prevent excessive speculation as
				described in section 4a(a).
								(c)Such books and
				records described in subsections (a) and (b) shall show complete details
				concerning all such transactions, positions, inventories, and commitments,
				including the names and addresses of all persons having any interest therein,
				shall be kept for a period of 5 years, and shall be open at all times to
				inspection by any representative of the Commission or the Department of
				Justice. For the purposes of this section, the futures and cash or spot
				transactions and positions of any person shall include such transactions and
				positions of any persons directly or indirectly controlled by the
				person.
								.
						(c)Conforming
			 Amendments
						(1)Section 2(g) of
			 such Act (7 U.S.C. 2(g)) is amended—
							(A)by inserting
			 4g(a), 4i, before 5a (to; and
							(B)by inserting
			 , and the regulations of the Commission pursuant to section 4c(b)
			 requiring reporting in connection with commodity option transactions,
			 before shall apply.
							(2)Section 2(h)(2)(A)
			 of such Act (7 U.S.C. 2(h)(2)(A)) is amended to read as follows:
							
								(A)sections 4g(a),
				4i, 5b, and 12(e)(2)(B), and the regulations of the Commission pursuant to
				section 4c(b) requiring reporting in connection with commodity option
				transactions;
								.
						116.Trading limits
			 to prevent excessive speculationSection 4a of the Commodity Exchange Act (7
			 U.S.C. 6a) is amended—
					(1)in subsection
			 (a)—
						(A)by inserting
			 (1) after (a); and
						(B)by adding after
			 and below the end the following:
							
								(2)In accordance with
				the standards set forth in paragraph (1) of this subsection and consistent with
				the good faith exception cited in subsection (b)(2), with respect to
				agricultural commodities enumerated in section 1a(4) and energy commodities,
				the Commission, within 60 days after the date of the enactment of this
				paragraph, shall by rule, regulation, or order establish limits on the amount
				of positions that may be held by any person with respect to contracts of sale
				for future delivery or with respect to options on such contracts or commodities
				traded on or subject to the rules of a contract market or derivatives
				transaction execution facility, or on an electronic trading facility as a
				significant price discovery contract.
								(3)In establishing
				the limits required in paragraph (2), the Commission shall set limits—
									(A)on the number of
				positions that may be held by any person for the spot month, each other month,
				and the aggregate number of positions that may be held by any person for all
				months;
									(B)to the maximum
				extent practicable, in its discretion—
										(i)to
				diminish, eliminate, or prevent excessive speculation as described under this
				section;
										(ii)to deter and
				prevent market manipulation, squeezes, and corners;
										(iii)to ensure
				sufficient market liquidity for bona fide hedgers; and
										(iv)to ensure that
				the price discovery function of the underlying market is not disrupted;
				and
										(C)to the maximum
				extent practicable, in its discretion, take into account the total number of
				positions in fungible agreements, contracts, or transactions that a person can
				hold in agricultural and energy commodities in other markets.
									(4)(A)Not later than 150 days
				after the date of the enactment of this paragraph, the Commission shall convene
				a Position Limit Agricultural Advisory Group and a Position Limit Energy Group,
				each group consisting of representatives from—
										(i)5 predominantly commercial short
				hedgers of the actual physical commodity for future delivery;
										(ii)5 predominantly commercial long
				hedgers of the actual physical commodity for future delivery;
										(iii)4 noncommercial participants in
				markets for commodities for future delivery; and
										(iv)each designated contract market or
				derivatives transaction execution facility upon which a contract in the
				commodity for future delivery is traded, and each electronic trading facility
				that has a significant price discovery contract in the commodity.
										(B)Not later than 60 days after the date
				on which the advisory groups are convened under subparagraph (A), and annually
				thereafter, the advisory groups shall submit to the Commission advisory
				recommendations regarding the position limits to be established in paragraph
				(2) and a recommendation as to whether the position limits should be
				administered directly by the Commission, or by the registered entity on which
				the commodity is listed (with enforcement by both the registered entity and the
				Commission).
									;
				and
						(2)in subsection
			 (c)—
						(A)by inserting
			 (1) after (c); and
						(B)by adding after
			 and below the end the following:
							
								(2)With respect to
				agricultural and energy commodities, for the purposes of contracts of sale for
				future delivery and options on such contracts or commodities, a bona fide
				hedging transaction or position is a transaction or position that—
									(A)(i)represents a substitute
				for transactions to be made or positions to be taken at a later time in a
				physical marketing channel;
										(ii)is economically appropriate to the
				reduction of risks in the conduct and management of a commercial enterprise;
				and
										(iii)arises from the potential change
				in the value of—
											(I)assets that a person owns, produces,
				manufactures, processes, or merchandises or anticipates owning, producing,
				manufacturing, processing, or merchandising;
											(II)liabilities that a person owns or
				anticipates incurring; or
											(III)services that a person provides,
				purchases, or anticipates providing or purchasing; or
											(B)reduces risks
				attendant to a position resulting from a transaction that—
										(i)was executed
				pursuant to subsection (g), (h)(1), or (h)(2) of section 2, or an exemption
				issued by the Commission by rule, regulation or order; and
										(ii)was executed
				opposite a counterparty for which the transaction would qualify as a bona fide
				hedging transaction pursuant to paragraph (2)(A) of this
				subsection.
										.
						117.Modifications
			 to core principles applicable to position limits for contracts in agricultural
			 and energy commodities
					(a)Contracts Traded
			 on Contract MarketsSection 5(d)(5) of the Commodity Exchange Act
			 (7 U.S.C. 7(d)(5)) is amended by striking all that follows adopt
			 and inserting , for speculators, position limitations with respect to
			 agricultural commodities enumerated in section 1a(4) or energy commodities, and
			 position limitations or position accountability with respect to other
			 commodities, where necessary and appropriate..
					(b)Contracts Traded
			 on Derivatives Transaction Execution FacilitiesSection 5a(d)(4)
			 of such Act (7 U.S.C. 7a(d)(4)) is amended by striking all that follows
			 adopt and inserting , for speculators, position
			 limitations with respect to energy commodities, and position limitations or
			 position accountability with respect to other commodities, where necessary and
			 appropriate for a contract, agreement or transaction with an underlying
			 commodity that has a physically deliverable supply..
					(c)Significant
			 Price Discovery ContractsSection 2(h)(7)(C)(ii)(IV) of such Act
			 (7 U.S.C. 2(h)(7)(C)(ii)(IV)) is amended by striking where
			 necessary and all that follows through in significant price
			 discovery contracts and inserting for speculators, position
			 limitations with respect to significant price discovery contracts in energy
			 commodities, and position limitations or position accountability with respect
			 to significant price discovery contracts in other commodities.
					118.CFTC
			 administration
					(a)Additional
			 Commodity Futures Trading Commission Employees for Improved
			 EnforcementSection 2(a)(7) of the Commodity Exchange Act (7
			 U.S.C. 2(a)(7)) is amended by adding at the end the following:
						
							(D)Additional
				employeesAs soon as practicable after the date of the enactment
				of this subparagraph, subject to appropriations, the Commission shall appoint
				at least 100 full-time employees (in addition to the employees employed by the
				Commission as of the date of the enactment of this subparagraph)—
								(i)to
				increase the public transparency of operations in agriculture and energy
				markets;
								(ii)to improve the
				enforcement of this Act in those markets; and
								(iii)to carry out
				such other duties as are prescribed by the
				Commission.
								.
					(b)Inspector
			 General of Commodity Futures Trading Commission
						(1)Elevation of
			 office
							(A)Inclusion of
			 cftc in definition of establishmentSection 11(2) of the
			 Inspector General Act of 1878 (5 U.S.C. App.) is amended by striking or
			 the Export-Import Bank, and inserting , the Export-Import Bank,
			 or the Commodity Futures Trading Commission,.
							(B)Exclusion of
			 cftc from definition of designated federal entitySection
			 8G(a)(2) of such Act (5 U.S.C. App.) is amended by striking the
			 Commodity Futures Trading Commission,.
							(2)TransitionUntil
			 such time as the Inspector General of the Commodity Futures Trading Commission
			 is appointed in accordance with section 3 of the Inspector General Act of 1978,
			 the Office of Inspector General of the Commission shall continue in effect as
			 provided in such Act before the date of the enactment of this Act.
						119.Review of prior
			 actionsNotwithstanding any
			 provision of the Commodity Exchange Act, the Commodity Futures Trading
			 Commission shall review, as appropriate, all regulations, rules, exemptions,
			 exclusions, guidance, no action letters, orders, other actions taken by or on
			 behalf of the Commission, and any action taken pursuant to the Commodity
			 Exchange Act by an exchange, self-regulatory organization, or any other
			 registered entity, that are currently in effect, to ensure that such prior
			 actions are in compliance with the provisions of this title.
				120.Review of
			 over-the-counter markets
					(a)StudyThe
			 Commodity Futures Trading Commission shall conduct a study—
						(1)to determine the
			 efficacy, practicality, and consequences of establishing position limits for
			 agreements, contracts, or transactions conducted in reliance on sections 2(g)
			 and 2(h) of the Commodity Exchange Act and of any exemption issued by the
			 Commission by rule, regulation or order, as a means to deter and prevent price
			 manipulation or any other disruption to market integrity or to diminish,
			 eliminate, or prevent excessive speculation as described in section 4a of such
			 Act for physical-based commodities; and
						(2)to determine the
			 efficacy, practicality, and consequences of establishing aggregate position
			 limits for similar agreements, contracts, or transactions for physical-based
			 commodities traded—
							(A)on designated
			 contract markets;
							(B)on derivatives
			 transaction execution facilities; and
							(C)in reliance on
			 such sections 2(g) and 2(h) and of any exemption issued by the Commission by
			 rule, regulation or order.
							(b)Public
			 HearingsThe Commission shall provide for not less than 2 public
			 hearings to take testimony, on the record, as part of the fact-gathering
			 process in preparation of the report.
					(c)Report and
			 RecommendationsNot less than 12 months after the date of the
			 enactment of this section, the Commission shall provide to the Committee on
			 Agriculture of the House of Representatives and the Committee on Agriculture,
			 Nutrition, and Forestry of the Senate a report that—
						(1)describes the
			 results of the study; and
						(2)provides
			 recommendations on any actions necessary to deter and prevent price
			 manipulation or any other disruption to market integrity or to diminish,
			 eliminate, or prevent excessive speculation as described in section 4a of the
			 Commodity Exchange Act for physical-based commodities, including—
							(A)any additional
			 statutory authority that the Commission determines to be necessary to implement
			 the recommendations; and
							(B)a description of
			 the resources that the Commission considers to be necessary to implement the
			 recommendations.
							121.Studies;
			 reports
					(a)Study Relating
			 to International Regulation of Energy Commodity Markets
						(1)In
			 generalThe Comptroller General of the United States shall
			 conduct a study of the international regime for regulating the trading of
			 energy commodity futures and derivatives.
						(2)AnalysisThe
			 study shall include an analysis of, at a minimum—
							(A)key common
			 features and differences among countries in the regulation of energy commodity
			 trading, including with respect to market oversight and enforcement standards
			 and activities;
							(B)variations among
			 countries with respect to the use of position limits, position accountability
			 levels, or other thresholds to detect and prevent price manipulation, excessive
			 speculation as described in section 4a of the Commodity Exchange Act, or other
			 unfair trading practices;
							(C)variations in
			 practices regarding the differentiation of commercial and noncommercial
			 trading;
							(D)agreements and
			 practices for sharing market and trading data among futures authorities and
			 between futures authorities and the entities that the futures authorities
			 oversee; and
							(E)agreements and
			 practices for facilitating international cooperation on market oversight,
			 compliance, and enforcement.
							(3)ReportNot
			 later than 1 year after the date of the enactment of this Act, the Comptroller
			 General shall submit to the Committee on Agriculture of the House of
			 Representatives and the Committee on Agriculture, Nutrition, and Forestry of
			 the Senate a report that—
							(A)describes the
			 results of the study;
							(B)addresses whether
			 there is excessive speculation, and if so, the effects of any such speculation
			 and energy price volatility on energy futures; and
							(C)provides
			 recommendations to improve openness, transparency, and other necessary elements
			 of a properly functioning market in a manner that protects consumers in the
			 United States.
							(b)Study Relating
			 to Effects of Speculators on Agriculture and Energy Futures Markets and
			 Agriculture and Energy Prices
						(1)StudyThe
			 Comptroller General of the United States shall conduct a study of the effects
			 of speculators on agriculture and energy futures markets and agriculture and
			 energy prices.
						(2)AnalysisThe
			 study shall include an analysis of, at a minimum—
							(A)the effect of
			 increased amounts of capital in agriculture and energy futures markets;
							(B)the impact of the
			 roll-over of positions by index fund traders and swap dealers on agriculture
			 and energy futures markets and agriculture and energy prices; and
							(C)the extent to
			 which each factor described in subparagraphs (A) and (B) and
			 speculators—
								(i)affect—
									(I)the pricing of
			 agriculture and energy commodities; and
									(II)risk management
			 functions; and
									(ii)contribute to
			 economically efficient price discovery.
								(3)ReportNot
			 later than 2 years after the date of the enactment of this Act, the Comptroller
			 General shall submit to the Committee on Agriculture of the House of
			 Representatives and the Committee on Agriculture, Nutrition, and Forestry of
			 the Senate a report that describes the results of the study.
						122.Over-the-counter
			 authority
					(a)In
			 generalSection 2 of the Commodity Exchange Act (7 U.S.C. 2) is
			 amended by adding at the end the following:
						
							(j)Over-the-Counter
				Authority
								(1)Within 60 days
				after the date of the enactment of this subsection, the Commission shall, by
				rule, regulation, or order, require routine reporting as it deems in its
				discretion appropriate, on not less than a monthly basis, of agreements,
				contracts, or transactions, with regard to an agricultural or energy commodity,
				entered into in reliance on subsection (g), (h)(1), or (h)(2) of section 2, or
				any exemption issued by the Commission by rule, regulation, or order that are
				fungible (as defined by the Commission) with agreements, contracts, or
				transactions traded on or subject to the rules of any board of trade or of any
				electronic trading facility with respect to a significant price discovery
				contract.
								(2)Notwithstanding
				subsections (g), (h)(1), and (h)(2) of section 2, and any exemption issued by
				the Commission by rule, regulation, or order, the Commission shall assess and
				issue a finding on whether the agreements, contracts, or transactions reported
				pursuant to paragraph (1), alone or in conjunction with other similar
				agreements, contracts, or transactions, have the potential to—
									(A)disrupt the
				liquidity or price discovery function on a registered entity;
									(B)cause a severe
				market disturbance in the underlying cash or futures market for an agricultural
				or energy commodity; or
									(C)prevent or
				otherwise impair the price of a contract listed for trading on a registered
				entity from reflecting the forces of supply and demand in any market for an
				agricultural commodity enumerated in section 1a(4) or an energy
				commodity.
									(3)If the Commission
				makes a finding pursuant to paragraph (2) of this subsection, the Commission
				may, in its discretion, utilize its authority under section 8a(9) to impose
				position limits for speculators on the agreements, contracts, or transactions
				involved and take corrective actions to enforce the
				limits.
								.
					(b)Conforming
			 Amendments
						(1)Section 2(g) of
			 such Act (7 U.S.C. 2(g)) is amended by inserting subsection (j) of this
			 section, and after (other than.
						(2)Section 2(h)(2)(A)
			 of such Act (7 U.S.C. 2(h)(2)(A)) is amended by inserting subsection (j)
			 of this section and before sections.
						(3)Section 8a(9) of
			 such Act (7 U.S.C. 12a(a)(9)) is amended by inserting after of the
			 Commission’s action the following: , and to fix and enforce
			 limits to agreements, contracts, or transaction subject to section 2(j)(1)
			 pursuant to a finding made under section 2(j)(2).
						123.Expedited
			 processThe Commodity Futures
			 Trading Commission may use emergency and expedited procedures (including any
			 administrative or other procedure as appropriate) to carry out this title and
			 the amendments made by this title if, in its discretion, it deems it necessary
			 to do so.
				IINational
			 Commission on Energy Independence
			201.Establishment
			 of CommissionThere is
			 established in the legislative branch the National Commission on Energy
			 Independence (referred to in this title as the
			 Commission).
			202.PurposeThe purpose of the Commission is to study
			 and make recommendations to Congress and the President to remove technical
			 obstacles and policy barriers for the United States to achieve independence
			 from foreign oil.
			203.Composition of
			 Commission
				(a)MembersThe
			 Commission shall be composed of 12 members, of whom—
					(1)1
			 member shall be jointly appointed by the majority leader of the Senate and the
			 Speaker of the House of Representatives, who shall serve as Chairperson of the
			 Commission;
					(2)1
			 member shall be jointly appointed by the minority leader of the Senate and the
			 minority leader of the House of Representatives, who shall serve as
			 Vice-Chairperson of the Commission;
					(3)(A)1 member shall be
			 jointly appointed by the Chair and ranking member of the Committee on the
			 Environment and Public Works of the Senate; and
						(B)1 member shall be jointly appointed by
			 the Chair and ranking member of the Committee on Natural Resources of the House
			 of Representatives, in consultation with the Select Committee on Energy
			 Independence and Global Warming of the House of Representatives;
						(4)(A)1 member shall be
			 jointly appointed by the Chair and ranking member of the Committee on Energy
			 and Natural Resources of the Senate; and
						(B)1 member shall be jointly appointed by
			 the Chair and ranking member of the Committee on Energy and Commerce of the
			 House of Representatives;
						(5)(A)1 member shall be jointly
			 appointed by the Chair and ranking member of the Committee on Commerce, Science
			 and Transportation of the Senate; and
						(B)1 member shall be jointly appointed by
			 the Chair and ranking member of the Committee on Science and Technology of the
			 House of Representatives and the Committee on Transportation and Infrastructure
			 of the House of Representatives;
						(6)(A)1 member shall be
			 jointly appointed by the Chair and ranking member of the Committee on
			 Agriculture, Nutrition and Forestry of the Senate; and
						(B)1 member shall be jointly appointed by
			 the Chair and ranking member of the Committee on Agriculture of the House of
			 Representatives; and
						(7)(A)1 member shall be
			 jointly appointed by the Chair and ranking member of the Committee on Finance
			 of the Senate; and
						(B)1 member shall be jointly appointed by
			 the Chair and ranking member of the Committee on Ways and Means of the House of
			 Representatives.
						(b)Qualifications;
			 initial meeting
					(1)Political party
			 affiliationEach appointment to the Commission shall be made
			 without regard to political party affiliation and on a nonpartisan
			 basis.
					(2)Nongovernmental
			 appointeesAn individual appointed to the Commission may not be
			 an officer or employee of the Federal Government or any State or local
			 government—
						(A)on the date on
			 which the individual is appointed to the Commission; or
						(B)at any time during
			 the term of service on the Commission of the individual.
						(3)Other
			 qualificationsIt is the sense of Congress that individuals
			 appointed to the Commission should be prominent United States citizens, with
			 national recognition and significant depth of experience in such professions as
			 governmental service, science, energy, economics, environment, agriculture,
			 manufacturing, public administration, or commerce (including aviation
			 matters).
					(4)Deadline for
			 appointmentEach member of the Commission shall be appointed not
			 later than 90 days after the date of enactment of this Act.
					(c)Meetings
					(1)Initial
			 meetingThe Commission shall hold the initial meeting of the
			 Commission as soon as practicable, and not later than 60 days, after the date
			 on which all members of the Commission are appointed.
					(2)Subsequent
			 meetingsAfter the initial meeting under paragraph (1), the
			 Commission shall meet at the call of—
						(A)the Chairperson;
			 or
						(B)a majority of the
			 members of the Commission.
						(d)Quorum7
			 members of the Commission shall constitute a quorum.
				(e)VacanciesA
			 vacancy on the Commission—
					(1)shall not affect
			 the powers of the Commission; and
					(2)shall be filled in
			 the same manner in which the original appointment was made.
					204.Functions of
			 CommissionThe functions of
			 the Commission are—
				(1)to examine, study,
			 and evaluate the technical obstacles and policy barriers that need to be
			 addressed in order for the United States to achieve independence from foreign
			 oil through a balanced combination of—
					(A)increased domestic
			 production of energy;
					(B)enhanced energy
			 conservation and efficiency; and
					(C)the accelerated
			 development of alternative fuels and technologies to transition the United
			 States motor vehicle fleet away from reliance on petroleum-based fuels;
					(2)to investigate
			 matters that relate to achieving independence from foreign oil, such as—
					(A)carbon capture and
			 storage;
					(B)nuclear and
			 renewable energy; and
					(C)the need for
			 upgrading and transitioning the national grid and other energy infrastructure;
			 and
					(3)to
			 submit to Congress and the President such reports as are required by section
			 106 containing such findings, conclusions, and recommendations as the
			 Commission shall determine to be necessary to advise and assist Congress and
			 the President in developing legislation, procedures, rules, and regulations
			 relating to the removal of technical obstacles and policy barriers to achieve
			 independence from foreign oil.
				205.Powers of
			 Commission
				(a)In
			 general
					(1)RulesThe
			 Commission may establish such rules and regulations relating to administrative
			 procedures as are reasonably necessary to enable the Commission to carry out
			 this title.
					(2)Hearings and
			 evidenceThe Commission or, on the authority of the Commission,
			 any subcommittee or member of the Commission may, for the purpose of carrying
			 out this title, hold such hearings and sit and act at such times and places,
			 take such testimony, receive such evidence, and administer such oaths as the
			 Commission determines to be appropriate.
					(b)ContractingTo
			 the extent amounts are made available in appropriations Acts, the Commission
			 may enter into contracts to assist the Commission in carrying out the duties of
			 the Commission under this title.
				(c)Information from
			 Federal agencies
					(1)In
			 generalThe Commission may secure directly from a Federal agency
			 such information, suggestions, estimates, and statistics as the Commission
			 considers to be necessary to carry out this title.
					(2)Provision of
			 informationOn request of the Commission, the head of the agency
			 shall provide the information, suggestions, estimates, and statistics to the
			 Commission.
					(3)TreatmentInformation
			 provided to the Commission under this subsection shall be received, handled,
			 stored, and disseminated by members and staff of the Commission in accordance
			 with applicable law (including regulations) and Executive orders.
					(d)Assistance from
			 Federal agencies
					(1)General services
			 administrationThe Administrator of General Services shall
			 provide to the Commission, on a reimbursable basis, administrative support and
			 other services to assist the Commission in carrying out the duties of the
			 Commission under this title.
					(2)Other
			 departments and agenciesIn addition to the assistance described
			 in paragraph (1), any other Federal department or agency may provide to the
			 Commission such services, funds, facilities, staff, and other support as the
			 head of the department or agency determines to be appropriate.
					(e)GiftsThe
			 Commission may accept, use, and dispose of gifts or donations of services or
			 property only in accordance with the ethical rules applicable to congressional
			 officers and employees.
				(f)Volunteer
			 services
					(1)In
			 generalNotwithstanding section 1342 of title 31, United States
			 Code, the Commission may accept and use the services of volunteers serving
			 without compensation.
					(2)ReimbursementThe
			 Commission may reimburse a volunteer for office supplies, local travel
			 expenses, and other travel expenses, including per diem in lieu of subsistence,
			 in accordance with section 5703 of title 5, United States Code.
					(3)TreatmentA
			 volunteer of the Commission shall be considered to be an employee of the
			 Federal Government in carrying out activities for the Commission, for purposes
			 of—
						(A)chapter 81 of
			 title 5, United States Code;
						(B)chapter 11 of
			 title 18, United States Code; and
						(C)chapter 171 of
			 title 28, United States Code.
						(g)Postal
			 servicesThe Commission may use the United States mails in the
			 same manner and under the same conditions as other agencies of the Federal
			 Government.
				206.ReportsNot later than 1 year after the date on
			 which all members of the Commission are appointed under section 103 and each
			 year thereafter, the Commission shall submit to Congress and the President a
			 report that contains the findings, conclusions, and recommendations of the
			 Commission to remove the technical obstacles and policy barriers that need to
			 be addressed in order for the United States to achieve independence from
			 foreign oil and address related matters in accordance with section 103.
			207.Staff of
			 Commission
				(a)In
			 generalThe Chairperson of the Commission (in consultation with
			 the Vice-Chairperson of the Commission) may, without regard to the civil
			 service laws (including regulations), appoint and terminate a staff director
			 and such other additional personnel as are necessary to enable the Commission
			 to perform the duties of the Commission.
				(b)Compensation
					(1)In
			 generalExcept as provided in paragraph (2), the Chairperson of
			 the Commission may fix the compensation of the staff director and other
			 personnel without regard to the provisions of chapter 51 and subchapter III of
			 chapter 53 of title 5, United States Code, relating to classification of
			 positions and General Schedule pay rates.
					(2)Maximum rate of
			 payThe rate of pay for the staff director and other personnel
			 shall not exceed the rate payable for level IV of the Executive Schedule under
			 section 5316 of title 5, United States Code.
					(c)StatusThe
			 staff director and any employee (not including any member) of the Commission
			 shall be considered to be employees under section 2105 of title 5, United
			 States Code, for purposes of chapters 63, 81, 83, 84, 85, 87, 89, and 90 of
			 that title.
				(d)Consultant
			 servicesThe Commission may procure the services of experts and
			 consultants in accordance with section 3109 of title 5, United States Code, at
			 rates not to exceed the daily rate paid to an individual occupying a position
			 at level IV of the Executive Schedule under section 5315 of title 5, United
			 States Code.
				208.Compensation
			 and travel expenses
				(a)Compensation of
			 membersA member of the Commission shall be compensated at a rate
			 equal to the daily equivalent of the annual rate of basic pay prescribed for
			 level IV of the Executive Schedule under section 5315 of title 5, United States
			 Code, for each day (including travel time) during which the member is engaged
			 in the performance of the duties of the Commission.
				(b)Travel
			 expensesA member of the Commission shall be allowed travel
			 expenses, including per diem in lieu of subsistence, at rates authorized for an
			 employee of an agency under subchapter I of chapter 57 of title 5, United
			 States Code, while away from the home or regular place of business of the
			 member in the performance of the duties of the Commission.
				209.Meetings
				(a)In
			 generalThe Federal Advisory Committee Act (5 U.S.C. App.) shall
			 not apply to the Commission.
				(b)Public meetings
			 and release of public versions of reportsThe Commission shall
			 ensure, to the maximum extent practicable, that—
					(1)all hearings of
			 the Commission are available to the public, including by—
						(A)providing live and
			 recorded public access to hearings on the Internet; and
						(B)publishing all
			 transcripts and records of hearings at such time and in such manner as is
			 agreed to by the majority of members of the Commission; and
						(2)all reports,
			 findings, and conclusions are made public.
					(c)Public
			 hearingsPublic hearings of the Commission shall be conducted in
			 a manner consistent with the protection of information provided to or developed
			 for or by the Commission as required by any applicable law (including
			 regulations) or Executive order.
				210.Authorization
			 of appropriationsThere are
			 authorized to be appropriated to the Commission such sums as are necessary to
			 carry out this title, to remain available until expended.
			IIIEstablish a
			 National Renewable Electricity Standard
			301.National
			 renewable electricity standard
				(a)StandardTitle VI of the Public Utility Regulatory
			 Policies Act of 1978 is amended by adding at the end the following:
					
						610.Federal
				renewable portfolio standard
							(a)DefinitionsFor
				purposes of this section:
								(1)BiomassThe
				term biomass means—
									(A)cellulosic (plant
				fiber) organic materials from a plant that is planted for the purpose of being
				used to produce energy;
									(B)nonhazardous,
				plant or algal matter waste materials that is segregated from other waste
				materials and is derived from—
										(i)an
				agricultural crop, crop byproduct or residue resource;
										(ii)waste such as
				landscape or right-of-way trimmings, but not including—
											(I)municipal solid
				waste;
											(II)recyclable
				postconsumer waste paper;
											(III)painted,
				treated, or pressurized wood;
											(IV)wood contaminated
				with plastic or metals; or
											(iii)gasified animal
				waste;
										(iv)landfill methane;
				and
										(C)with respect to
				material removed from National Forest System lands the term includes only
				organic material from—
										(i)precommercial
				thinnings;
										(ii)slash;
										(iii)brush;
				and
										(iv)mill
				residues.
										(2)Eligible
				facilityThe term eligible facility means—
									(A)a facility for the
				generation of electric energy from a renewable energy resource that is placed
				in service on or after the date of enactment of this section or the effective
				date of the applicable State renewable portfolio standard program; or
									(B)a repowering or
				cofiring increment that is placed in service on or after the date of enactment
				of this section or the effective date of the applicable State renewable
				portfolio standard program, at a facility for the generation of electric energy
				from a renewable energy resource that was placed in service before that
				date.
									(3)Existing
				facility offsetThe term existing facility offset
				means renewable energy generated from an existing facility, not classified as
				an eligible facility, that is owned or under contract, directly or indirectly,
				to a retail electric supplier on the date of enactment of this section.
								(4)Incremental
				hydropowerThe term incremental hydropower means
				additional generation that is achieved from increased efficiency or additions
				of capacity on or after the date of enactment of this section or the effective
				date of the applicable State renewable portfolio standard program, at a
				hydroelectric facility that was placed in service before that date.
								(5)Indian
				landThe term Indian land means—
									(A)any land within
				the limits of any Indian reservation, pueblo, or rancheria;
									(B)any land not
				within the limits of any Indian reservation, pueblo, or rancheria title to
				which was on the date of enactment of this paragraph either held by the United
				States for the benefit of any Indian tribe or individual or held by any Indian
				tribe or individual subject to restriction by the United States against
				alienation;
									(C)any dependent
				Indian community; and
									(D)any land conveyed
				to any Alaska Native corporation under the Alaska Native Claims Settlement
				Act.
									(6)Indian
				tribeThe term Indian tribe means any Indian tribe,
				band, nation, or other organized group or community, including any Alaskan
				Native village or regional or village corporation as defined in or established
				pursuant to the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.),
				which is recognized as eligible for the special programs and services provided
				by the United States to Indians because of their status as Indians.
								(7)Renewable
				energyThe term renewable energy means electric
				energy generated by a renewable energy resource.
								(8)Renewable energy
				resourceThe term renewable energy resource means
				solar (including solar water heating), wind, ocean, tidal, geothermal energy,
				biomass, landfill gas, or incremental hydropower.
								(9)Repowering or
				cofiring incrementThe term repowering or cofiring
				increment means—
									(A)the additional
				generation from a modification that is placed in service on or after the date
				of enactment of this section or the effective date of the applicable State
				renewable portfolio standard program, to expand electricity production at a
				facility used to generate electric energy from a renewable energy resource or
				to cofire biomass that was placed in service before the date of enactment of
				this section or the effective date of the applicable State renewable portfolio
				standard program; or
									(B)the additional
				generation above the average generation in the 3 years preceding the date of
				enactment of this section or the effective date of the applicable State
				renewable portfolio standard program, to expand electricity production at a
				facility used to generate electric energy from a renewable energy resource or
				to cofire biomass that was placed in service before the date of enactment of
				this section or the effective date of the applicable State renewable portfolio
				standard program.
									(10)Retail electric
				supplierThe term retail electric supplier means a
				person that sells electric energy to electric consumers and sold not less than
				1,000,000 megawatt-hours of electric energy to electric consumers for purposes
				other than resale during the preceding calendar year; except that such term
				does not include the United States, a State or any political subdivision of a
				State, or any agency, authority, or instrumentality of any one or more of the
				foregoing, or a rural electric cooperative.
								(11)Retail electric
				supplier’s base amountThe term retail electric supplier’s
				base amount means the total amount of electric energy sold by the retail
				electric supplier, expressed in terms of kilowatt hours, to electric customers
				for purposes other than resale during the most recent calendar year for which
				information is available, excluding electric energy generated by a
				hydroelectric facility.
								(b)Minimum
				renewable generation requirementFor each calendar year beginning
				in calendar year 2010, each retail electric supplier shall submit to the
				Secretary, not later than April 1 of the following calendar year, renewable
				energy credits in an amount equal to the required annual percentage specified
				in subsection (c).
							(c)Required annual
				percentageFor calendar years 2010 through 2039, the required
				annual percentage of the retail electric supplier’s base amount that shall be
				generated from renewable energy resources, or otherwise credited towards such
				percentage requirement pursuant to subsection (d), shall be the percentage
				specified in the following table:
								
									
										
											Required annual
											
											Calendar years:percentage:
											
										
										
											20101
											
											20112
											
											20124
											
											20136
											
											20148
											
											201510
											
											201612
											
											201714
											
											201816
											
											201918
											
											2020 and thereafter20.
											
										
									
								
							(d)Renewable energy
				credits(1)A
				retail electric supplier may satisfy the requirements of subsection (b) through
				the submission of renewable energy credits—
									(A)issued to the retail electric supplier
				under subsection (e);
									(B)obtained by purchase or exchange under
				subsection (f) or (h); or
									(C)borrowed under subsection (j).
									(2)A renewable energy credit may be
				counted toward compliance with subsection (b) only once.
								(e)Issuance of
				credits(1)The Secretary shall
				establish by rule, not later than 1 year after the date of enactment of this
				section, a program to verify and issue renewable energy credits, track their
				sale, exchange and submission, and enforce the requirements of this
				section.
								(2)An entity that generates electric
				energy through the use of a renewable energy resource may apply to the
				Secretary for the issuance of renewable energy credits. The applicant must
				demonstrate that the electric energy will be transmitted onto the grid or, in
				the case of a generation offset, that the electric energy offset would have
				otherwise been consumed on site. The application shall indicate—
									(A)the type of renewable energy resource
				used to produce the electricity;
									(B)the location where the electric energy
				was produced; and
									(C)any other information the Secretary
				determines appropriate.
									(3)(A)Except as provided in
				subparagraphs (B), (C), and (D), the Secretary shall issue to each entity that
				generates electric energy one renewable energy credit for each kilowatt hour of
				electric energy the entity generates from the date of enactment of this section
				and in each subsequent calendar year through the use of a renewable energy
				resource at an eligible facility.
									(B)For incremental hydropower the
				renewable energy credits shall be calculated based on the expected increase in
				average annual generation resulting from the efficiency improvements or
				capacity additions. The number of credits shall be calculated using the same
				water flow information used to determine a historic average annual generation
				baseline for the hydroelectric facility and certified by the Secretary or the
				Federal Energy Regulatory Commission. The calculation of the renewable energy
				credits for incremental hydropower shall not be based on any operational
				changes at the hydroelectric facility not directly associated with the
				efficiency improvements or capacity additions.
									(C)The Secretary shall issue two
				renewable energy credits for each kilowatt hour of electric energy generated
				and supplied to the grid in that calendar year through the use of a renewable
				energy resource at an eligible facility located on Indian land. For purposes of
				this paragraph, renewable energy generated by biomass cofired with other fuels
				is eligible for two credits only if the biomass was grown on such land.
									(D)For electric energy generated by a
				renewable energy resource at an on-site eligible facility, used to offset part
				or all of the customer’s requirements for electric energy, the Secretary shall
				issue three renewable energy credits to such customer for each kilowatt hour
				generated.
									(E)In the case of a retail electric
				supplier that is subject to a State renewable standard program that—
										(i)requires the generation of electricity
				from renewable energy; or
										(ii)provides for alternative compliance
				payments in satisfaction of applicable State requirements under the
				program,
										the
				Secretary shall issue an amount of renewable energy credits equal to the amount
				of renewable energy credits that the Secretary would have issued had a payment
				of the same amount been made to the Secretary under subsection (j). Such
				renewable energy credits may be applied against the retail electric supplier’s
				own required annual percentage or may be transferred for use only by an
				associate company of the retail electric supplier.(f)EligibilityTo
				be eligible for a renewable energy credit, the unit of electric energy
				generated through the use of a renewable energy resource may be sold or may be
				used by the generator. If both a renewable energy resource and a non-renewable
				energy resource are used to generate the electric energy, the Secretary shall
				issue renewable energy credits based on the proportion of the renewable energy
				resources used. The Secretary shall identify renewable energy credits by type
				and date of generation.
							(g)Contracts under
				section 210When a generator sells electric energy generated
				through the use of a renewable energy resource to a retail electric supplier
				under a contract subject to section 210 of this Act, the retail electric
				supplier is treated as the generator of the electric energy for the purposes of
				this section or the duration of the contract.
							(h)Existing
				facility offsetsThe Secretary shall issue renewable energy
				credits for existing facility offsets to be applied against a retail electric
				supplier’s required annual percentage. Such credits are not tradeable and may
				be used only in the calendar year generation actually occurs.
							(i)Renewable energy
				credit tradingA renewable energy credit, may be sold,
				transferred or exchanged by the entity to whom issued or by any other entity
				who acquires the renewable energy credit, except for those renewable energy
				credits issued pursuant to subsection (e)(3)(E). A renewable energy credit for
				any year that is not used to satisfy the minimum renewable generation
				requirement of subsection (a) for that year may be carried forward for use
				within the next 4 years.
							(j)Renewable energy
				credit borrowingAt any time before the end of calendar year
				2012, a retail electric supplier that has reason to believe it will not have
				sufficient renewable energy credits to comply with subsection (b) may—
								(1)submit a plan to
				the Secretary demonstrating that the retail electric supplier will earn
				sufficient credits within the next 3 calendar years which, when taken into
				account, will enable the retail electric supplier to meet the requirements of
				subsection (b) for calendar year 2012 and the subsequent calendar years
				involved; and
								(2)upon the approval
				of the plan by the Secretary, apply renewable energy credits that the plan
				demonstrates will be earned within the next 3 calendar years to meet the
				requirements of subsection (b) for each calendar year involved.
								The
				retail electric supplier must repay all of the borrowed renewable energy
				credits by submitting an equivalent number of renewable energy credits, in
				addition to those otherwise required under subsection (b), by calendar year
				2020 or any earlier deadlines specified in the approved plan. Failure to repay
				the borrowed renewable energy credits shall subject the retail electric
				supplier to civil penalties under subsection (k) for violation of the
				requirements of subsection (b) for each calendar year involved.(k)EnforcementA
				retail electric supplier that does not submit renewable energy credits as
				required under subsection (b) shall be liable for the payment of a civil
				penalty. That penalty shall be calculated on the basis of the number of
				renewable energy credits not submitted, multiplied by the lesser of 4.5 cents
				or 300 percent of the average market value of credits for the compliance
				period. Any such penalty shall be due and payable without demand to the
				Secretary as provided in the regulations issued under subsection (e). On
				January 1 of each year following calendar year 2006, the Secretary shall adjust
				for inflation the penalty for such calendar year, based on the Gross Domestic
				Product Implicity Price Deflator.
							(l)Credit cost
				capThe Secretary shall offer renewable energy credits for sale
				at the lesser of 3 cents per kilowatt-hour or 200 percent of the average market
				value of renewable credits for the applicable compliance period. On January 1
				of each year following calendar year 2006, the Secretary shall adjust for
				inflation the price charged per credit for such calendar year, based on the
				Gross Domestic Product Implicit Price Deflator.
							(m)Information
				collectionThe Secretary may collect the information necessary to
				verify and audit—
								(1)the annual
				electric energy generation and renewable energy generation of any entity
				applying for renewable energy credits under this section;
								(2)the validity of
				renewable energy credits submitted by a retail electric supplier to the
				Secretary; and
								(3)the quantity of
				electricity sales of all retail electric suppliers.
								(n)Environmental
				savings clauseIncremental hydropower shall be subject to all
				applicable environmental laws and licensing and regulatory requirements.
							(o)Existing
				programs(1)This section does not
				preclude a State from imposing additional renewable energy requirements in that
				State, including specifying eligible technologies under such State
				requirements.
								(2)In the rule establishing this
				program, the Secretary shall incorporate common elements of existing renewable
				energy programs, including State programs, to ensure administrative ease,
				market transparency and effective enforcement. The Secretary shall work with
				the States to minimize administrative burdens and costs and to avoid
				duplicating compliance charges to retail electric suppliers.
								(p)Recovery of
				costsAn electric utility whose sales of electric energy are
				subject to rate regulation, including any utility whose rates are regulated by
				the Commission and any State regulated electric utility, shall not be denied
				the opportunity to recover the full amount of the prudently incurred
				incremental cost of renewable energy obtained to comply with the requirements
				of subsection (b) for sales to electric customers which are subject to rate
				regulation, notwithstanding any other law, regulation, rule, administrative
				order or any agreement between the electric utility and either the Commission
				or a State regulatory authority. For the purpose of this subsection, the term
				incremental cost of renewable energy means—
								(1)the additional
				cost to the electric utility for the purchase or generation of renewable energy
				to satisfy the minimum renewable generation requirement of subsection (b), as
				compared to the cost of the electric energy the electric utility would generate
				or purchase from another source but for the requirements of subsection (b);
				and
								(2)the cost to the
				electric utility for acquiring by purchase or exchange renewable energy credits
				to satisfy the minimum renewable generation requirement of subsection
				(b).
								For
				purposes of this subsection, the definitions in section 3 of this Act shall
				apply to the terms electric utility, State regulated
				electric utility, State agency, Commission,
				and State regulatory authority.(q)Voluntary
				participationThe Secretary shall encourage federally owned
				utilities, municipally owned utilities and rural electric cooperatives that
				sell electric energy to electric consumers for purposes other than resale to
				participate in the renewable portfolio standard program. A municipally owned
				utility or rural electric cooperative that owns or has under contract a
				facility for the generation of electric energy from a renewable energy resource
				may not sell or trade renewable energy credits generated by such resource
				unless it participates in the renewable portfolio standard program under the
				same terms and conditions as retail electric suppliers.
							(r)Program
				reviewThe Secretary shall enter into a contract with the
				National Academy of Sciences to conduct a comprehensive evaluation of all
				aspects of the Renewable Portfolio Standard program, within 8 years of
				enactment of this section. The study shall include an evaluation of—
								(1)the effectiveness
				of the program in increasing the market penetration and lower the cost of the
				eligible renewable technologies;
								(2)the opportunities
				for any additional technologies and sources of renewable energy emerging since
				enactment of this section;
								(3)the impact on the
				regional diversity and reliability of supply sources, including the power
				quality benefits of distributed generation;
								(4)the regional
				resource development relative to renewable potential and reasons for any under
				investment in renewable resources; and
								(5)the net
				cost/benefit of the renewable portfolio standard to the national and State
				economies, including retail power costs, economic development benefits of
				investment, avoided costs related to environmental and congestion mitigation
				investments that would otherwise have been required, impact on natural gas
				demand and price, effectiveness of green marketing programs at reducing the
				cost of renewable resources.
								The
				Secretary shall transmit the results of the evaluation and any recommendations
				for modifications and improvements to the program to Congress not later than
				January 1, 2016.(s)Program
				improvementsUsing the results of the evaluation under subsection
				(p), the Secretary shall by rule, within 6 months of the completion of the
				evaluation, make such modifications to the program as may be necessary to
				improve the efficiency of the program and maximize the use of renewable energy
				under the program.
							(t)State renewable
				energy account program(1)The Secretary shall
				establish, not later than December 31, 2009, a State renewable energy account
				program.
								(2)All money collected by the Secretary
				from the sale of renewable energy credits shall be deposited into the State
				renewable energy account established pursuant to this subsection. The State
				renewable energy account shall be held by the Secretary and shall not be
				transferred to the Secretary of the Treasury.
								(3)Proceeds deposited in the State
				renewable energy account shall be used by the Secretary, subject to annual
				appropriations, for a program to provide grants to the State agency responsible
				for developing State energy conservation plans under section 363 of the
				Energy Policy and Conservation Act
				(42 U.S.C. 6322) for the purposes of promoting renewable energy production and
				providing energy assistance and weatherization services to low-income
				consumers.
								(4)The Secretary may issue guidelines
				and criteria for grants awarded under this subsection. At least 75 percent of
				the funds provided to each State shall be used for promoting renewable energy
				production. The funds shall be allocated to the States on the basis of retail
				electric sales subject to the Renewable Portfolio Standard under this section
				or through voluntary participation. To the extent Federal credits have been
				issued without payment due to reciprocity with State programs under subsection
				(d)(3)(E), deductions shall be made from the relevant State’s allocation. State
				energy offices receiving grants under this section shall maintain such records
				and evidence of compliance as the Secretary may
				require.
								.
				(b)Table of
			 contentsThe table of contents for such title is amended by
			 adding the following new item at the end:
					
						
							Sec. 610. Federal renewable portfolio
				standard.
						
						.
				(c)SunsetSection
			 610 of such title and the item relating to such section 610 in the table of
			 contents for such title are each repealed as of December 31, 2039.
				IVAPOLLO PROJECT
			 FOR CONVERSION OF MOTOR VEHICLES TO ALTERNATIVE FUELS
			401.Sense of Senate
			 on conversion of motor vehicles to alternative fuels and energy
			 independenceIt is the sense
			 of the Senate that—
				(1)not later than 20
			 years after the date of enactment of this Act, not less than 85 percent of new
			 motor vehicles sold in the United States should run primarily on fuels other
			 than petroleum-based fuels; and
				(2)not later than
			 calendar year 2030, the United States should be energy independent.
				402.Consumer tax
			 credits for advanced vehicles
				(a)Plug-In electric
			 drive motor vehicle credit
					(1)In
			 generalSubpart B of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to other credits) is amended by adding
			 at the end the following new section:
						
							30D.Plug-in
				electric drive motor vehicle credit
								(a)Allowance of
				credit
									(1)In
				generalThere shall be allowed as a credit against the tax
				imposed by this chapter for the taxable year an amount equal to the applicable
				amount with respect to each new qualified plug-in electric drive motor vehicle
				placed in service by the taxpayer during the taxable year.
									(2)Applicable
				amountFor purposes of paragraph (1), the applicable amount is
				sum of—
										(A)$2,500,
				plus
										(B)$400 for each
				kilowatt hour of traction battery capacity in excess of 4 kilowatt
				hours.
										(b)LimitationThe
				amount of the credit allowed under subsection (a) by reason of subsection
				(a)(2) shall not exceed $7,500.
								(c)New qualified
				plug-In electric drive motor vehicleFor purposes of this
				section, the term new qualified plug-in electric drive motor
				vehicle means motor vehicle—
									(1)which draws
				propulsion using a traction battery with at least 4 kilowatt hours of
				capacity,
									(2)which uses an
				offboard source of energy to recharge such battery,
									(3)which, in the case
				of a passenger vehicle or light truck which has a gross vehicle weight rating
				of not more than 8,500 pounds, has received a certificate of conformity under
				the Clean Air Act and meets or exceeds the equivalent qualifying California low
				emission vehicle standard under section 243(e)(2) of the Clean Air Act for that
				make and model year in the case of a vehicle—
										(A)having a gross
				vehicle weight rating of 6,000 pounds or less, the Bin 5 Tier II emission
				standard established in regulations prescribed by the Administrator of the
				Environmental Protection Agency under section 202(i) of the Clean Air Act for
				that make and model year vehicle, and
										(B)having a gross
				vehicle weight rating of more than 6,000 pounds but not more than 8,500 pounds,
				the Bin 8 Tier II emission standard which is so established,
										(4)the original use
				of which commences with the taxpayer,
									(5)which is acquired
				for use or lease by the taxpayer and not for resale, and
									(6)which is made by a
				manufacturer.
									(d)Application with
				other credits
									(1)Business credit
				treated as part of general business creditSo much of the credit
				which would be allowed under subsection (a) for any taxable year (determined
				without regard to this subsection) that is attributable to property of a
				character subject to an allowance for depreciation shall be treated as a credit
				listed in section 38(b) for such taxable year (and not allowed under subsection
				(a)).
									(2)Personal
				creditThe credit allowed under subsection (a) (after the
				application of paragraph (1)) for any taxable year shall not exceed the excess
				(if any) of—
										(A)the regular tax
				liability (as defined in section 26(b)) reduced by the sum of the credits
				allowable under subpart A and sections 27, 30, 30B, and 30C, over
										(B)the tentative
				minimum tax for the taxable year.
										(e)Other
				definitions and special rulesFor purposes of this
				section—
									(1)Motor
				vehicleThe term motor vehicle has the meaning
				given such term by section 30(c)(2).
									(2)Other
				termsThe terms passenger automobile, light
				truck, and manufacturer have the meanings given such
				terms in regulations prescribed by the Administrator of the Environmental
				Protection Agency for purposes of the administration of title II of the Clean
				Air Act (42 U.S.C. 7521et seq.).
									(3)Traction battery
				capacityTraction battery capacity shall be measured in kilowatt
				hours from a 100 percent state of charge to a zero percent state of
				charge.
									(4)Reduction in
				basisFor purposes of this subtitle, the basis of any property
				for which a credit is allowable under subsection (a) shall be reduced by the
				amount of such credit so allowed.
									(5)No double
				benefitThe amount of any deduction or other credit allowable
				under this chapter for a new qualified plug-in electric drive motor vehicle
				shall be reduced by the amount of credit allowed under subsection (a) for such
				vehicle for the taxable year.
									(6)Property used by
				tax-exempt entityIn the case of a vehicle the use of which is
				described in paragraph (3) or (4) of section 50(b) and which is not subject to
				a lease, the person who sold such vehicle to the person or entity using such
				vehicle shall be treated as the taxpayer that placed such vehicle in service,
				but only if such person clearly discloses to such person or entity in a
				document the amount of any credit allowable under subsection (a) with respect
				to such vehicle (determined without regard to subsection (b)(2)).
									(7)Property used
				outside united states, etc., not qualifiedNo credit shall be
				allowable under subsection (a) with respect to any property referred to in
				section 50(b)(1) or with respect to the portion of the cost of any property
				taken into account under section 179.
									(8)RecaptureThe
				Secretary shall, by regulations, provide for recapturing the benefit of any
				credit allowable under subsection (a) with respect to any property which ceases
				to be property eligible for such credit (including recapture in the case of a
				lease period of less than the economic life of a vehicle).
									(9)Election to not
				take creditNo credit shall be allowed under subsection (a) for
				any vehicle if the taxpayer elects not to have this section apply to such
				vehicle.
									(10)Interaction
				with air quality and motor vehicle safety standardsUnless
				otherwise provided in this section, a motor vehicle shall not be considered
				eligible for a credit under this section unless such vehicle is in compliance
				with—
										(A)the applicable
				provisions of the Clean Air Act for the applicable make and model year of the
				vehicle (or applicable air quality provisions of State law in the case of a
				State which has adopted such provision under a waiver under section 209(b) of
				the Clean Air Act), and
										(B)the motor vehicle
				safety provisions of sections 30101 through 30169 of title 49, United States
				Code.
										(f)Regulations
									(1)In
				generalExcept as provided in paragraph (2), the Secretary shall
				promulgate such regulations as necessary to carry out the provisions of this
				section.
									(2)Coordination in
				prescription of certain regulationsThe Secretary of the
				Treasury, in coordination with the Secretary of Transportation and the
				Administrator of the Environmental Protection Agency, shall prescribe such
				regulations as necessary to determine whether a motor vehicle meets the
				requirements to be eligible for a credit under this section.
									(g)TerminationThis
				section shall not apply to property purchased after December 31,
				2012.
								.
					(2)Coordination
			 with other motor vehicle credits
						(A)New qualified
			 fuel cell motor vehiclesParagraph (3) of section 30B(b) of such
			 Code is amended by adding at the end the following new flush sentence:
			 Such term shall not include any motor vehicle which is a new qualified
			 plug-in electric drive motor vehicle (as defined by section
			 30D(c))..
						(B)New qualified
			 hybrid motor vehiclesParagraph (3) of section 30B(d) of such
			 Code is amended by adding at the end the following new flush sentence:
							
								Such term
				shall not include any motor vehicle which is a new qualified plug-in electric
				drive motor vehicle (as defined by section
				30D(c))..
						(3)Conforming
			 amendments
						(A)Section 38(b) of
			 such Code is amended by striking plus at the end of paragraph
			 (32), by striking the period at the end of paragraph (33) and inserting
			 , plus, and by adding at the end the following new
			 paragraph:
							
								(34)the portion of
				the new qualified plug-in electric drive motor vehicle credit to which section
				30D(d)(1)
				applies.
								.
						(B)Section 55(c)(3)
			 of such Code is amended by inserting 30D(d)(2), after
			 30C(d)(2),.
						(C)Section 1016(a) of
			 such Code is amended by striking and at the end of paragraph
			 (35), by striking the period at the end of paragraph (36) and inserting
			 , and, and by adding at the end the following new
			 paragraph:
							
								(37)to the extent
				provided in section
				30D(e)(4).
								.
						(D)Section 6501(m) of
			 such Code is amended by inserting 30D(e)(9) after
			 30C(e)(5).
						(E)The table of
			 sections for subpart B of part IV of subchapter A of chapter 1 is amended by
			 adding at the end the following new item:
							
								
									Sec. 30D. Plug-in electric drive motor
				vehicle
				credit.
								
								.
						(b)Conversion
			 kits
					(1)In
			 generalSection 30B of such Code (relating to alternative motor
			 vehicle credit) is amended by redesignating subsections (i) and (j) as
			 subsections (j) and (k), respectively, and by inserting after subsection (h)
			 the following new subsection:
						
							(i)Plug-In
				conversion credit
								(1)In
				generalFor purposes of subsection (a), the plug-in conversion
				credit determined under this subsection with respect to any motor vehicle which
				is converted to a qualified plug-in electric drive motor vehicle is an amount
				equal to 20 percent of the cost of the plug-in traction battery module
				installed in such vehicle as part of such conversion.
								(2)LimitationsThe
				amount of the credit allowed under this subsection shall not exceed $2,500 with
				respect to the conversion of any motor vehicle.
								(3)Definitions and
				special rulesFor purposes of this subsection—
									(A)Qualified
				plug-in electric drive motor vehicleThe term qualified
				plug-in electric drive motor vehicle means any new qualified plug-in
				electric drive motor vehicle (as defined in section 30D(c), determined without
				regard to paragraphs (4) and (6) thereof).
									(B)Plug-in traction
				battery moduleThe term plug-in traction battery
				module means an electro-chemical energy storage device which—
										(i)has a traction
				battery capacity of not less than 2.5 kilowatt hours,
										(ii)is equipped with
				an electrical plug by means of which it can be energized and recharged when
				plugged into an external source of electric power,
										(iii)consists of a
				standardized configuration and is mass produced,
										(iv)has been tested
				and approved by the National Highway Transportation Safety Administration as
				compliant with applicable motor vehicle and motor vehicle equipment safety
				standards when installed by a mechanic with standardized training in protocols
				established by the battery manufacturer as part of a nationwide distribution
				program, and
										(v)is
				certified by a battery manufacturer as meeting the requirements of clauses (i)
				through (iv).
										(C)Credit allowed
				to lessor of battery moduleIn the case of a plug-in traction
				battery module which is leased to the taxpayer, the credit allowed under this
				subsection shall be allowed to the lessor of the plug-in traction battery
				module.
									(D)Credit allowed
				in addition to other creditsThe credit allowed under this
				subsection shall be allowed with respect to a motor vehicle notwithstanding
				whether a credit has been allowed with respect to such motor vehicle under this
				section (other than this subsection) in any preceding taxable year.
									(4)TerminationThis
				subsection shall not apply to conversions made after December 31,
				2012.
								.
					(2)Credit treated
			 as part of alternative motor vehicle creditSection 30B(a) of
			 such Code is amended by striking and at the end of paragraph
			 (3), by striking the period at the end of paragraph (4) and inserting ,
			 and, and by adding at the end the following new paragraph:
						
							(5)the plug-in
				conversion credit determined under subsection
				(i).
							.
					(3)No recapture for
			 vehicles converted to qualified plug-in electric drive motor
			 vehiclesParagraph (8) of section 30B(h) of such Code is amended
			 by adding at the end the following: , except that no benefit shall be
			 recaptured if such property ceases to be eligible for such credit by reason of
			 conversion to a qualified plug-in electric drive motor vehicle.
					(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after December 31, 2008, in taxable years beginning after
			 such date.
				403.Research and
			 development program for alternative fuel vehicle technologies
				(a)PurposesThe
			 purposes of this section are—
					(1)to enable and
			 promote, in partnership with industry, comprehensive development,
			 demonstration, and commercialization of a wide range of alternative fuel
			 components, systems, and vehicles using diverse transportation
			 technologies;
					(2)to
			 make critical public investments to help private industry, institutions of
			 higher education, National Laboratories, and research institutions to expand
			 innovation, industrial growth, and jobs in the United States;
					(3)to expand the
			 availability of the existing alternative fuel infrastructure for fueling
			 light-duty transportation vehicles and other on-road and nonroad vehicles that
			 are using petroleum and are mobile sources of emissions, with the goals
			 of—
						(A)enhancing the
			 energy security of the United States;
						(B)reducing
			 dependence on imported oil; and
						(C)reducing emissions
			 through the expansion of alternative fuel supported mobility;
						(4)to accelerate the
			 widespread commercialization of alternative fuel vehicle technology into all
			 sizes and applications of vehicles, including commercialization of alternative
			 fuel vehicles; and
					(5)to improve the
			 energy efficiency of and reduce the petroleum use in surface
			 transportation.
					(b)ProgramThe
			 Secretary of Energy shall conduct a program of research, development,
			 demonstration, and commercial application for alternative fuel transportation
			 technology, including—
					(1)high capacity,
			 high-efficiency storage devices;
					(2)high-efficiency
			 on-board and off-board alternative fuel components;
					(3)high-powered
			 alternative fuel systems for passenger and commercial vehicles and for nonroad
			 equipment;
					(4)control system
			 development and power train development and integration for alternative fuel
			 vehicles, including—
						(A)development of
			 efficient cooling systems;
						(B)analysis and
			 development of control systems that minimize the emissions profile when clean
			 diesel engines are part of an alternative fuel system; and
						(C)development of
			 different control systems that optimize for different goals, including—
							(i)storage
			 life;
							(ii)reduction of
			 petroleum consumption; and
							(iii)green house gas
			 reduction;
							(5)nanomaterial
			 technology applied to both alternative fuel systems;
					(6)large-scale
			 demonstrations, testing, and evaluation of alternative fuel vehicles in
			 different applications with different storage and control systems,
			 including—
						(A)military
			 applications;
						(B)mass market
			 passenger and light-duty truck applications;
						(C)private fleet
			 applications; and
						(D)medium- and
			 heavy-duty applications;
						(7)development, in
			 consultation with the Administrator of the Environmental Protection Agency, of
			 procedures for testing and certification of criteria pollutants, fuel economy,
			 and petroleum use for light-, medium-, and heavy-duty vehicle applications,
			 including consideration of—
						(A)the vehicle and
			 fuel as a system, not just an engine; and
						(B)nightly off-board
			 charging; and
						(8)advancement of
			 alternative fuel transportation technologies in mobile source applications
			 by—
						(A)improvement in
			 alternative fuel technologies; and
						(B)working with
			 industry and the Administrator of the Environmental Protection Agency
			 to—
							(i)understand and
			 inventory markets; and
							(ii)identify and
			 implement methods of removing barriers for existing and emerging
			 applications.
							(c)Funding
					(1)In
			 generalOut of any funds in the Treasury not otherwise
			 appropriated, the Secretary of the Treasury shall transfer to the Secretary of
			 Energy to carry out this section, to remain available until expended—
						(A)on October 1,
			 2008, and each October 1 thereafter through October 1, 2012, $1,000,000,000;
			 and
						(B)on October 1,
			 2013, and each October 1 thereafter through October 1, 2017,
			 $500,000,000.
						(2)Receipt and
			 acceptanceThe Secretary of Energy shall be entitled to receive,
			 shall accept, and shall use to carry out this section the funds transferred
			 under paragraph (1), without further appropriation.
					404.Federal fleet
			 requirements
				(a)Definition of
			 advanced alternative fueled vehicleSection 301 of the Energy
			 Policy Act of 1992 (42 U.S.C. 13211) is amended by inserting after paragraph
			 (14) the following:
					
						(15)Advanced
				alternative fueled vehicle
							(A)In
				generalThe term advanced alternative fueled
				vehicle means an alternative fueled vehicle that is powered primarily
				by a nonpetroleum-based fuel.
							(B)ExclusionThe
				term advanced alternative fueled vehicle does not include a flex
				fuel
				vehicle.
							.
				(b)Advanced
			 alternative fuel vehiclesSection 303(b) of the Energy Policy Act
			 of 1992 (42 U.S.C. 13212(b)) is amended—
					(1)by inserting after
			 paragraph (3) the following:
						
							(4)Advanced alternative fuel
				vehiclesOf all vehicles purchased by the Federal Government for
				a model year, at least the following percentage of the vehicles shall be
				advanced alternative fueled vehicles:
								(A)10 percent for each of fiscal years
				2013 and 2014.
								(B)20 percent for each of fiscal years
				2015 and 2016.
								(C)30 percent for each of fiscal years
				2017 and 2018.
								(D)40 percent for each of fiscal years
				2019 and 2020.
								(E)50 percent for each of fiscal years
				2021 and 2022.
								(F)60 percent for each of fiscal years
				2023 and 2024.
								(G)70 percent for each of fiscal years
				2025 and 2026.
								(H)80 percent for each of fiscal years
				2027 and 2028.
								(I)90 percent for fiscal year 2029 and
				each fiscal year thereafter.
								;
				and
					(2)in paragraph (2),
			 by inserting or (4) after paragraph (1).
					VENHANCED
			 CONSERVATION AND EFFICIENCY
			AEnhancing
			 Efficiency of Conventional Vehicles
				IFUEL
			 ECONOMY STANDARDS
					501.Increase
			 corporate fuel economy standardsSection 32902 of title 49, United States
			 Code, is amended by striking for model year 2020 of at least 35 miles
			 per gallon and inserting for model year 2015 of at least 35
			 miles per gallon and for model year 2030 of at least 50 miles per
			 gallon.
					502.More realistic
			 determination of fuel efficiency standardsSection 32902 of title 49, United States
			 Code, is amended by adding at the end the following:
						
							(l)Calculation of
				maximum feasible fuel economy standards
								(1)In
				generalThe Secretary shall determine the maximum feasible fuel
				economy level achievable for passenger automobiles and non-passenger
				automobiles for each model year for purposes of this section based on a
				projected gasoline price that is not less than the applicable high gasoline
				price projection issued by the Energy Information Administration.
								(2)Applicable high
				gasoline price projection definedIn this subsection the term
				applicable high gasoline price projection means the greatest of
				a range of estimated gasoline prices that the Energy Information Administration
				issues as part of its annual energy outlook, short-term energy outlook, or
				similar analyses, for the year or years corresponding to the model year or
				model years for which the Secretary is prescribing an average fuel economy
				standard under this section, and for the range of years considered by the
				Secretary in determining the costs and benefits associated with such
				standard.
								.
					503.Fuel efficiency
			 standards revisions
						(a)WeightSection
			 32901(a)(3) of title 49, United States Code, is amended by striking
			 rated at— and all that follows through the period at the end and
			 inserting rated at not more than 10,000 pounds gross vehicle
			 weight..
						(b)Fuel economy
			 informationSection 32908(a) of title 49, United States Code, is
			 amended, by striking 8,500 and inserting 10,000.
						(c)Effective
			 dateThe amendments made by this section shall apply to model
			 year 2009 and each subsequent model year.
						504.Automobile
			 safetyNothing in this Act
			 shall be construed to limit, constrain, supercede, or expand the authority of
			 the Secretary of Transportation to prescribe motor vehicle safety standards to
			 reduce traffic accidents and deaths and injuries resulting from traffic
			 accidents conferred by chapter 301 of title 49, United States Code.
					IIOTHER
			 PROVISIONS
					511.Lightweight
			 materials research and development
						(a)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall establish a research and development program on
			 lightweight materials and composites and other innovations to increase the fuel
			 efficiency of motor vehicles, including materials, composites, and innovation
			 that will permit—
							(1)the weight of
			 vehicles to be reduced to improve fuel efficiency without compromising
			 passenger safety; and
							(2)the cost of
			 lightweight materials (such as 18 steel alloys and carbon fibers) required for
			 the construction of lighter-weight vehicles to be reduced.
							(b)Funding
							(1)In
			 generalOn October 1, 2008, and on each October 1 thereafter
			 through October 1, 2017, out of any funds in the Treasury not otherwise
			 appropriated, the Secretary of the Treasury shall transfer to the Secretary to
			 carry out this subsection $500,000,000, to remain available until
			 expended.
							(2)Receipt and
			 acceptanceThe Secretary
			 shall be entitled to receive, shall accept, and shall use to carry out this
			 subsection the funds transferred under paragraph (1), without further
			 appropriation.
							512.Federal
			 Government gasoline consumption
						(a)In
			 generalSection 303(b) of the Energy Policy Act of 1992 (42
			 U.S.C. 13212(b)) is amended by adding at the end the following:
							
								(5)Gasoline
				consumptionThe Secretary shall promulgate regulations for
				Federal fleets subject to this title requiring that, not later than fiscal year
				2010, each Federal agency achieve at least a 5-percent reduction in petroleum
				consumption, as calculated from the baseline established by the Secretary for
				fiscal year
				2008.
								.
						(b)Additional
			 gasoline reduction measures
							(1)StudyThe
			 Comptroller General of the United States shall conduct a study to determine
			 whether additional gasoline reduction measures by Federal departments,
			 agencies, and Congress are technically feasible.
							(2)ReportNot
			 later than 180 days after the date of enactment of this Act, the Comptroller
			 General shall submit to Congress a report that describes the results of the
			 study, including any recommendations.
							513.Credit for
			 fuel-efficient motor vehicles
						(a)In
			 generalSubpart B of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986, as amended
			 by this Act, is amended by adding at the end the following new section:
							
								30E.Fuel-efficient
				motor vehicle credit
									(a)Allowance of
				credit
										(1)In
				generalThere shall be allowed as a credit against the tax
				imposed by this chapter for the taxable year an amount equal to the amount
				determined under paragraph (2) with respect to any new fuel-efficient motor
				vehicle placed in service by the taxpayer during the taxable year.
										(2)Credit
				amountThe amount determined under this paragraph shall
				be—
											(A)$500, if the new
				fuel-efficient motor vehicle achieves a city fuel economy which is 42 miles per
				gallon or less;
											(B)$1,000, if the new
				fuel-efficient motor vehicle achieves a city fuel economy which is greater than
				42 miles per gallon but less than 45.6 miles per gallon;
											(C)$1,500, if the new
				fuel-efficient motor vehicle achieves a city fuel economy which is greater than
				45.5 miles per gallon but less than 49.1 miles per gallon;
											(D)$2,000, if the new
				fuel-efficient motor vehicle achieves a city fuel economy which is greater than
				49 miles per gallon but less than 52.6 miles per gallon; and
											(E)$2,500, if the new
				fuel-efficient motor vehicle achieves a city fuel economy which is greater than
				52.5 miles per gallon.
											(b)New
				fuel-efficient motor vehicleFor purposes of this section, the
				term new fuel-efficient motor vehicle means any motor
				vehicle—
										(1)which has a gross
				vehicle weight rating of not more than 8,500 pounds,
										(2)which achieves a
				city fuel economy of at least 38.5 miles per gallon,
										(3)the original use of
				which commences with the taxpayer,
										(4)which is acquired
				by the taxpayer for use or lease, but not for resale, and
										(5)which is made by a
				manufacturer.
										(c)Other definitions
				and special rulesFor purposes of this section—
										(1)City fuel
				economy; manufacturerThe terms city fuel economy
				and manufacturer have the meanings given such terms under
				section 30B(h).
										(2)Basis
				reductionThe basis of any property for which a credit is
				allowable under subsection (a) shall be reduced by the amount of such
				credit.
										(3)Recapture;
				property used outside the united states; election not to take
				creditFor purposes of this section, rules similar to the rules
				of paragraphs (2), (3), and (4) of section 30(d) shall apply.
										(4)Denial of double
				benefitNo credit shall be allowed under this section with
				respect to any new fuel-efficient motor vehicle if a credit is allowed with
				respect to such vehicle under section 30, 30B, or 30D.
										(d)Application with
				other credits
										(1)Business credit
				treated as part of general business creditSo much of the credit
				which would be allowed under subsection (a) for any taxable year (determined
				without regard to this subsection) that is attributable to property of a
				character subject to an allowance for depreciation shall be treated as a credit
				listed in section 38(b) for such taxable year (and not allowed under subsection
				(a)).
										(2)Personal
				creditThe credit allowed under subsection (a) (after the
				application of paragraph (1)) for any taxable year shall not exceed the excess
				(if any) of—
											(A)the regular tax
				liability (as defined in section 26(b)) reduced by the sum of the credits
				allowable under subpart A and sections 27, 30, 30B, and 30D, over
											(B)the tentative
				minimum tax for the taxable year.
											(e)TerminationThis
				section shall not apply to property placed in service after December 31,
				2010.
									.
						(b)Conforming
			 amendments
							(1)Section 38(b) of
			 the Internal Revenue Code of 1986, as amended by this Act, is amended by
			 striking plus at the end of paragraph (33), by striking the
			 period at the end of paragraph (34) and inserting , plus, and by
			 adding at the end the following new paragraph:
								
									(35)the portion of
				the new fuel-efficient motor vehicle credit to which section 30E(d)(1)
				applies.
									.
							(2)Section 1016(a) of
			 such Code, as amended by this Act, is amended by striking and at
			 the end of paragraph (36), by striking the period at the end of paragraph (37)
			 and inserting , and, and by adding at the end the following new
			 paragraph:
								
									(38)to the extent
				provided in section
				30E(c)(2).
									.
							(3)Section 6501(m) of
			 such Code, as amended by this Act, is amended by inserting
			 30E(c)(3), after 30D(e)(9),.
							(c)Clerical
			 amendmentThe table of sections for subpart B of part IV of
			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 adding at the end the following new item:
							
								
									Sec. 30E. Fuel-efficient motor vehicle
				credit.
								
								.
						(d)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
						514.Exclusion from
			 heavy truck tax for idling reduction units and advanced insulation
						(a)In
			 generalSection 4053 of the Internal Revenue Code of 1986
			 (relating to exemptions) is amended by adding at the end the following new
			 paragraphs:
							
								(9)Idling reduction
				deviceAny device or system of devices which—
									(A)is designed to
				provide to a vehicle those services (such as heat, air conditioning, or
				electricity) that would otherwise require the operation of the main drive
				engine while the vehicle is temporarily parked or remains stationary using one
				or more devices affixed to a tractor, and
									(B)is determined by
				the Administrator of the Environmental Protection Agency, in consultation with
				the Secretary of Energy and the Secretary of Transportation, to reduce idling
				of such vehicle at a motor vehicle rest stop or other location where such
				vehicles are temporarily parked or remain stationary.
									(10)Advanced
				insulationAny insulation that has an R value of not less than
				R35 per
				inch.
								.
						(b)Effective
			 dateThe amendment made by this section shall apply to sales or
			 installations after the date of the enactment of this Act.
						515.Idling
			 reduction tax credit
						(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to business-related credits) is amended
			 by adding at the end the following new section:
							
								45Q.Idling reduction
				credit
									(a)General
				ruleFor purposes of section 38, the idling reduction tax credit
				determined under this section for the taxable year is an amount equal to 25
				percent of the amount paid or incurred for each qualifying idling reduction
				device placed in service by the taxpayer during the taxable year.
									(b)LimitationThe
				maximum amount allowed as a credit under subsection (a) shall not exceed $1,000
				per device.
									(c)DefinitionsFor
				purposes of subsection (a)—
										(1)Qualifying
				idling reduction deviceThe term qualifying idling
				reduction device means any device or system of devices that—
											(A)is installed on a
				heavy-duty diesel-powered on-highway vehicle;
											(B)is designed to
				provide to such vehicle those services (such as heat, air conditioning, or
				electricity) that would otherwise require the operation of the main drive
				engine while the vehicle is temporarily parked or remains stationary;
											(C)the original use
				of which commences with the taxpayer;
											(D)is acquired for
				use by the taxpayer and not for resale; and
											(E)is certified by
				the Secretary of Energy, in consultation with the Administrator of the
				Environmental Protection Agency and the Secretary of Transportation, to reduce
				long-duration idling of such vehicle at a motor vehicle rest stop or other
				location where such vehicles are temporarily parked or remain
				stationary.
											(2)Heavy-duty
				diesel-powered on-high way vehicleThe term heavy-duty
				diesel-powered on-highway vehicle means any vehicle, machine, tractor,
				trailer, or semi-trailer propelled or 21 drawn by mechanical power and used
				upon the highways in the transportation of passengers or property, or any
				combination thereof determined by the Federal Highway Administration.
										(3)Long-duration
				idlingThe term long duration idling means the
				operation of a main drive engine, for a period greater than 15 consecutive
				minutes, where the main drive engine is not engaged in gear. Such term does not
				apply to routine stop pages associated with traffic movement or
				congestion.
										(d)No double
				benefitFor purposes of this section—
										(1)Reduction in
				basisIf a credit is determined under this section with respect
				to any property by reason of expenditures described in subsection (a), the
				basis of such property shall be reduced by the amount of the credit so
				determined.
										(2)Other deductions
				and creditsNo deduction or credit shall be allowed under any
				other provision of this chapter with respect to the amount of the credit
				determined under this section.
										(e)Election not To
				claim creditThis section shall not apply to a taxpayer for any
				taxable year if such taxpayer elects to have this section not apply for such
				taxable
				year
									.
						(b)Credit To be
			 part of general business creditSection 38 of such Code (relating
			 to general business credit), as amended by this Act, is amended by striking
			 plus at the end of paragraph (34), by striking the period at the
			 end of paragraph (35) and inserting , plus, and by adding at the
			 end the following new paragraph:
							
								(36)the idling
				reduction tax credit determined under section
				45Q(a).
								.
						(c)Conforming
			 amendments
							(1)The table of
			 sections for subpart D of part IV of subchapter A of chapter 1 of such Code is
			 amended by inserting after the item relating to section 45P the following new
			 item:
								
									
										Sec. 45Q. Idling reduction
				credit.
									
									.
							(2)Section 1016(a) of
			 such Code, as amended by this Act, is amended by striking and at
			 the end of paragraph (37), by striking the period at the end of paragraph (38)
			 and inserting , and, and by adding at the end the
			 following:
								
									(39)in the case of a
				facility with respect to which a credit was allowed under section 45Q, to the
				extent provided in section
				45Q(d)(A).
									.
							(3)Section 6501(m) of
			 such Code is amended by inserting 45Q(e), after
			 45C(d)(4),.
							(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
						516.Determination
			 of certification standards by Secretary of Energy for certifying idling
			 reduction devicesNot later
			 than 6 months after the date of the enactment of this Act and in order to
			 reduce air pollution and fuel consumption, the Secretary of Energy, in
			 consultation with the Administrator of the Environmental Protection Agency and
			 the Secretary of Transportation, shall publish the standards under which the
			 Secretary, in consultation with the Administrator of the Environmental
			 Protection Agency and the Secretary of Transportation, will, for purposes of
			 section 45Q of the Internal Revenue Code of 1986 (as added by this Act),
			 certify the idling reduction devices which will reduce long-duration idling of
			 vehicles at motor vehicle rest stops or other locations where such vehicles are
			 temporarily parked or remain stationary in order to reduce air pollution and
			 fuel consumption.
					517.Extension and
			 modification of alternative motor vehicle credit
						(a)Elimination of
			 manufacturer limitation
							(1)In
			 generalSection 30B of the Internal Revenue Code of 1986, as
			 amended by this Act, is amended—
								(A)by striking
			 subsection (f), and
								(B)by redesignating
			 subsections (g) through (k) as subsections (f) through (j),
			 respectively.
								(2)Conforming
			 amendments
								(A)Paragraphs (4) and
			 (6) of section 30B (g) of the Internal Revenue Code of 1986 (as redesignated by
			 paragraph (1)) are each amended by striking (determined without regard
			 to subsection (g)) and inserting determined without regard to
			 subsection (f)).
								(B)Section 38(b)(25)
			 of such Code is amended by striking section 30B(g)(1) and
			 inserting section 30B(f)(1).
								(C)Section 55(c)(3)
			 of such Code is amended by striking section 30B(g)(2) and
			 inserting section 30B(f)(2).
								(D)Section
			 1016(a)(36) of such Code is amended by striking section
			 30B(h)(4) and inserting section 30B(g)(4).
								(E)Section 6501(m) of
			 such Code is amended by striking section 30B(h)(9) and inserting
			 section 30B(g)(9).
								(b)ExtensionSubsection
			 (j) of section 30B of the Internal Revenue Code of 1986 (as redesignated by
			 subsection (a)) is amended—
							(1)by striking
			 December 31, 2010 in paragraphs (2) and (4) and inserting
			 December 31, 2014, and
							(2)by striking
			 December 31, 2009 in paragraph (3) and inserting December
			 31, 2012.
							(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of enactment of this Act, in taxable years
			 ending after such date.
						BAlternative Fuels
			 and Biofuels
				IGeneral
			 Provisions
					521.Bioenergy
			 research and development
						(a)In
			 generalSection 931 of the Energy Policy Act of 2005 (42 U.S.C.
			 16231) is amended as follows:
							(1)In subsection (b),
			 by striking paragraphs (3) and (4) and inserting the following:
								
									(3)$3,352,000,000 for
				fiscal year 2009; and
									(4)$3,463,000,000 for
				fiscal year
				2010.
									.
							(2)In subsection (c),
			 by striking paragraphs (3) and (4) and inserting the following:
								
									(3)$2,898,000,000 for
				fiscal year 2009, of which $150,000,000 shall be for section 932(d); and
									(4)$2,919,000,000 for
				fiscal year 2010, of which $150,000,000 shall be for section
				932(d).
									.
							(b)Pipeline
			 infrastructureSection 212 of the Clean Air Act (42 U.S.C. 7546)
			 is amended by adding at the end the following:
							
								(f)Pipeline
				infrastructure
									(1)In
				generalThe Administrator shall provide grants for research into,
				and development and implementation of, the manner in which pipeline
				infrastructure can be retrofitted to accommodate biofuels.
									(2)Authorization of
				appropriationsThere are authorized to be appropriated such sums
				as are necessary to carry out this subsection for each of fiscal years 2009
				through
				2014.
									.
						522.Alternative
			 fueled automobile production requirementSection 32905 of title 49, United States
			 Code, as amended by section 203 of this Act, is further amended by adding at
			 the end the following:
						
							(h)Alternative
				fueled automobilesEach manufacturer that manufactures
				automobiles for sale or use in the United States shall ensure that—
								(1)not less than 75
				percent of such automobiles manufactured for each of model years 2015 through
				2019 are alternative fueled automobiles; and
								(2)100 percent of
				such automobiles manufactured for model year 2020 and each subsequent model
				year are alternative fueled
				automobiles.
								.
					523.Definition of
			 renewable biomassEffective
			 January 1, 2009, section 211(o)(1) of the Clean Air Act (42 U.S.C.7545(o)(1)),
			 as amended by section 210(c) of the Energy Independence and Security Act of
			 2007 (Public Law 110–140) is amended by striking subparagraph (I) and inserting
			 the following:
						
							(I)Renewable
				biomassThe term renewable biomass means—
								(i)materials,
				pre-commercial thinnings, or invasive species from National Forest System land
				and public lands (as defined in section 103 of the Federal Land Policy and
				Management Act of 1976 (43 U.S.C. 1702)) that—
									(I)are byproducts of
				preventive treatments that are removed—
										(aa)to
				reduce hazardous fuels;
										(bb)to
				reduce or contain disease or insect infestation; or
										(cc)to
				restore ecosystem health;
										(II)would not
				otherwise be used for higher-value products; and
									(III)are harvested in
				accordance with—
										(aa)applicable law
				and land management plans; and
										(bb)the
				requirements for—
											(AA)old-growth
				maintenance, restoration, and management direction of paragraphs (2), (3), and
				(4) of subsection (e) of section 102 of the Healthy Forests Restoration Act of
				2003 (16 U.S.C. 6512); and
											(BB)large-tree
				retention of subsection (f) of that section; or
											(ii)any organic matter
				that is avail1able on a renewable or recurring basis from non-Federal land or
				land belonging to an Indian or Indian tribe that is held in trust by the United
				States or subject to a restriction against alienation imposed by the United
				States, including—
									(I)renewable plant
				material, including—
										(aa)feed
				grains;
										(bb)other
				agricultural commodities;
										(cc)other plants and
				trees; and
										(dd)algae; and
										(II)waste material,
				including—
										(aa)crop
				residue;
										(bb)other vegetative
				waste material (including wood waste and wood residues);
										(cc)animal waste and
				by products (including fats, oils, greases, and manure); and
										(dd)food waste and
				yard
				waste.
										.
					524.Loan guarantees
			 for renewable energy pipelinesSubtitle C of title II of the Energy
			 Independence and Security Act of 2007 (42 U.S.C. 17051 et seq.) is amended by
			 adding at the end the following:
						
							249.Loan guarantees
				for renewable energy pipelines
								(a)DefinitionsIn
				this section:
									(1)CostThe
				term cost has the meaning given the term cost of a loan
				guarantee in section 502(5)(C) of the Federal Credit Reform Act of 1990
				(2 U.S.C. 661a(5)(C)).
									(2)Eligible
				projectThe term eligible project means a project described in
				subsection (b)(1).
									(3)Guarantee
										(A)In
				generalThe term guarantee has the meaning given
				the term loan guarantee in section 502 of the Federal Credit
				Reform Act of 1990 (2 U.S.C. 661a).
										(B)InclusionThe
				term guarantee includes a loan guarantee commitment (as defined
				in section 502 of the Federal Credit Reform Act of 1990 (2 U.S.C.
				661a)).
										(4)Renewable energy
				pipelineThe term renewable energy pipeline means
				a common carrier pipeline for transporting renewable energy.
									(b)Loan
				guarantees
									(1)In
				generalThe Secretary shall make guarantees under this section
				for projects that provide for—
										(A)the construction
				of new renewable energy pipelines; or
										(B)the modification
				of pipelines to transport renewable energy.
										(2)EligibilityIn
				determining the eligibility of a project for a guarantee under this section,
				the Secretary shall consider—
										(A)the volume of
				renewable energy to be moved by the renewable energy pipeline;
										(B)the size of the
				markets to be served by the renewable energy pipeline;
										(C)the existence of
				sufficient storage to facilitate access to the markets served by the renewable
				energy pipeline;
										(D)the proximity of
				the renewable energy pipeline to ethanol production facilities;
										(E)the investment of
				the entity carrying out the proposed project in terminal infrastructure;
										(F)the experience of
				the entity carrying out the proposed project in working with renewable
				energy;
										(G)the ability of the
				entity carrying out the proposed project to maintain the quality of the
				renewable energy through—
											(i)the terminal
				system of the entity; and
											(ii)the dedicated
				pipeline system;
											(H)the ability of the
				entity carrying out the proposed project to complete the project in a timely
				manner; and
										(I)the ability of the
				entity carrying out the proposed project to secure property rights of-way in
				order to move the proposed project forward in a timely manner.
										(3)AmountUnless
				otherwise provided bylaw, a guarantee by the Secretary under this section shall
				not exceed an amount equal to 90 percent of the eligible project cost of the
				renewable energy pipeline that is the subject of the guarantee, as estimated at
				the time at which the guarantee is issued or subsequently modified while the
				eligible project is under construction.
									(4)Terms and
				conditionsGuarantees under this section shall be provided in
				accordance with section 1702 of the Energy Policy Act of 2005 (42 U.S.C.
				16512), except that subsections (b) and (c) of that section shall not apply to
				guarantees under this section.
									(5)Existing funding
				authorityThe Secretary shall make a guarantee under this section
				under an existing funding authority.
									(6)Final
				ruleNot later than 90 days after the date of enactment of this
				section, the Secretary shall publish in the Federal Register a final rule
				directing the Director of the Department of Energy Loan Guarantee Program
				Office to initiate the loan guarantee program under this section in accordance
				with this section.
									(c)Funding.—
									(1)In
				generalThere are authorized to be appropriated such sums as are
				necessary to provide guarantees under this section.
									(2)Use of other
				appropriated fundsTo the extent that the amounts made available
				under title XVII of the Energy Policy Act of 2005 (42 U.S.C. 16511 et seq.)
				have not been disbursed to programs under that title, the Secretary may use the
				amounts to carry out this
				section.
									.
					IITAX
			 PROVISIONS
					530.ReferenceExcept as otherwise expressly provided,
			 whenever in this part an amendment or repeal is expressed in terms of an
			 amendment to, or repeal of, a section or other provision, the reference shall
			 be considered to be made to a section or other provision of the Internal
			 Revenue Code of 1986.
					531.Expansion of
			 special allowance to cellulosic biomass alcohol fuel plant property
						(a)In
			 generalParagraph (3) of section 168(l) (relating to special
			 allowance for cellulosic biomass ethanol plant property) is amended to read as
			 follows:
							
								(3)Cellulosic
				biomass alcoholFor purposes
				of this subsection, the term ‘cellulosic biomass alcohol’ means any alcohol
				produced from any lignocellulosic or hemicellulosic matter that is available on
				a renewable or recurring
				basis.
								.
						(b)Conforming
			 amendments
							(1)Subsection (l) of
			 section 168 is amended by striking cellulosic biomass ethanol
			 each place it appears and inserting cellulosic biomass
			 alcohol.
							(2)The heading of
			 section 168(l) is amended by striking Cellulosic Biomass Ethanol and inserting
			 Cellulosic biomass
			 alcohol.
							(3)The heading of
			 paragraph (2) of section 168(l) is amended by striking Cellulosic biomass
			 ethanol and inserting Cellulosic biomass
			 alcohol .
							(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act, in taxable years
			 ending after such date.
						532.Credit for
			 producers of fossil free alcohol
						(a)In
			 generalSubsection (a) of section 40 (relating to alcohol used as
			 fuel) is amended by striking plus at the end of paragraph (3),
			 by striking the period at the end of paragraph (4) and inserting ,
			 plus, and by adding at the end the following new paragraph:
							
								(5)the small fossil
				free alcohol producer
				credit.
								.
						(b)Small fossil
			 free alcohol producer credit
							(1)In
			 generalSubsection (b) of section 40 is amended by adding at the
			 end the following new paragraph:
								
									(7)Small fossil
				free alcohol producer credit
										(A)In
				generalIn addition to any other credit allowed under this
				section, there shall be allowed as a credit against the tax imposed by this
				chapter for the taxable year an amount equal to 25 cents for each gallon of
				qualified fossil free alcohol production.
										(B)Qualified fossil
				free alcohol productionFor purposes of this section, the term
				qualified fossil free alcohol production means alcohol which is
				produced by an eligible small fossil free alcohol producer at a fossil free
				alcohol production facility and which during the taxable year—
											(i)is
				sold by the taxpayer to another person—
												(I)for use by such
				other person in the production of a qualified alcohol mixture in such other
				person’s trade or business (other than casual off-farm production);
												(II)for use by such
				other person as a fuel in a trade or business; or
												(III)who sells such
				alcohol at retail to another person and places such alcohol in the fuel tank of
				such other person; or
												(ii)is
				used or sold by the taxpayer for any purpose described in clause (i).
											(C)Additional
				distillation excludedThe qualified fossil free alcohol
				production of any taxpayer for any taxable year shall not include any alcohol
				which is purchased by the taxpayer and with respect to which such producer
				increases the proof of the alcohol by additional
				distillation.
										.
							(c)Eligible small
			 fossil free alcohol producerSection 40 is amended by adding at
			 the end the following new subsection:
							
								(i)Definitions and special rules for
				small fossil free alcohol producerFor purposes of this
				section—
								(1)In
				generalThe term eligible small fossil free alcohol
				producer means a person, who at all times during the taxable year, has
				a productive capacity for alcohol from all fossil free alcohol production
				facilities of the taxpayer which is not in excess of 60,000,000 gallons.
								(2)Fossil free
				alcohol production fa2cilityThe term fossil free alcohol
				production facility means any facility at which 90 percent of fuel used
				in the production of alcohol is from biomass (as defined in section
				45K(c)(3)).
								(3)Aggregation
				ruleFor purposes of the 60,000,000 gallon limitation under
				paragraph (1), all members of the same controlled group of corporations (within
				the meaning of section 267(f)) and all persons under common control (within the
				meaning of section 52(b) but determined by treating an interest of more than 50
				percent as a controlling interest) shall be treated as 1 person.
								(4)Partnership, s
				corporations, and other pass-thru entitiesIn the case of a
				partnership, trust, S corporation, or other pass-thru entity, the limitation
				contained in paragraph (1) shall be applied at the entity level and at the
				partner or similar level.
								(5)AllocationFor
				purposes of this sub section, in the case of a facility in which more than 1
				person has an interest, productive capacity shall be allocated among such
				persons in such manner as the Secretary may prescribe.
								(6)RegulationsThe
				Secretary may prescribe such regulations as may be necessary to prevent the
				credit provided for in subsection (a)(5)25 from directly or indirectly
				benefitting any person with a direct or indirect productive capacity of more
				than 60,000,000 gallons of alcohol from fossil free alcohol production
				facilities during the taxable year.
								(7)Allocation of
				small fossil free alcohol producer credit to patrons of
				cooperativeRules similar to the rules under subsection (g)(6)
				shall apply for purposes of this
				subsection.
								.
						(d)Alcohol not used
			 as a fuel, etc
							(1)In
			 generalParagraph (3) of section 40(d) is amended by
			 redesignating subparagraph (E) as subparagraph (F) and by inserting after
			 subparagraph (D) the following new subparagraph:
								
									(E)Small fossil
				free alcohol producer creditIf—
										(i)any credit is
				allowed under subsection (a)(5); and
										(ii)any person does
				not use such fuel for a purpose described in subsection (b)(7)(B), then there
				is hereby imposed on such person a tax equal to 25 cents for each gallon of
				such
				alcohol.
										.
							(2)Conforming
			 amendmentSubparagraph (F) of section 40(d)(3), as redesignated
			 by paragraph (1), is amended by striking or (D) and inserting
			 (D), or (E).
							(e)TerminationParagraph
			 (1) of section 40(e) is amended—
							(1)in subparagraph
			 (A), by inserting (December 31, 2012, in the case of the credit allowed
			 by reason of subsection (a)(5)) after December 31, 2010,
			 and
							(2)in subparagraph
			 (B), by inserting (January 1, 2013, in the case of the credit allowed by
			 reason of subsection (a)(5)) after January 1,
			 2011.
							(f)Effective
			 dateThe amendments made by this section shall apply to fuel
			 produced after the date of enactment of this Act.
						533.Extension and
			 modification of credit for biodiesel used as fuel
						(a)Extension
							(1)Income tax
			 credits for biodiesel and renewable diesel and small agri-biodiesel producer
			 creditSection 40A(g) (relating to termination) is amended by
			 striking December 31, 2008 and inserting December 31,
			 2012.
							(2)Excise tax
			 creditSection 6426(c)(6) (relating to termination) is amended by
			 striking 2008 and inserting 2012.
							(3)Fuels not used
			 for taxable purposesSection 6427(e)(5)(B) (relating to
			 termination) is amended by striking 2008 and inserting
			 2012.
							(b)Modification of
			 credit for renewable diesel
							(1)Eligibility of
			 certain aviation fuelParagraph (3) of section 40A(f) (defining
			 renewable diesel) is amended by adding at the end the following: The
			 term renewable diesel also means fuel derived from biomass which
			 meets the requirements of a Department of Defense specification for military
			 jet fuel or an American Society of Testing and Materials specification for
			 aviation turbine fuel..
							(2)Co-processed
			 renewable dieselSection 40A(f) (relating to renewable diesel) is
			 amended by adding at the end the following new paragraph:
								
									(4)Special rule for
				co-processed renewable dieselIn the case of a taxpayer which
				produces renewable diesel through the co-processing of biomass and petroleum at
				any facility, this subsection shall not apply to so much of the renewable
				diesel produced at such facility and sold or used during the taxable year in a
				qualified biodiesel mixture as exceeds 60,000,000
				gallons.
									.
							(c)Modification
			 relating to definition of agri-biodieselParagraph (2) of section
			 40A(d) (relating to agri-biodiesel) is amended by striking and mustard
			 seeds and inserting mustard seeds, and camelina.
						(d)Effective
			 datesThe amendments made by this section shall apply to fuel
			 sold or used after the date of the enactment of this Act.
						534.Extension and
			 modification of alternative fuel credit
						(a)Extension
							(1)Alternative fuel
			 creditParagraph (4) of section 6426(d) (relating to alternative
			 fuel credit) is amended by striking September 30, 2009 and
			 inserting December 31, 2012.
							(2)Alternative fuel
			 mixture creditParagraph (3) of section 6426(e) (relating to
			 alternative fuel mixture credit) is amended by striking September 30,
			 2009 and inserting December 31, 2012.
							(3)PaymentsSubparagraph
			 (C) of section 6427(e)(5) (relating to termination) is amended by striking
			 September 30, 2009 and inserting December 31,
			 2012.
							(b)Modifications
							(1)Alternative fuel
			 to include compressed or liquified biomass gasParagraph (2) of
			 section 6426(d) (relating to alternative fuel credit) is amended by striking
			 and at the end of subparagraph (E), by redesignating
			 subparagraph (F) as subparagraph (G), and by inserting after subparagraph (E)
			 the following new subparagraph:
								
									(F)compressed or
				liquified biomass gas,
				and
									.
							(2)Credit allowed
			 for aviation use of fuelParagraph (1) of section 6426(d) is
			 amended by inserting sold by the taxpayer for use as a fuel in
			 aviation, after motorboat,.
							(c)Carbon capture
			 requirement for certain fuels
							(1)In
			 generalSubsection (d) of section 6426, as amended by subsection
			 (a), is amended by redesignating paragraph (4) as paragraph (5) and by
			 inserting after paragraph (3) the following new paragraph:
								
									(4)Carbon capture
				requirementThe requirements of this paragraph are met if the
				fuel is certified, under such procedures as required by the Secretary, as
				having been produced at a facility which separates and sequesters not less than
				75 percent of such facility’s total carbon dioxide
				emissions.
									.
							(2)Conforming
			 amendmentSubparagraph (E) of section 6426(d)(2) is amended by
			 inserting which meets the requirements of paragraph (4) and which
			 is after any liquid fuel.
							(d)Effective
			 dates
							(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to fuel sold or used after the date of the
			 enactment of this Act.
							(2)Carbon capture
			 requirementsThe amendments made by subsection (c) shall apply to
			 fuel sold or used after December 31, 2008.
							535.Extension of
			 suspension of taxable income limit on percentage depletion for oil and natural
			 gas produced from marginal propertiesSubparagraph (H) of section 613A(c)(6)
			 (relating to oil and gas produced from marginal properties) is amended by
			 striking January 1, 2008 and inserting January 1,
			 2013.
					536.Extension and
			 modification of election to expense certain refineries
						(a)ExtensionParagraph
			 (1) of section 179C(c) (relating to qualified refinery property) is
			 amended—
							(1)by striking
			 January 1, 2012 in subparagraph (B) and inserting January
			 1, 2013, and
							(2)by striking
			 January 1, 2008 each place it appears in subparagraph (F) and
			 inserting January 1, 2010.
							(b)Inclusion of fuel
			 derived from shale and tar sands
							(1)In
			 generalSubsection (d) of section 179C is amended by inserting
			 , or directly from shale or tar sands after (as defined
			 in section 45K(c)).
							(2)Conforming
			 amendmentParagraph (2) of section 179C(e) is amended by
			 inserting shale, tar sands, or before qualified
			 fuels.
							(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
						537.Hydrogen
			 installation, infrastructure, and fuel costs
						(a)In
			 generalSubpart B of part IV of subchapter A of chapter 1
			 (relating to foreign tax credit, etc.), as amended by this Act, is amended by
			 adding at the end the following new section:
							
								30F.Hydrogen
				installation, infrastructure, and fuel costs
									(a)Allowance of
				creditThere shall be allowed as a credit against the tax imposed
				by this chapter for the taxable year an amount equal to the sum of—
										(1)the hydrogen
				installation and infrastructure costs credit determined under subsection (b),
				and
										(2)the hydrogen fuel
				costs credit determined under subsection (c).
										(b)Hydrogen
				installation and infrastructure costs credit
										(1)In
				generalFor purposes of subsection (a), the hydrogen installation
				and infrastructure costs credit determined under this subsection with respect
				to each eligible hydrogen production and distribution facility of the taxpayer
				is an amount equal to—
											(A)30 percent of so
				much of the installation costs which when added to such costs taken into
				account with respect to such facility for all preceding taxable years under
				this subparagraph does not exceed $200,000, plus
											(B)30 percent of so
				much of the infrastructure costs for the taxable year as does not exceed
				$200,000 with respect to such facility, and which when added to such costs
				taken into account with respect to such facility for all preceding taxable
				years under this subparagraph does not exceed $600,000.
											Nothing in
				this section shall permit the same cost to be taken into account more than
				once.(2)Eligible hydrogen
				production and distribution facilityFor purposes of this
				subsection, the term eligible hydrogen production and distribution
				facility means a hydrogen production and distribution facility which is
				placed in service after December 31, 2008.
										(c)Hydrogen fuel
				costs credit
										(1)In
				generalFor purposes of subsection (a), the hydrogen fuel costs
				credit determined under this subsection with respect to each eligible hydrogen
				device of the taxpayer is an amount equal to the qualified hydrogen expenditure
				amounts with respect to such device.
										(2)Qualified
				hydrogen expenditure amountFor purposes of this
				subsection—
											(A)In
				generalThe term qualified hydrogen expenditure
				amount means, with respect to each eligible hydrogen energy conversion
				device of the taxpayer with a production capacity of not more than 25 kilowatts
				of electricity per year, the lesser of—
												(i)30
				percent of the amount paid or incurred by the taxpayer during the taxable year
				for hydrogen which is consumed by such device, and
												(ii)$2,000.
												In the
				case of any device which is not owned by the taxpayer at all times during the
				taxable year, the $2,000 amount in subparagraph (B) shall be reduced by an
				amount which bears the same ratio to $2,000 as the portion of the year which
				such device is not owned by the taxpayer bears to the entire year.(B)Higher
				limitation for devices with more production capacityIn the case
				of any eligible hydrogen energy conversion device with a production capacity
				of—
												(i)more than 25 but
				less than 100 kilowatts of electricity per year, subparagraph (A) shall be
				applied by substituting $4,000 for $2,000 each
				place it appears; and
												(ii)not less than 100
				kilowatts of electricity per year, subparagraph (A) shall be applied by
				substituting $6,000 for $2,000 each place it
				appears.
												(3)Eligible hydrogen
				energy conversion devicesFor purposes of this subsection—
											(A)In
				generalThe term eligible hydrogen energy conversion
				device means, with respect to any taxpayer, any hydrogen energy
				conversion device which—
												(i)is placed in
				service after December 31, 2004; and
												(ii)is
				wholly owned by the taxpayer during the taxable year.
												If an
				owner of a device (determined without regard to this subparagraph) provides to
				the primary user of such device a written statement that such user shall be
				treated as the owner of such device for purposes of this section, then such
				user (and not such owner) shall be so treated.(B)Hydrogen energy
				conversion deviceThe term hydrogen energy conversion
				device means—
												(i)any
				electrochemical device which converts hydrogen into electricity; and
												(ii)any combustion
				engine which burns hydrogen as a fuel.
												(d)Reduction in
				basisFor purposes of this subtitle, if a credit is allowed under
				this section for any expenditure with respect to any property, the increase in
				the basis of such property which would (but for this paragraph) result from
				such expenditure shall be reduced by the amount of the credit so
				allowed.
									(e)Application with
				other credits
										(1)Business credit
				treated as part of general business creditSo much of the credit
				which would be allowed under subsection (a) for any taxable year (determined
				without regard to this subsection) that is attributable to amounts which (but
				for subsection (g) would be allowed as a deduction under section 162 shall be
				treated as a credit listed in section 38(b) for such taxable year (and not
				allowed under subsection (a)).
										(2)Personal
				creditThe credit allowed under subsection (a) (after the
				application of paragraph (1)) for any taxable year shall not exceed the excess
				(if any) of—
											(A)the regular tax
				liability (as defined in section 26(b)) reduced by the sum of the credits
				allowable under subpart A and sections 27, 30, 30B, and 30C, over
											(B)the tentative
				minimum tax for the taxable year.
											(f)Denial of double
				benefitThe amount of any deduction or other credit allowable
				under this chapter for any cost taken into account in determining the amount of
				the credit under subsection (a) shall be reduced by the amount of such credit
				attributable to such cost.
									(g)RecaptureThe
				Secretary shall, by regulations, provided for recapturing the benefit of any
				credit allowable under subsection (a) with respect to any property which ceases
				to be property eligible for such credit.
									(h)Election not To
				take creditNo credit shall be allowed under subsection (a) for
				any property if the taxpayer elects not to have this section apply to such
				property.
									(i)RegulationsThe
				Secretary shall prescribe such regulations as necessary to carry out the
				provisions of this section.
									(j)TerminationThis
				section shall not apply to any costs after December 31,
				2012.
									.
						(b)Conforming
			 amendments
							(1)Section 38(b), as
			 amended by this Act, is amended by striking plus at the end of
			 paragraph (35), by striking the period at the end of paragraph (36) and
			 inserting plus, and by adding at the end the following new
			 paragraph:
								
									(37)the portion of
				the hydrogen installation, infrastructure, and fuel credit to which section
				30F(e)(1)
				applies.
									.
							(2)Section 55(c)(3),
			 as amended by this Act, is amended by inserting 30F(e)(2), after
			 30C(d)(2),.
							(3)Section 1016(a),
			 as amended by this Act, is amended by striking and at the end of
			 paragraph (38), by striking the period at the end of paragraph (39) and
			 inserting , and, and by adding at the end the following new
			 paragraph:
								
									(40)to the extent
				provided in section
				30F(d).
									.
							(4)Section 6501(m),
			 as amended by this Act, is amended by inserting 30F(h), after
			 30E(c)(3),.
							(5)The table of
			 sections for subpart B of part IV of subchapter A of chapter 1 is amended by
			 inserting after the item relating to section 30E the following new item:
								
									
										Sec. 30F. Hydrogen installation,
				infrastructure, and fuel
				costs.
									
									.
							(c)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid or incurred after the date of the enactment of this Act, in taxable years
			 ending after such date.
						538.Alternative fuel
			 vehicle refueling property credit
						(a)Increase in
			 credit amountSection 30C is amended—
							(1)by striking
			 30 percent in subsection (a) and inserting 50
			 percent, and
							(2)by striking
			 $30,000 in subsection (b)(1) and inserting
			 $50,000.
							(b)Extension of
			 creditParagraph (2) of section 30C(g) is amended by striking
			 December 31, 2009 and inserting December 31,
			 2012.
						(c)Inclusion of
			 electricity as a clean-burning fuelSection 30C(c)(2) is amended
			 by adding at the end the following new subparagraph:
							
								(C)Electricity.
								.
						(d)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act, in taxable years
			 ending after such date.
						539.Certain income
			 and gains relating to alcohol fuels and mixtures, biodiesel fuels and mixtures,
			 and alternative fuels and mixtures treated as qualifying income for publicly
			 traded partnerships
						(a)In
			 generalSubparagraph (E) of section 7704(d)(1) is amended by
			 inserting , or the transportation, storage, or marketing of any fuel
			 described in subsection (b), (c), (d), or (e) of section 6426, or any alcohol
			 fuel defined in section 6426(b)(4)(A) or any biodiesel fuel as defined in
			 section 40A(d)(1) after timber).
						(b)Effective
			 dateThe amendment made by this section shall take effect on the
			 date of the enactment of this Act, in taxable years ending after such
			 date.
						COther
			 Provisions
				IGeneral
			 Provisions
					541.Energy
			 efficiency and conservation block grantsSection 544 of the Energy Independence and
			 Security Act of 2007 (42 U.S.C. 17154) is amended—
						(1)in
			 paragraph (13), by striking and at the end;
						(2)by redesignating
			 paragraph (14) as paragraph (15); and
						(3)by inserting after
			 paragraph (13) the following:
							
								(14)development,
				implementation, and installation of smart grid technologies and smart grid
				functions (as defined in section 1306(d));
				and
								.
						542.Weatherization
			 assistance program for low-income persons
						(a)In
			 generalSection 422 of the Energy Conservation and Production Act
			 (42 U.S.C. 6872) is amended—
							(1)by striking the
			 section heading and all that follows through For the purpose and
			 inserting the following:
								
									422Funding
										(a)Discretionary
				fundingFor the
				purpose
										;
							(1)by striking
			 fiscal year 2008 and inserting each of fiscal years 2008
			 through 2012; and
							(2)by adding at the
			 end the following:
								
									(b)Mandatory
				funding
										(1)In
				generalIn addition to any amounts made available under
				subsection (a), on October 1, 2008, and on each October 1 thereafter through
				October 1, 2011, out of any funds in the Treasury not otherwise appropriated,
				the Secretary of the Treasury shall transfer to the Secretary to carry out this
				part $500,000,000, to remain available until expended.
										(2)Receipt and
				acceptanceThe Secretary shall be entitled to receive, shall
				accept, and shall use to carry out this part the funds transferred under
				paragraph (1), without further
				appropriation.
										.
							(b)Conforming
			 amendmentsSection 415 of the
			 Energy Conservation and Production Act (42 U.S.C. 6865) is amended by striking
			 section 422(b) each place it appears in subsections (d) and
			 (e)(1)(A) and inserting section 422.
						543.Renewable
			 energy workforceSection 1101
			 of the Energy Policy Act of 2005 (42 U.S.C. 16411) is amended—
						(1)in subsection
			 (b)(1)—
							(A)in subparagraph
			 (A), by striking and at the end;
							(B)in subparagraph
			 (B), by striking the period and inserting ; and; and
							(C)by adding at the
			 end the following:
								
									(D)renewable energy
				product and service
				industries.
									;
							(2)by redesignating
			 subsection (d) as subsection (e); and
						(3)by inserting after
			 subsection (c) the following:
							
								(d)Workforce
				training
									(1)In
				generalThe Secretary of Labor, in cooperation with the
				Secretary, shall promulgate regulations to implement a program to provide
				grants to enhance workforce training for any occupation in the workforce of the
				renewable energy products and services industries for which a shortage is
				identified or predicted in the report under subsection (b)(2).
									(2)ConsultationIn
				carrying out this subsection, the Secretary of Labor shall consult with
				representatives of the renewable energy industry and renewable energy products
				and services industries, including organized labor organizations and other
				stakeholders.
									(3)Authorization of
				appropriationsThere are authorized to be appropriated to the
				Secretary of Labor, working in coordination with the Secretary and the
				Secretary of Education, $20,000,000 for each of fiscal years 2009 through 2013
				to carry out this
				subsection.
									.
						IITax
			 Provisions
					550.ReferenceExcept as otherwise expressly provided,
			 whenever in this part an amendment or repeal is expressed in terms of an
			 amendment to, or repeal of, a section or other provision, the reference shall
			 be considered to be made to a section or other provision of the Internal
			 Revenue Code of 1986.
					ARenewable energy
			 incentives
						551.Renewable
			 energy credit
							(a)Extension of
			 credit
								(1)4-year extension
			 for wind facilitiesParagraph (1) of section 45(d) is amended by
			 striking January 1, 2009 and inserting January 1,
			 2013.
								(2)4-year extension
			 for certain other facilitiesEach of the following provisions of
			 section 45(d) is amended by striking January 1, 2009 and
			 inserting January 1, 2013:
									(A)Clauses (i) and
			 (ii) of paragraph (2)(A).
									(B)Clauses (i)(I) and
			 (ii) of paragraph (3)(A).
									(C)Paragraph
			 (4).
									(D)Paragraph
			 (5).
									(E)Paragraph
			 (6).
									(F)Paragraph
			 (7).
									(G)Subparagraphs (A)
			 and (B) of paragraph (9).
									(b)Modification of
			 Credit Phaseout
								(1)Repeal of
			 phaseoutSubsection (b) of section 45 is amended—
									(A)by striking
			 paragraph (1), and
									(B)by striking
			 the 8 cent amount in paragraph (1), in paragraph (2)
			 thereof.
									(2)Limitation based
			 on investment in facilitySubsection (b) of section 45 is amended
			 by inserting before paragraph (2) the following new paragraph:
									
										(1)Limitation based
				on investment in facility
											(A)In
				generalIn the case of any qualified facility originally placed
				in service after December 31, 2009, the amount of the credit determined under
				subsection (a) for any taxable year with respect to electricity produced at
				such facility shall not exceed the product of—
												(i)the applicable
				percentage with respect to such facility, multiplied by
												(ii)the eligible
				basis of such facility.
												(B)Carryforward of
				unused limitation and excess credit
												(i)Unused
				limitationIf the limitation imposed under subparagraph (A) with
				respect to any facility for any taxable year exceeds the prelimitation credit
				for such facility for such taxable year, the limitation imposed under
				subparagraph (A) with respect to such facility for the succeeding taxable year
				shall be increased by the amount of such excess.
												(ii)Excess
				creditIf the prelimitation credit with respect to any facility
				for any taxable year exceeds the limitation imposed under subparagraph (A) with
				respect to such facility for such taxable year, the credit determined under
				subsection (a) with respect to such facility for the succeeding taxable year
				(determined before the application of subparagraph (A) for such succeeding
				taxable year) shall be increased by the amount of such excess. With respect to
				any facility, no amount may be carried forward under this clause to any taxable
				year beginning after the 10-year period described in subsection (a)(2)(A)(ii)
				with respect to such facility.
												(iii)Prelimitation
				creditThe term prelimitation credit with respect
				to any facility for a taxable year means the credit determined under subsection
				(a) with respect to such facility for such taxable year, determined without
				regard to subparagraph (A) and after taking into account any increase for such
				taxable year under clause (ii).
												(C)Applicable
				percentageFor purposes of this paragraph—
												(i)In
				generalThe term applicable percentage means, with
				respect to any facility, the appropriate percentage prescribed by the Secretary
				for the month in which such facility is originally placed in service.
												(ii)Method of
				prescribing applicable percentagesThe applicable percentages
				prescribed by the Secretary for any month under clause (i) shall be percentages
				which yield over a 10-year period amounts of limitation under subparagraph (A)
				which have a present value equal to 35 percent of the eligible basis of the
				facility.
												(iii)Method of
				discountingThe present value under clause (ii) shall be
				determined—
													(I)as of the last day
				of the 1st year of the 10-year period referred to in clause (ii),
													(II)by using a
				discount rate equal to the greater of 110 percent of the Federal long-term rate
				as in effect under section 1274(d) for the month preceding the month for which
				the applicable percentage is being prescribed, or 4.5 percent, and
													(III)by taking into
				account the limitation under subparagraph (A) for any year on the last day of
				such year.
													(D)Eligible
				basisFor purposes of this paragraph—
												(i)In
				generalThe term eligible basis means, with
				respect to any facility, the sum of—
													(I)the basis of such
				facility determined as of the time that such facility is originally placed in
				service, and
													(II)the portion of the
				basis of any shared qualified property which is properly allocable to such
				facility under clause (ii).
													(ii)Rules for
				allocationFor purposes of subclause (II) of clause (i), the
				basis of shared qualified property shall be allocated among all qualified
				facilities which are projected to be placed in service and which require
				utilization of such property in proportion to projected generation from such
				facilities.
												(iii)Shared
				qualified propertyFor purposes of this paragraph, the term
				shared qualified property means, with respect to any facility,
				any property described in section 168(e)(3)(B)(vi)—
													(I)which a qualified
				facility will require for utilization of such facility, and
													(II)which is not a
				qualified facility.
													(iv)Special rule
				relating to geothermal facilitiesIn the case of any qualified
				facility using geothermal energy to produce electricity, the basis of such
				facility for purposes of this paragraph shall be determined as though
				intangible drilling and development costs described in section 263(c) were
				capitalized rather than expensed.
												(E)Special rule for
				first and last year of credit periodIn the case of any taxable
				year any portion of which is not within the 10-year period described in
				subsection (a)(2)(A)(ii) with respect to any facility, the amount of the
				limitation under subparagraph (A) with respect to such facility shall be
				reduced by an amount which bears the same ratio to the amount of such
				limitation (determined without regard to this subparagraph) as such portion of
				the taxable year which is not within such period bears to the entire taxable
				year.
											(F)Election to
				treat all facilities placed in service in a year as 1 facilityAt
				the election of the taxpayer, all qualified facilities which are part of the
				same project and which are placed in service during the same calendar year
				shall be treated for purposes of this section as 1 facility which is placed in
				service at the mid-point of such year or the first day of the following
				calendar
				year.
											.
								(c)Trash facility
			 clarificationParagraph (7) of section 45(d) is amended—
								(1)by striking
			 facility which burns and inserting facility (other than a
			 facility described in paragraph (6)) which uses, and
								(2)by striking
			 combustion.
								(d)Expansion of
			 biomass facilities
								(1)Open-loop
			 biomass facilitiesParagraph (3) of section 45(d) is amended by
			 redesignating subparagraph (B) as subparagraph (C) and by inserting after
			 subparagraph (A) the following new subparagraph:
									
										(B)Expansion of
				facilitySuch term shall
				include a new unit placed in service after the date of the enactment of this
				subparagraph in connection with a facility described in subparagraph (A), but
				only to the extent of the increased amount of electricity produced at the
				facility by reason of such new
				unit.
										.
								(2)Closed-loop
			 biomass facilitiesParagraph (2) of section 45(d) is amended by
			 redesignating subparagraph (B) as subparagraph (C) and inserting after
			 subparagraph (A) the following new subparagraph:
									
										(B)Expansion of
				facilitySuch term shall
				include a new unit placed in service after the date of the enactment of this
				subparagraph in connection with a facility described in subparagraph (A)(i),
				but only to the extent of the increased amount of electricity produced at the
				facility by reason of such new
				unit.
										.
								(e)Sales of net
			 electricity to regulated public utilities treated as sales to unrelated
			 personsParagraph (4) of section 45(e) is amended by adding at
			 the end the following new sentence: The net amount of electricity sold
			 by any taxpayer to a regulated public utility (as defined in section
			 7701(a)(33)) shall be treated as sold to an unrelated person..
							(f)Modification of
			 rules for hydropower productionSubparagraph (C) of section
			 45(c)(8) is amended to read as follows:
								
									(C)Nonhydroelectric
				damFor purposes of
				subparagraph (A), a facility is described in this subparagraph if—
										(i)the hydroelectric
				project installed on the nonhydroelectric dam is licensed by the Federal Energy
				Regulatory Commission and meets all other applicable environmental, licensing,
				and regulatory requirements,
										(ii)the
				nonhydroelectric dam was placed in service before the date of the enactment of
				this paragraph and operated for flood control, navigation, or water supply
				purposes and did not produce hydroelectric power on the date of the enactment
				of this paragraph, and
										(iii)the
				hydroelectric project is operated so that the water surface elevation at any
				given location and time that would have occurred in the absence of the
				hydroelectric project is maintained, subject to any license requirements
				imposed under applicable law that change the water surface elevation for the
				purpose of improving environmental quality of the affected waterway.
										The
				Secretary, in consultation with the Federal Energy Regulatory Commission, shall
				certify if a hydroelectric project licensed at a nonhydroelectric dam meets the
				criteria in clause (iii). Nothing in this section shall affect the standards
				under which the Federal Energy Regulatory Commission issues licenses for and
				regulates hydropower projects under part I of the Federal Power
				Act..
							(g)Effective
			 date
								(1)In
			 generalExcept as otherwise provided in this subsection, the
			 amendments made by this section shall apply to property originally placed in
			 service after December 31, 2008.
								(2)Repeal of credit
			 phaseoutThe amendments made by subsection (b)(1) shall apply to
			 taxable years ending after December 31, 2008.
								(3)Limitation based
			 on investment in facilityThe amendment made by subsection (b)(2)
			 shall apply to property originally placed in service after December 31,
			 2009.
								(4)Trash facility
			 clarification; sales to related regulated public utilitiesThe
			 amendments made by subsections (c) and (e) shall apply to electricity produced
			 and sold after the date of the enactment of this Act.
								(5)Expansion of
			 biomass facilitiesThe amendments made by subsection (d) shall
			 apply to property placed in service after the date of the enactment of this
			 Act.
								552.Production credit
			 for electricity produced from marine renewables
							(a)In
			 generalParagraph (1) of section 45(c) is amended by striking
			 and at the end of subparagraph (G), by striking the period at
			 the end of subparagraph (H) and inserting , and, and by adding
			 at the end the following new subparagraph:
								
									(I)marine and hydrokinetic renewable
				energy.
									.
							(b)Marine
			 renewablesSubsection (c) of section 45 is amended by adding at
			 the end the following new paragraph:
								
									(10)Marine and
				hydrokinetic renewable energy
										(A)In
				generalThe term marine and hydrokinetic renewable
				energy means energy derived from—
											(i)waves, tides, and
				currents in oceans, estuaries, and tidal areas,
											(ii)free flowing
				water in rivers, lakes, and streams,
											(iii)free flowing
				water in an irrigation system, canal, or other man-made channel, including
				projects that utilize nonmechanical structures to accelerate the flow of water
				for electric power production purposes, or
											(iv)differentials in
				ocean temperature (ocean thermal energy conversion).
											(B)ExceptionsSuch term shall not include any energy
				which is derived from any source which utilizes a dam, diversionary structure
				(except as provided in subparagraph (A)(iii)), or impoundment for electric
				power production
				purposes.
										.
							(c)Definition of
			 facilitySubsection (d) of section 45 is amended by adding at the
			 end the following new paragraph:
								
									(11)Marine and
				hydrokinetic renewable energy facilitiesIn the case of a facility producing
				electricity from marine and hydrokinetic renewable energy, the term
				qualified facility means any facility owned by the
				taxpayer—
										(A)which has a nameplate capacity rating of at
				least 150 kilowatts, and
										(B)which is originally
				placed in service on or after the date of the enactment of this paragraph and
				before January 1,
				2012.
										.
							(d)Credit
			 rateSubparagraph (A) of section 45(b)(4) is amended by striking
			 or (9) and inserting (9), or (11).
							(e)Coordination
			 with small irrigation powerParagraph (5) of section 45(d), as
			 amended by section 101, is amended by striking January 1, 2012
			 and inserting the date of the enactment of paragraph
			 (11).
							(f)Effective
			 dateThe amendments made by this section shall apply to
			 electricity produced and sold after the date of the enactment of this Act, in
			 taxable years ending after such date.
							553.Energy
			 credit
							(a)Extension of
			 credit
								(1)Solar energy
			 propertyParagraphs (2)(A)(i)(II) and (3)(A)(ii) of section 48(a)
			 are each amended by striking January 1, 2009 and inserting
			 January 1, 2015.
								(2)Fuel cell
			 propertySubparagraph (E) of section 48(c)(1) is amended by
			 striking December 31, 2008 and inserting December 31,
			 2014.
								(3)Microturbine
			 propertySubparagraph (E) of section 48(c)(2) is amended by
			 striking December 31, 2008 and inserting December 31,
			 2014.
								(b)Allowance of
			 energy credit against alternative minimum taxSubparagraph (B) of
			 section 38(c)(4) is amended by striking and at the end of clause
			 (iii), by redesignating clause (iv) as clause (v), and by inserting after
			 clause (iii) the following new clause:
								
									(iv)the credit
				determined under section 46 to the extent that such credit is attributable to
				the energy credit determined under section 48,
				and
									.
							(c)Energy credit for
			 combined heat and power system property
								(1)In
			 generalSection 48(a)(3)(A) (defining energy property) is amended
			 by striking or at the end of clause (iii), by inserting
			 or at the end of clause (iv), and by adding at the end the
			 following new clause:
									
										(v)combined heat and
				power system
				property,
										.
								(2)Combined Heat and
			 Power System PropertySection 48 is amended by adding at the end
			 the following new subsection:
									
										(d)Combined Heat
				and Power System PropertyFor purposes of subsection
				(a)(3)(A)(v)—
											(1)Combined heat
				and power system propertyThe term combined heat and power
				system property means property comprising a system—
												(A)which uses the
				same energy source for the simultaneous or sequential generation of electrical
				power, mechanical shaft power, or both, in combination with the generation of
				steam or other forms of useful thermal energy (including heating and cooling
				applications),
												(B)which
				produces—
													(i)at
				least 20 percent of its total useful energy in the form of thermal energy which
				is not used to produce electrical or mechanical power (or combination thereof),
				and
													(ii)at least 20
				percent of its total useful energy in the form of electrical or mechanical
				power (or combination thereof),
													(C)the energy
				efficiency percentage of which exceeds 60 percent, and
												(D)which is placed in
				service before January 1, 2015.
												(2)Limitation
												(A)In
				generalIn the case of combined heat and power system property
				with an electrical capacity in excess of the applicable capacity placed in
				service during the taxable year, the credit under subsection (a)(1) (determined
				without regard to this paragraph) for such year shall be equal to the amount
				which bears the same ratio to such credit as the applicable capacity bears to
				the capacity of such property.
												(B)Applicable
				capacityFor purposes of subparagraph (A), the term
				applicable capacity means 15 megawatts or a mechanical energy
				capacity of more than 20,000 horsepower or an equivalent combination of
				electrical and mechanical energy capacities.
												(C)Maximum
				capacityThe term combined heat and power system
				property shall not include any property comprising a system if such
				system has a capacity in excess of 50 megawatts or a mechanical energy capacity
				in excess of 67,000 horsepower or an equivalent combination of electrical and
				mechanical energy capacities.
												(3)Special
				rules
												(A)Energy
				efficiency percentageFor purposes of this subsection, the energy
				efficiency percentage of a system is the fraction—
													(i)the numerator of
				which is the total useful electrical, thermal, and mechanical power produced by
				the system at normal operating rates, and expected to be consumed in its normal
				application, and
													(ii)the denominator
				of which is the lower heating value of the fuel sources for the system.
													(B)Determinations
				made on btu basisThe energy efficiency percentage and the
				percentages under paragraph (1)(B) shall be determined on a Btu basis.
												(C)Input and output
				property not includedThe term combined heat and power
				system property does not include property used to transport the energy
				source to the facility or to distribute energy produced by the facility.
												(4)Systems using
				biomassIf a system is designed to use biomass (within the
				meaning of paragraphs (2) and (3) of section 45(c) without regard to the last
				sentence of paragraph (3)(A)) for at least 90 percent of the energy
				source—
												(A)paragraph (1)(C)
				shall not apply, but
												(B)the amount of
				credit determined under subsection (a) with respect to such system shall not
				exceed the amount which bears the same ratio to such amount of credit
				(determined without regard to this paragraph) as the energy efficiency
				percentage of such system bears to 60
				percent.
												.
								(d)Increase of
			 credit limitation for fuel cell propertySubparagraph (B) of
			 section 48(c)(1) is amended by striking $500 and inserting
			 $1,500.
							(e)Public utility
			 property taken into account
								(1)In
			 generalParagraph (3) of section 48(a) is amended by striking the
			 second sentence thereof.
								(2)Conforming
			 amendments
									(A)Paragraph (1) of
			 section 48(c) is amended by striking subparagraph (D) and redesignating
			 subparagraph (E) as subparagraph (D).
									(B)Paragraph (2) of section 48(c) is amended
			 by striking subparagraph (D) and redesignating subparagraph (E) as subparagraph
			 (D).
									(f)Effective
			 date
								(1)In
			 generalExcept as otherwise provided in this subsection, the
			 amendments made by this section shall take effect on the date of the enactment
			 of this Act.
								(2)Allowance
			 against alternative minimum taxThe amendments made by subsection
			 (b) shall apply to credits determined under section 46 of the Internal Revenue
			 Code of 1986 in taxable years beginning after the date of the enactment of this
			 Act and to carrybacks of such credits.
								(3)Combined heat
			 and power and fuel cell propertyThe amendments made by
			 subsections (c) and (d) shall apply to periods after the date of the enactment
			 of this Act, in taxable years ending after such date, under rules similar to
			 the rules of section 48(m) of the Internal Revenue Code of 1986 (as in effect
			 on the day before the date of the enactment of the Revenue Reconciliation Act
			 of 1990).
								(4)
			 Public utility propertyThe
			 amendments made by subsection (e) shall apply to periods after February 13,
			 2008, in taxable years ending after such date, under rules similar to the rules
			 of section 48(m) of the Internal Revenue Code of 1986 (as in effect on the day
			 before the date of the enactment of the Revenue Reconciliation Act of
			 1990).
								554.Credit for
			 residential energy efficient property
							(a)ExtensionSection
			 25D(g) is amended by striking December 31, 2008 and inserting
			 December 31, 2014.
							(b)Maximum credit for
			 solar electric property
								(1)In
			 generalSection 25D(b)(1)(A) is amended by striking
			 $2,000 and inserting $4,000.
								(2)Conforming
			 amendmentSection 25D(e)(4)(A)(i) is amended by striking
			 $6,667 and inserting $13,333.
								(c)Credit for
			 residential wind property
								(1)In
			 generalSection 25D(a) is amended by striking and
			 at the end of paragraph (2), by striking the period at the end of paragraph (3)
			 and inserting , and, and by adding at the end the following new
			 paragraph:
									
										(4)30 percent of the
				qualified small wind energy property expenditures made by the taxpayer during
				such
				year.
										.
								(2)LimitationSection
			 25D(b)(1) is amended by striking and at the end of subparagraph
			 (B), by striking the period at the end of subparagraph (C) and inserting
			 , and, and by adding at the end the following new
			 subparagraph:
									
										(D)$500 with respect
				to each half kilowatt of capacity (not to exceed $4,000) of wind turbines for
				which qualified small wind energy property expenditures are
				made.
										.
								(3)Qualified small
			 wind energy property expenditures
									(A)In
			 generalSection 25D(d) is amended by adding at the end the
			 following new paragraph:
										
											(4)Qualified small
				wind energy property expenditureThe term qualified small
				wind energy property expenditure means an expenditure for property which
				uses a wind turbine to generate electricity for use in connection with a
				dwelling unit located in the United States and used as a residence by the
				taxpayer.
											.
									(B)No double
			 benefitSection 45(d)(1) is amended by adding at the end the
			 following new sentence: Such term shall not include any facility with
			 respect to which any qualified small wind energy property expenditure (as
			 defined in subsection (d)(4) of section 25D) is taken into account in
			 determining the credit under such section..
									(4)Maximum
			 expenditures in case of joint occupancySection 25D(e)(4)(A) is
			 amended by striking and at the end of clause (ii), by striking
			 the period at the end of clause (iii) and inserting , and, and
			 by adding at the end the following new clause:
									
										(iv)$1,667 in the
				case of each half kilowatt of capacity (not to exceed $13,333) of wind turbines
				for which qualified small wind energy property expenditures are
				made.
										.
								(d)Credit for
			 geothermal heat Pump systems
								(1)In
			 generalSection 25D(a), as amended by subsection (c), is amended
			 by striking and at the end of paragraph (3), by striking the
			 period at the end of paragraph (4) and inserting , and, and by
			 adding at the end the following new paragraph:
									
										(5)30 percent of the
				qualified geothermal heat pump property expenditures made by the taxpayer
				during such
				year.
										.
								(2)LimitationSection
			 25D(b)(1), as amended by subsection (c), is amended by striking
			 and at the end of subparagraph (C), by striking the period at
			 the end of subparagraph (D) and inserting , and, and by adding
			 at the end the following new subparagraph:
									
										(E)$2,000 with
				respect to any qualified geothermal heat pump property
				expenditures.
										.
								(3)Qualified
			 geothermal heat pump property expenditureSection 25D(d), as
			 amended by subsection (c), is amended by adding at the end the following new
			 paragraph:
									
										(5)Qualified
				geothermal heat pump property expenditure
											(A)In
				generalThe term qualified geothermal heat pump property
				expenditure means an expenditure for qualified geothermal heat pump
				property installed on or in connection with a dwelling unit located in the
				United States and used as a residence by the taxpayer.
											(B)Qualified
				geothermal heat pump propertyThe term qualified
				geothermal heat pump property means any equipment which—
												(i)uses the ground or ground water as a
				thermal energy source to heat the dwelling unit referred to in subparagraph (A)
				or as a thermal energy sink to cool such dwelling unit, and
												(ii)meets the requirements of the Energy Star
				program which are in effect at the time that the expenditure for such equipment
				is
				made.
												.
								(4)Maximum
			 expenditures in case of joint occupancySection 25D(e)(4)(A), as
			 amended by subsection (c), is amended by striking and at the end
			 of clause (iii), by striking the period at the end of clause (iv) and inserting
			 , and, and by adding at the end the following new clause:
									
										(v)$6,667 in the case
				of any qualified geothermal heat pump property
				expenditures.
										.
								(e)Credit allowed
			 against alternative minimum tax
								(1)In
			 generalSubsection (c) of section 25D is amended to read as
			 follows:
									
										(c)Limitation based
				on amount of tax; carryforward of unused credit
											(1)Limitation based
				on amount of taxIn the case of a taxable year to which section
				26(a)(2) does not apply, the credit allowed under subsection (a) for the
				taxable year shall not exceed the excess of—
												(A)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
												(B)the sum of the
				credits allowable under this subpart (other than this section) and section 27
				for the taxable year.
												(2)Carryforward of
				unused credit
												(A)Rule for years
				in which all personal credits allowed against regular and alternative minimum
				taxIn the case of a taxable
				year to which section 26(a)(2) applies, if the credit allowable under
				subsection (a) exceeds the limitation imposed by section 26(a)(2) for such
				taxable year reduced by the sum of the credits allowable under this subpart
				(other than this section), such excess shall be carried to the succeeding
				taxable year and added to the credit allowable under subsection (a) for such
				succeeding taxable year.
												(B)Rule for other
				yearsIn the case of a taxable year to which section 26(a)(2)
				does not apply, if the credit allowable under subsection (a) exceeds the
				limitation imposed by paragraph (1) for such taxable year, such excess shall be
				carried to the succeeding taxable year and added to the credit allowable under
				subsection (a) for such succeeding taxable
				year.
												.
								(2)Conforming
			 amendments
									(A)Section
			 23(b)(4)(B) is amended by inserting and section 25D after
			 this section.
									(B)Section
			 24(b)(3)(B) is amended by striking and 25B and inserting
			 , 25B, and 25D.
									(C)Section 25B(g)(2)
			 is amended by striking section 23 and inserting sections
			 23 and 25D.
									(D)Section 26(a)(1)
			 is amended by striking and 25B and inserting 25B, and
			 25D.
									(f)Effective
			 date
								(1)In
			 generalThe amendments made by this section shall apply to
			 taxable years beginning after December 31, 2007.
								(2)Application of
			 EGTRRA sunsetThe amendments made by subparagraphs (A) and (B) of
			 subsection (e)(2) shall be subject to title IX of the Economic Growth and Tax
			 Relief Reconciliation Act of 2001 in the same manner as the provisions of such
			 Act to which such amendments relate.
								555.Special rule to
			 implement FERC and State electric restructuring policy
							(a)Extension for
			 qualified electric utilities
								(1)In
			 generalParagraph (3) of section 451(i) is amended by inserting
			 (before January 1, 2010, in the case of a qualified electric
			 utility) after January 1, 2008.
								(2)Qualified
			 electric utilitySubsection (i) of section 451 is amended by
			 redesignating paragraphs (6) through (10) as paragraphs (7) through (11),
			 respectively, and by inserting after paragraph (5) the following new
			 paragraph:
									
										(6)Qualified
				electric utilityFor purposes of this subsection, the term
				qualified electric utility means a person that, as of the date
				of the qualifying electric transmission transaction, is vertically integrated,
				in that it is both—
											(A)a transmitting
				utility (as defined in section 3(23) of the Federal Power Act (16 U.S.C.
				796(23))) with respect to the transmission facilities to which the election
				under this subsection applies, and
											(B)an electric
				utility (as defined in section 3(22) of the Federal Power Act (16 U.S.C.
				796(22))).
											.
								(b)Extension of
			 period for transfer of operational control authorized by
			 FERCClause (ii) of section 451(i)(4)(B) is amended by striking
			 December 31, 2007 and inserting the date which is 4 years
			 after the close of the taxable year in which the transaction
			 occurs.
							(c)Property located
			 outside the united states not treated as exempt utility
			 propertyParagraph (5) of section 451(i) is amended by adding at
			 the end the following new subparagraph:
								
									(C)Exception for
				property located outside the united statesThe term exempt
				utility property shall not include any property which is located
				outside the United
				States.
									.
							(d)Effective
			 Dates
								(1)ExtensionThe
			 amendments made by subsection (a) shall apply to transactions after December
			 31, 2007.
								(2)Transfers of
			 operational controlThe amendment made by subsection (b) shall
			 take effect as if included in section 909 of the American Jobs Creation Act of
			 2004.
								(3)Exception for
			 property located outside the united statesThe amendment made by
			 subsection (c) shall apply to transactions after the date of the enactment of
			 this Act.
								556.New clean renewable
			 energy bonds
							(a)In
			 generalSubpart I of part IV
			 of subchapter A of chapter 1 is amended by adding at the end the following new
			 section:
								
									54C.New clean renewable
				energy bonds
										(a)New clean
				renewable energy bondFor purposes of this subpart, the term
				new clean renewable energy bond means any bond issued as part of
				an issue if—
											(1)100 percent of the
				available project proceeds of such issue are to be used for capital
				expenditures incurred by public power providers or cooperative electric
				companies for one or more qualified renewable energy facilities,
											(2)the bond is issued
				by a qualified issuer, and
											(3)the issuer
				designates such bond for purposes of this section.
											(b)Reduced credit
				amountThe annual credit determined under section 54A(b) with
				respect to any new clean renewable energy bond shall be 70 percent of the
				amount so determined without regard to this subsection.
										(c)Limitation on
				amount of bonds designated
											(1)In
				generalThe maximum aggregate face amount of bonds which may be
				designated under subsection (a) by any issuer shall not exceed the limitation
				amount allocated under this subsection to such issuer.
											(2)National
				limitation on amount of bonds designatedThere is a national new
				clean renewable energy bond limitation of $2,000,000,000 which shall be
				allocated by the Secretary as provided in paragraph (3), except that—
												(A)not more than
				331/3 percent thereof may be allocated to qualified
				projects of public power providers,
												(B)not more than
				331/3 percent thereof may be allocated to qualified
				projects of governmental bodies, and
												(C)not more than
				331/3 percent thereof may be allocated to qualified
				projects of cooperative electric companies.
												(3)Method of
				allocation
												(A)Allocation among
				public power providersAfter the Secretary determines the
				qualified projects of public power providers which are appropriate for
				receiving an allocation of the national new clean renewable energy bond
				limitation, the Secretary shall, to the maximum extent practicable, make
				allocations among such projects in such manner that the amount allocated to
				each such project bears the same ratio to the cost of such project as the
				limitation under paragraph (2)(A) bears to the cost of all such
				projects.
												(B)Allocation among
				governmental bodies and cooperative electric companiesThe
				Secretary shall make allocations of the amount of the national new clean
				renewable energy bond limitation described in paragraphs (2)(B) and (2)(C)
				among qualified projects of governmental bodies and cooperative electric
				companies, respectively, in such manner as the Secretary determines
				appropriate.
												(d)DefinitionsFor
				purposes of this section—
											(1)Qualified
				renewable energy facilityThe term qualified renewable
				energy facility means a qualified facility (as determined under section
				45(d) without regard to paragraphs (8) and (10) thereof and to any placed in
				service date) owned by a public power provider, a governmental body, or a
				cooperative electric company.
											(2)Public power
				providerThe term
				public power provider means a State utility with a service
				obligation, as such terms are defined in section 217 of the Federal Power Act
				(as in effect on the date of the enactment of this paragraph).
											(3)Governmental
				bodyThe term governmental body means any State or
				Indian tribal government, or any political subdivision thereof.
											(4)Cooperative
				electric companyThe term
				cooperative electric company means a mutual or cooperative
				electric company described in section 501(c)(12) or section
				1381(a)(2)(C).
											(5)Clean renewable
				energy bond lenderThe term
				clean renewable energy bond lender means a lender which is a
				cooperative which is owned by, or has outstanding loans to, 100 or more
				cooperative electric companies and is in existence on February 1, 2002, and
				shall include any affiliated entity which is controlled by such lender.
											(6)Qualified
				issuerThe term
				qualified issuer means a public power provider, a cooperative
				electric company, a governmental body, a clean renewable energy bond lender, or
				a not-for-profit electric utility which has received a loan or loan guarantee
				under the Rural Electrification
				Act.
											.
							(b)Conforming
			 amendments
								(1)Paragraph (1) of
			 section 54A(d) is amended to read as follows:
									
										(1)Qualified tax
				credit bondThe term qualified tax credit bond
				means—
											(A)a qualified
				forestry conservation bond, or
											(B)a new clean
				renewable energy bond,
											which is
				part of an issue that meets requirements of paragraphs (2), (3), (4), (5), and
				(6)..
								(2)Subparagraph (C)
			 of section 54A(d)(2) is amended to read as follows:
									
										(C)Qualified
				purposeFor purposes of this paragraph, the term qualified
				purpose means—
											(i)in
				the case of a qualified forestry conservation bond, a purpose specified in
				section 54B(e), and
											(ii)in the case of a
				new clean renewable energy bond, a purpose specified in section
				54C(a)(1).
											.
								(3)The table of sections for subpart I of part
			 IV of subchapter A of chapter 1 is amended by adding at the end the following
			 new item:
									
										
											Sec. 54C. New clean renewable energy
				bonds.
										
										.
								(c)Application of
			 certain labor standards on projects financed under tax credit
			 bondsSubchapter IV of chapter 31 of title 40, United States
			 Code, shall apply to projects financed with the proceeds of any tax credit bond
			 (as defined in section 54A of the Internal Revenue Code of 1986) other than
			 qualified forestry conservation bonds (as defined in section 54B of such
			 Code).
							(d)Effective
			 dateThe amendments made by this section shall apply to
			 obligations issued after the date of the enactment of this Act.
							BCarbon Mitigation
			 Provisions
						561.Expansion and
			 modification of advanced coal project investment credit
							(a)Modification of
			 credit amountSection 48A(a) is amended by striking
			 and at the end of paragraph (1), by striking the period at the
			 end of paragraph (2) and inserting , and, and by adding at the
			 end the following new paragraph:
								
									(3)30 percent of the
				qualified investment for such taxable year in the case of projects described in
				clause (iii) of subsection
				(d)(3)(B).
									.
							(b)Expansion of
			 aggregate creditsSection 48A(d)(3)(A) is amended by striking
			 $1,300,000,000 and inserting
			 $2,550,000,000.
							(c)Authorization of
			 Additional Projects
								(1)In
			 generalSubparagraph (B) of section 48A(d)(3) is amended to read
			 as follows:
									
										(B)Particular
				projectsOf the dollar amount in subparagraph (A), the Secretary
				is authorized to certify—
											(i)$800,000,000 for
				integrated gasification combined cycle projects the application for which is
				submitted during the period described in paragraph (2)(A)(i),
											(ii)$500,000,000 for
				projects which use other advanced coal-based generation technologies the
				application for which is submitted during the period described in paragraph
				(2)(A)(i), and
											(iii)$1,250,000,000
				for advanced coal-based generation technology projects the application for
				which is submitted during the period described in paragraph
				(2)(A)(ii).
											.
								(2)Application
			 period for additional projectsSubparagraph (A) of section
			 48A(d)(2) is amended to read as follows:
									
										(A)Application
				periodEach applicant for certification under this paragraph
				shall submit an application meeting the requirements of subparagraph (B). An
				applicant may only submit an application—
											(i)for an allocation
				from the dollar amount specified in clause (i) or (ii) of paragraph (3)(B)
				during the 3-year period beginning on the date the Secretary establishes the
				program under paragraph (1), and
											(ii)for an allocation
				from the dollar amount specified in paragraph (3)(B)(iii) during the 3-year
				period beginning at the earlier of the termination of the period described in
				clause (i) or the date prescribed by the
				Secretary.
											.
								(3)Capture and
			 sequestration of carbon dioxide emissions requirement
									(A)In
			 generalSection 48A(e)(1) is amended by striking
			 and at the end of subparagraph (E), by striking the period at
			 the end of subparagraph (F) and inserting ; and, and by adding
			 at the end the following new subparagraph:
										
											(G)in the case of any
				project the application for which is submitted during the period described in
				subsection (d)(2)(A)(ii), the project includes equipment which separates and
				sequesters at least 65 percent (70 percent in the case of an application for
				reallocated credits under subsection (d)(4)) of such project's total carbon
				dioxide
				emissions.
											.
									(B)Highest priority
			 for projects which sequester carbon dioxide emissionsSection
			 48A(e)(3) is amended by striking and at the end of subparagraph
			 (A)(iii), by striking the period at the end of subparagraph (B)(iii) and
			 inserting , and, and by adding at the end the following new
			 subparagraph:
										
											(C)give highest
				priority to projects with the greatest separation and sequestration percentage
				of total carbon dioxide
				emissions.
											.
									(C)Recapture of
			 credit for failure to sequesterSection 48A is amended by adding
			 at the end the following new subsection:
										
											(h)Recapture of
				credit for failure To sequesterThe Secretary shall provide for
				recapturing the benefit of any credit allowable under subsection (a) with
				respect to any project which fails to attain or maintain the separation and
				sequestration requirements of subsection
				(e)(1)(G).
											.
									(4)Additional
			 priority for research partnershipsSection 48A(e)(3)(B), as
			 amended by paragraph (3)(B), is amended—
									(A)by striking
			 and at the end of clause (ii),
									(B)by redesignating
			 clause (iii) as clause (iv), and
									(C)by inserting after
			 clause (ii) the following new clause:
										
											(iii)applicant
				participants who have a research partnership with an eligible educational
				institution (as defined in section 529(e)(5)),
				and
											.
									(5)Clerical
			 amendmentSection 48A(e)(3) is amended by striking
			 integrated gasification
			 combined cycle in the heading and inserting
			 certain.
								(d)Competitive certification awards
			 modification authoritySection 48A, as amended by subsection
			 (c)(3), is amended by adding at the end the following new subsection:
								
									(i)Competitive
				certification awards modification authorityIn implementing this
				section or section 48B, the Secretary is directed to modify the terms of any
				competitive certification award and any associated closing agreement where such
				modification—
										(1)is consistent with
				the objectives of such section,
										(2)is requested by
				the recipient of the competitive certification award, and
										(3)involves moving
				the project site to improve the potential to capture and sequester carbon
				dioxide emissions, reduce costs of transporting feedstock, and serve a broader
				customer base,
										unless
				the Secretary determines that the dollar amount of tax credits available to the
				taxpayer under such section would increase as a result of the modification or
				such modification would result in such project not being originally certified.
				In considering any such modification, the Secretary shall consult with other
				relevant Federal agencies, including the Department of
				Energy..
							(e)Disclosure of
			 allocationsSection 48A(d) is amended by adding at the end the
			 following new paragraph:
								
									(5)Disclosure of
				allocationsThe Secretary
				shall, upon making a certification under this subsection or section 48B(d),
				publicly disclose the identity of the applicant and the amount of the credit
				certified with respect to such
				applicant.
									.
							(f)Effective
			 dates
								(1)In
			 generalExcept as otherwise provided in this subsection, the
			 amendments made by this section shall apply to credits the application for
			 which is submitted during the period described in section 48A(d)(2)(A)(ii) of
			 the Internal Revenue Code of 1986 and which are allocated or reallocated after
			 the date of the enactment of this Act.
								(2)Competitive certification awards
			 modification authorityThe
			 amendment made by subsection (d) shall take effect on the date of the enactment
			 of this Act and is applicable to all competitive certification awards entered
			 into under section 48A or 48B of the Internal Revenue Code of 1986, whether
			 such awards were issued before, on, or after such date of enactment.
								(3)Disclosure of
			 allocationsThe amendment made by subsection (e) shall apply to
			 certifications made after the date of the enactment of this Act.
								(4)Clerical
			 amendmentThe amendment made by subsection (c)(5) shall take
			 effect as if included in the amendment made by section 1307(b) of the Energy
			 Tax Incentives Act of 2005.
								562.Expansion and
			 modification of coal gasification investment credit
							(a)Modification of
			 credit amountSection 48B(a)
			 is amended by inserting (30 percent in the case of credits allocated
			 under subsection (d)(1)(B)) after 20 percent.
							(b)Expansion of
			 aggregate creditsSection 48B(d)(1) is amended by striking
			 shall not exceed $350,000,000 and all that follows and
			 inserting
								
									shall not
			 exceed—(A)$350,000,000, plus
									(B)$250,000,000 for
				qualifying gasification projects that include equipment which separates and
				sequesters at least 75 percent of such project’s total carbon dioxide
				emissions.
									.
							(c)Recapture of
			 credit for failure To sequesterSection 48B is amended by adding
			 at the end the following new subsection:
								
									(f)Recapture of
				credit for failure To sequesterThe Secretary shall provide for recapturing
				the benefit of any credit allowable under subsection (a) with respect to any
				project which fails to attain or maintain the separation and sequestration
				requirements for such project under subsection
				(d)(1).
									.
							(d)Selection
			 prioritiesSection 48B(d) is amended by adding at the end the
			 following new paragraph:
								
									(4)Selection
				prioritiesIn determining
				which qualifying gasification projects to certify under this section, the
				Secretary shall—
										(A)give highest
				priority to projects with the greatest separation and sequestration percentage
				of total carbon dioxide emissions, and
										(B)give high priority
				to applicant participants who have a research partnership with an eligible
				educational institution (as defined in section
				529(e)(5)).
										.
							(e)Effective
			 dateThe amendments made by
			 this section shall apply to credits described in section 48B(d)(1)(B) of the
			 Internal Revenue Code of 1986 which are allocated or reallocated after the date
			 of the enactment of this Act.
							563.Temporary increase
			 in coal excise taxParagraph
			 (2) of section 4121(e) is amended—
							(1)by striking
			 January 1, 2014 in subparagraph (A) and inserting
			 December 31, 2018, and
							(2)by striking
			 January 1 after 1981 in subparagraph (B) and inserting
			 December 31 after 2007.
							564.Special rules
			 for refund of the coal excise tax to certain coal producers and
			 exporters
							(a)Refund
								(1)Coal
			 producers
									(A)In
			 generalNotwithstanding subsections (a)(1) and (c) of section
			 6416 and section 6511 of the Internal Revenue Code of 1986, if—
										(i)a
			 coal producer establishes that such coal producer, or a party related to such
			 coal producer, exported coal produced by such coal producer to a foreign
			 country or shipped coal produced by such coal producer to a possession of the
			 United States, or caused such coal to be exported or shipped, the export or
			 shipment of which was other than through an exporter who meets the requirements
			 of paragraph (2),
										(ii)such coal
			 producer filed an excise tax return on or after October 1, 1990, and on or
			 before the date of the enactment of this Act, and
										(iii)such coal
			 producer files a claim for refund with the Secretary not later than the close
			 of the 30-day period beginning on the date of the enactment of this Act,
										then the
			 Secretary shall pay to such coal producer an amount equal to the tax paid under
			 section 4121 of such Code on such coal exported or shipped by the coal producer
			 or a party related to such coal producer, or caused by the coal producer or a
			 party related to such coal producer to be exported or shipped.(B)Special rules
			 for certain taxpayersFor purposes of this section—
										(i)In
			 generalIf a coal producer or a party related to a coal producer
			 has received a judgment described in clause (iii), such coal producer shall be
			 deemed to have established the export of coal to a foreign country or shipment
			 of coal to a possession of the United States under subparagraph (A)(i).
										(ii)Amount of
			 paymentIf a taxpayer described in clause (i) is entitled to a
			 payment under subparagraph (A), the amount of such payment shall be reduced by
			 any amount paid pursuant to the judgment described in clause (iii).
										(iii)Judgment
			 describedA judgment is described in this subparagraph if such
			 judgment—
											(I)is made by a court
			 of competent jurisdiction within the United States,
											(II)relates to the
			 constitutionality of any tax paid on exported coal under section 4121 of the
			 Internal Revenue Code of 1986, and
											(III)is in favor of
			 the coal producer or the party related to the coal producer.
											(2)ExportersNotwithstanding
			 subsections (a)(1) and (c) of section 6416 and section 6511 of the Internal
			 Revenue Code of 1986, and a judgment described in paragraph (1)(B)(iii) of this
			 subsection, if—
									(A)an exporter
			 establishes that such exporter exported coal to a foreign country or shipped
			 coal to a possession of the United States, or caused such coal to be so
			 exported or shipped,
									(B)such exporter
			 filed a tax return on or after October 1, 1990, and on or before the date of
			 the enactment of this Act, and
									(C)such exporter
			 files a claim for refund with the Secretary not later than the close of the
			 30-day period beginning on the date of the enactment of this Act,
									then the
			 Secretary shall pay to such exporter an amount equal to $0.825 per ton of such
			 coal exported by the exporter or caused to be exported or shipped, or caused to
			 be exported or shipped, by the exporter.(b)LimitationsSubsection
			 (a) shall not apply with respect to exported coal if a settlement with the
			 Federal Government has been made with and accepted by, the coal producer, a
			 party related to such coal producer, or the exporter, of such coal, as of the
			 date that the claim is filed under this section with respect to such exported
			 coal. For purposes of this subsection, the term settlement with the
			 Federal Government shall not include any settlement or stipulation
			 entered into as of the date of the enactment of this Act, the terms of which
			 contemplate a judgment concerning which any party has reserved the right to
			 file an appeal, or has filed an appeal.
							(c)Subsequent
			 refund prohibitedNo refund shall be made under this section to
			 the extent that a credit or refund of such tax on such exported or shipped coal
			 has been paid to any person.
							(d)DefinitionsFor
			 purposes of this section—
								(1)Coal
			 producerThe term coal producer means the person in
			 whom is vested ownership of the coal immediately after the coal is severed from
			 the ground, without regard to the existence of any contractual arrangement for
			 the sale or other disposition of the coal or the payment of any royalties
			 between the producer and third parties. The term includes any person who
			 extracts coal from coal waste refuse piles or from the silt waste product which
			 results from the wet washing (or similar processing) of coal.
								(2)ExporterThe
			 term exporter means a person, other than a coal producer, who does
			 not have a contract, fee arrangement, or any other agreement with a producer or
			 seller of such coal to export or ship such coal to a third party on behalf of
			 the producer or seller of such coal and—
									(A)is indicated in
			 the shipper’s export declaration or other documentation as the exporter of
			 record, or
									(B)actually exported
			 such coal to a foreign country or shipped such coal to a possession of the
			 United States, or caused such coal to be so exported or shipped.
									(3)Related
			 partyThe term a party related to such coal producer
			 means a person who—
									(A)is related to such
			 coal producer through any degree of common management, stock ownership, or
			 voting control,
									(B)is related (within
			 the meaning of section 144(a)(3) of the Internal Revenue Code of 1986) to such
			 coal producer, or
									(C)has a contract, fee
			 arrangement, or any other agreement with such coal producer to sell such coal
			 to a third party on behalf of such coal producer.
									(4)SecretaryThe
			 term Secretary means the Secretary of Treasury or the Secretary's
			 designee.
								(e)Timing of
			 refundWith respect to any claim for refund filed pursuant to
			 this section, the Secretary shall determine whether the requirements of this
			 section are met not later than 180 days after such claim is filed. If the
			 Secretary determines that the requirements of this section are met, the claim
			 for refund shall be paid not later than 180 days after the Secretary makes such
			 determination.
							(f)InterestAny
			 refund paid pursuant to this section shall be paid by the Secretary with
			 interest from the date of overpayment determined by using the overpayment rate
			 and method under section 6621 of the Internal Revenue Code of 1986.
							(g)Denial of double
			 benefitThe payment under subsection (a) with respect to any coal
			 shall not exceed—
								(1)in
			 the case of a payment to a coal producer, the amount of tax paid under section
			 4121 of the Internal Revenue Code of 1986 with respect to such coal by such
			 coal producer or a party related to such coal producer, and
								(2)in the case of a
			 payment to an exporter, an amount equal to $0.825 per ton with respect to such
			 coal exported by the exporter or caused to be exported by the exporter.
								(h)Application of sectionThis section applies only to claims on coal
			 exported or shipped on or after October 1, 1990, through the date of the
			 enactment of this Act.
							(i)Standing not
			 conferred
								(1)ExportersWith
			 respect to exporters, this section shall not confer standing upon an exporter
			 to commence, or intervene in, any judicial or administrative proceeding
			 concerning a claim for refund by a coal producer of any Federal or State tax,
			 fee, or royalty paid by the coal producer.
								(2)Coal
			 producersWith respect to coal producers, this section shall not
			 confer standing upon a coal producer to commence, or intervene in, any judicial
			 or administrative proceeding concerning a claim for refund by an exporter of
			 any Federal or State tax, fee, or royalty paid by the producer and alleged to
			 have been passed on to an exporter.
								565.Carbon audit of the
			 tax code
							(a)StudyThe Secretary of the Treasury shall enter
			 into an agreement with the National Academy of Sciences to undertake a
			 comprehensive review of the Internal Revenue Code of 1986 to identify the types
			 of and specific tax provisions that have the largest effects on carbon and
			 other greenhouse gas emissions and to estimate the magnitude of those
			 effects.
							(b)ReportNot later than 2 years after the date of
			 enactment of this Act, the National Academy of Sciences shall submit to
			 Congress a report containing the results of study authorized under this
			 section.
							(c)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $1,500,000 for the period of fiscal years 2008 and
			 2009.
							CEnergy
			 Conservation and Efficiency
						571.Qualified
			 energy conservation bonds
							(a)In
			 generalSubpart I of part IV
			 of subchapter A of chapter 1, as amended by this Act, is amended by adding at
			 the end the following new section:
								
									54D.Qualified energy
				conservation bonds
										(a)Qualified energy
				conservation bondFor purposes of this subchapter, the term
				qualified energy conservation bond means any bond issued as part
				of an issue if—
											(1)100 percent of the
				available project proceeds of such issue are to be used for one or more
				qualified conservation purposes,
											(2)the bond is issued
				by a State or local government, and
											(3)the issuer
				designates such bond for purposes of this section.
											(b)Reduced credit
				amountThe annual credit determined under section 54A(b) with
				respect to any qualified energy conservation bond shall be 70 percent of the
				amount so determined without regard to this subsection.
										(c)Limitation on
				amount of bonds designatedThe maximum aggregate face amount of
				bonds which may be designated under subsection (a) by any issuer shall not
				exceed the limitation amount allocated to such issuer under subsection
				(e).
										(d)National
				limitation on amount of bonds designatedThere is a national
				qualified energy conservation bond limitation of $3,000,000,000.
										(e)Allocations
											(1)In
				generalThe limitation applicable under subsection (d) shall be
				allocated by the Secretary among the States in proportion to the population of
				the States.
											(2)Allocations to
				largest local governments
												(A)In
				generalIn the case of any
				State in which there is a large local government, each such local government
				shall be allocated a portion of such State’s allocation which bears the same
				ratio to the State’s allocation (determined without regard to this
				subparagraph) as the population of such large local government bears to the
				population of such State.
												(B)Allocation of
				unused limitation to StateThe amount allocated under this
				subsection to a large local government may be reallocated by such local
				government to the State in which such local government is located.
												(C)Large local
				governmentFor purposes of this section, the term large
				local government means any municipality or county if such municipality
				or county has a population of 100,000 or more.
												(3)Allocation to
				issuers; restriction on private activity bondsAny allocation
				under this subsection to a State or large local government shall be allocated
				by such State or large local government to issuers within the State in a manner
				that results in not less than 70 percent of the allocation to such State or
				large local government being used to designate bonds which are not private
				activity bonds.
											(f)Qualified
				conservation purposeFor purposes of this section—
											(1)In
				generalThe term qualified conservation purpose
				means any of the following:
												(A)Capital expenditures incurred for purposes
				of—
													(i)reducing energy
				consumption in publicly owned buildings by at least 20 percent,
													(ii)implementing
				green community programs,
													(iii)rural
				development involving the production of electricity from renewable energy
				resources, or
													(iv)any qualified
				facility (as determined under section 45(d) without regard to paragraphs (8)
				and (10) thereof and without regard to any placed in service date).
													(B)Expenditures with
				respect to research facilities, and research grants, to support research
				in—
													(i)development of
				cellulosic ethanol or other nonfossil fuels,
													(ii)technologies for
				the capture and sequestration of carbon dioxide produced through the use of
				fossil fuels,
													(iii)increasing the
				efficiency of existing technologies for producing nonfossil fuels,
													(iv)automobile
				battery technologies and other technologies to reduce fossil fuel consumption
				in transportation, or
													(v)technologies to
				reduce energy use in buildings.
													(C)Mass commuting
				facilities and related facilities that reduce the consumption of energy,
				including expenditures to reduce pollution from vehicles used for mass
				commuting.
												(D)Demonstration
				projects designed to promote the commercialization of—
													(i)green building
				technology,
													(ii)conversion of
				agricultural waste for use in the production of fuel or otherwise,
													(iii)advanced battery
				manufacturing technologies,
													(iv)technologies to
				reduce peak use of electricity, or
													(v)technologies for
				the capture and sequestration of carbon dioxide emitted from combusting fossil
				fuels in order to produce electricity.
													(E)Public education
				campaigns to promote energy efficiency.
												(2)Special rules
				for private activity bondsFor purposes of this section, in the
				case of any private activity bond, the term qualified conservation
				purposes shall not include any expenditure which is not a capital
				expenditure.
											(g)Population
											(1)In
				generalThe population of any State or local government shall be
				determined for purposes of this section as provided in section 146(j) for the
				calendar year which includes the date of the enactment of this section.
											(2)Special rule for
				countiesIn determining the population of any county for purposes
				of this section, any population of such county which is taken into account in
				determining the population of any municipality which is a large local
				government shall not be taken into account in determining the population of
				such county.
											(h)Application to
				Indian tribal governmentsAn Indian tribal government shall be
				treated for purposes of this section in the same manner as a large local
				government, except that—
											(1)an Indian tribal
				government shall be treated for purposes of subsection (e) as located within a
				State to the extent of so much of the population of such government as resides
				within such State, and
											(2)any bond issued by
				an Indian tribal government shall be treated as a qualified energy conservation
				bond only if issued as part of an issue the available project proceeds of which
				are used for purposes for which such Indian tribal government could issue bonds
				to which section 103(a)
				applies.
											.
							(b)Conforming
			 amendments
								(1)Paragraph (1) of
			 section 54A(d), as amended by section 806, is amended by striking
			 or at the end of subparagraph (A), by adding or
			 at the end of subparagraph (B), and by inserting after subparagraph (B) the
			 following new subparagraph:
									
										(C)a qualified energy
				conservation
				bond,
										.
								(2)Subparagraph (C)
			 of section 54A(d)(2), as amended by section 806, is amended by striking
			 and at the end of clause (i), by striking the period at the end
			 of clause (ii) and inserting and, and by adding at the end the
			 following new clause:
									
										(iii)in the case of a
				qualified energy conservation bond, a purpose specified in section
				54D(a)(1).
										.
								(3)The table of sections for subpart I of part
			 IV of subchapter A of chapter 1, as amended by section 806, is amended by
			 adding at the end the following new item:
									
										
											Sec. 54D. Qualified energy conservation
				bonds.
										
										.
								(c)Effective
			 dateThe amendments made by this section shall apply to
			 obligations issued after the date of the enactment of this Act.
							572.Credit for
			 nonbusiness energy property
							(a)Extension of
			 creditSection 25C(g) is
			 amended by striking December 31, 2007 and inserting
			 December 31, 2008.
							(b)Qualified
			 biomass fuel property
								(1)In
			 generalSection 25C(d)(3) is amended—
									(A)by striking
			 and at the end of subparagraph (D),
									(B)by striking the
			 period at the end of subparagraph (E) and inserting , and,
			 and
									(C)by adding at the
			 end the following new subparagraph:
										
											(F)a stove which uses
				the burning of biomass fuel to heat a dwelling unit located in the United
				States and used as a residence by the taxpayer, or to heat water for use in
				such a dwelling unit, and which has a thermal efficiency rating of at least 75
				percent.
											.
									(2)Biomass
			 fuelSection 25C(d) is amended by adding at the end the following
			 new paragraph:
									
										(6)Biomass
				fuelThe term biomass fuel means any plant-derived
				fuel available on a renewable or recurring basis, including agricultural crops
				and trees, wood and wood waste and residues (including wood pellets), plants
				(including aquatic plants), grasses, residues, and
				fibers.
										.
								(c)Coordination
			 with credit for qualified geothermal heat Pump property expenditures
								(1)In
			 generalParagraph (3) of section 25C(d), as amended by subsection
			 (b), is amended by striking subparagraph (C) and by redesignating subparagraphs
			 (D), (E), and (F) as subparagraphs (C), (D), and (E), respectively.
								(2)Conforming
			 amendmentSubparagraph (C) of section 25C(d)(2) is amended to
			 read as follows:
									
										(C)Requirements and
				standards for air conditioners and heat pumpsThe standards and requirements prescribed
				by the Secretary under subparagraph (B) with respect to the energy efficiency
				ratio (EER) for central air conditioners and electric heat pumps—
											(i)shall require
				measurements to be based on published data which is tested by manufacturers at
				95 degrees Fahrenheit, and
											(ii)may be based on
				the certified data of the Air Conditioning and Refrigeration Institute that are
				prepared in partnership with the Consortium for Energy
				Efficiency.
											.
								(d)Effective
			 dateThe amendments made this section shall apply to expenditures
			 made after December 31, 2007.
							573.Energy efficient
			 commercial buildings deductionSubsection (h) of section 179D is amended by
			 striking December 31, 2008 and inserting December 31,
			 2013.
						574.Modifications of
			 energy efficient appliance credit for appliances produced after 2007
							(a)In
			 generalSubsection (b) of section 45M is amended to read as
			 follows:
								
									(b)Applicable
				amountFor purposes of subsection (a)—
										(1)DishwashersThe
				applicable amount is—
											(A)$45 in the case of
				a dishwasher which is manufactured in calendar year 2008 or 2009 and which uses
				no more than 324 kilowatt hours per year and 5.8 gallons per cycle, and
											(B)$75 in the case of
				a dishwasher which is manufactured in calendar year 2008, 2009, or 2010 and
				which uses no more than 307 kilowatt hours per year and 5.0 gallons per cycle
				(5.5 gallons per cycle for dishwashers designed for greater than 12 place
				settings).
											(2)Clothes
				washersThe applicable amount is—
											(A)$75 in the case of
				a residential top-loading clothes washer manufactured in calendar year 2008
				which meets or exceeds a 1.72 modified energy factor and does not exceed a 8.0
				water consumption factor,
											(B)$125 in the case of
				a residential top-loading clothes washer manufactured in calendar year 2008 or
				2009 which meets or exceeds a 1.8 modified energy factor and does not exceed a
				7.5 water consumption factor,
											(C)$150 in the case
				of a residential or commercial clothes washer manufactured in calendar year
				2008, 2009, or 2010 which meets or exceeds 2.0 modified energy factor and does
				not exceed a 6.0 water consumption factor, and
											(D)$250 in the case
				of a residential or commercial clothes washer manufactured in calendar year
				2008, 2009, or 2010 which meets or exceeds 2.2 modified energy factor and does
				not exceed a 4.5 water consumption factor.
											(3)RefrigeratorsThe
				applicable amount is—
											(A)$50 in the case of
				a refrigerator which is manufactured in calendar year 2008, and consumes at
				least 20 percent but not more than 22.9 percent less kilowatt hours per year
				than the 2001 energy conservation standards,
											(B)$75 in the case of
				a refrigerator which is manufactured in calendar year 2008 or 2009, and
				consumes at least 23 percent but no more than 24.9 percent less kilowatt hours
				per year than the 2001 energy conservation standards,
											(C)$100 in the case
				of a refrigerator which is manufactured in calendar year 2008, 2009, or 2010,
				and consumes at least 25 percent but not more than 29.9 percent less kilowatt
				hours per year than the 2001 energy conservation standards, and
											(D)$200 in the case of
				a refrigerator manufactured in calendar year 2008, 2009, or 2010 and which
				consumes at least 30 percent less energy than the 2001 energy conservation
				standards.
											.
							(b)Eligible
			 production
								(1)Similar
			 treatment for all appliancesSubsection (c) of section 45M is
			 amended—
									(A)by striking
			 paragraph (2),
									(B)by striking
			 (1) In
			 general and all that follows through the
			 eligible and inserting The eligible,
									(C)by moving the text
			 of such subsection in line with the subsection heading, and
									(D)by redesignating
			 subparagraphs (A) and (B) as paragraphs (1) and (2), respectively, and by
			 moving such paragraphs 2 ems to the left.
									(2)Modification of
			 base periodParagraph (2) of section 45M(c), as amended by
			 paragraph (1), is amended by striking 3-calendar year and
			 inserting 2-calendar year.
								(c)Types of energy
			 efficient appliancesSubsection (d) of section 45M (defining
			 types of energy efficient appliances) is amended to read as follows:
								
									(d)Types of energy
				efficient applianceFor
				purposes of this section, the types of energy efficient appliances are—
										(1)dishwashers
				described in subsection (b)(1),
										(2)clothes washers
				described in subsection (b)(2), and
										(3)refrigerators
				described in subsection
				(b)(3).
										.
							(d)Aggregate credit
			 amount allowed
								(1)Increase in
			 limitParagraph (1) of section 45M(e) is amended to read as
			 follows:
									
										(1)Aggregate credit
				amount allowedThe aggregate
				amount of credit allowed under subsection (a) with respect to a taxpayer for
				any taxable year shall not exceed $75,000,000 reduced by the amount of the
				credit allowed under subsection (a) to the taxpayer (or any predecessor) for
				all prior taxable years beginning after December 31,
				2007.
										.
								(2)Exception for
			 certain refrigerator and clothes washersParagraph (2) of section
			 45M(e) is amended to read as follows:
									
										(2)Amount allowed
				for certain refrigerators and clothes washersRefrigerators described in subsection
				(b)(3)(D) and clothes washers described in subsection (b)(2)(D) shall not be
				taken into account under paragraph
				(1).
										.
								(e)Qualified energy
			 efficient appliances
								(1)In
			 generalParagraph (1) of section 45M(f) (defining qualified
			 energy efficient appliance) is amended to read as follows:
									
										(1)Qualified energy
				efficient applianceThe term
				qualified energy efficient appliance means—
											(A)any dishwasher described in subsection
				(b)(1),
											(B)any clothes washer
				described in subsection (b)(2), and
											(C)any refrigerator
				described in subsection
				(b)(3).
											.
								(2)Clothes
			 washerSection 45M(f)(3) is amended by inserting
			 commercial before residential the second place it
			 appears.
								(3)Top-loading
			 clothes washerSubsection (f) of section 45M is amended by
			 redesignating paragraphs (4), (5), (6), and (7) as paragraphs (5), (6), (7),
			 and (8), respectively, and by inserting after paragraph (3) the following new
			 paragraph:
									
										(4)Top-loading
				clothes washerThe term
				top-loading clothes washer means a clothes washer which has the
				clothes container compartment access located on the top of the machine and
				which operates on a vertical
				axis.
										.
								(4)Replacement of
			 energy factorSection 45M(f)(6), as redesignated by paragraph
			 (3), is amended to read as follows:
									
										(6)Modified energy
				factorThe term
				modified energy factor means the modified energy factor
				established by the Department of Energy for compliance with the Federal energy
				conservation
				standard.
										.
								(5)Gallons per
			 cycle; water consumption factorSection 45M(f), as amended by
			 paragraph (3), is amended by adding at the end the following:
									
										(9)Gallons per
				cycleThe term gallons
				per cycle means, with respect to a dishwasher, the amount of water,
				expressed in gallons, required to complete a normal cycle of a
				dishwasher.
										(10)Water consumption
				factorThe term water
				consumption factor means, with respect to a clothes washer, the quotient
				of the total weighted per-cycle water consumption divided by the cubic foot (or
				liter) capacity of the clothes
				washer.
										.
								(f)Effective
			 dateThe amendments made by
			 this section shall apply to appliances produced after December 31, 2007.
							575.Accelerated recovery
			 period for depreciation of smart meters and smart grid systems
							(a)In
			 generalSection 168(e)(3)(D) is amended by striking
			 and at the end of clause (i), by striking the period at the end
			 of clause (ii) and inserting a comma, and by inserting after clause (ii) the
			 following new clauses:
								
									(iii)any qualified
				smart electric meter, and
									(iv)any qualified
				smart electric grid
				system.
									.
							(b)DefinitionsSection
			 168(i) is amended by inserting at the end the following new paragraph:
								
									(18)Qualified smart
				electric meters
										(A)In
				generalThe term qualified smart electric meter
				means any smart electric meter which is placed in service by a taxpayer who is
				a supplier of electric energy or a provider of electric energy services.
										(B)Smart electric
				meterFor purposes of subparagraph (A), the term smart
				electric meter means any time-based meter and related communication
				equipment which is capable of being used by the taxpayer as part of a system
				that—
											(i)measures and
				records electricity usage data on a time-differentiated basis in at least 24
				separate time segments per day,
											(ii)provides for the
				exchange of information between supplier or provider and the customer’s
				electric meter in support of time-based rates or other forms of demand
				response,
											(iii)provides data to
				such supplier or provider so that the supplier or provider can provide energy
				usage information to customers electronically, and
											(iv)provides net
				metering.
											(19)Qualified smart
				electric grid systems
										(A)In
				generalThe term qualified smart electric grid
				system means any smart grid property used as part of a system for
				electric distribution grid communications, monitoring, and management placed in
				service by a taxpayer who is a supplier of electric energy or a provider of
				electric energy services.
										(B)Smart grid
				propertyFor the purposes of subparagraph (A), the term
				smart grid property means electronics and related equipment that
				is capable of—
											(i)sensing,
				collecting, and monitoring data of or from all portions of a utility’s electric
				distribution grid,
											(ii)providing
				real-time, two-way communications to monitor or manage such grid, and
											(iii)providing real
				time analysis of and event prediction based upon collected data that can be
				used to improve electric distribution system reliability, quality, and
				performance.
											.
							(c)Continued
			 application of 150 percent declining balance methodParagraph (2)
			 of section 168(b) is amended by striking or at the end of
			 subparagraph (B), by redesignating subparagraph (C) as subparagraph (D), and by
			 inserting after subparagraph (B) the following new subparagraph:
								
									(C)any property (other than property described
				in paragraph (3)) which is a qualified smart electric meter or qualified smart
				electric grid system,
				or
									.
							(d)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
							576.Qualified green
			 building and sustainable design projects
							(a)In
			 generalParagraph (8) of
			 section 142(l) is amended by striking September 30, 2009 and
			 inserting September 30, 2012.
							(b)Treatment of
			 current refunding bondsParagraph (9) of section 142(l) is
			 amended by striking October 1, 2009 and inserting October
			 1, 2012.
							(c)AccountabilityThe
			 second sentence of section 701(d) of the American Jobs Creation Act of 2004 is
			 amended by striking issuance, and inserting issuance of
			 the last issue with respect to such project,.
							DGeothermal
			 Incentives
						581.Energy credit for
			 geothermal heat pump systems
							(a)In
			 generalSubparagraph (A) of section 48(a)(3) of the Internal
			 Revenue Code of 1986 is amended by striking or at the end of
			 clause (iii), by inserting or at the end of clause (iv), and by
			 adding at the end the following new clause:
								
									(v)equipment which uses
				the ground or ground water as a thermal energy source to heat a structure or as
				a thermal energy sink to cool a
				structure,
									.
							(b)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
							582.3-year accelerated
			 depreciation period for geothermal heat pump systems
							(a)In
			 generalSubparagraph (A) of section 168(e)(3) of the Internal
			 Revenue Code of 1986 is amended by striking and at the end of
			 clause (ii), by striking the period at the end of clause (iii) and inserting
			 , and, and by adding at the end the following new clause:
								
									(iv)any property
				which is described in clause (v) of section
				48(a)(3)(A).
									.
							(b)Conforming
			 amendmentSubclause (I) of section 168(e)(3)(B)(vi) of such Code
			 is amended by inserting clause (i), (ii), (iii), or (iv) of
			 before subparagraph (A).
							(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
							VIINCREASED DOMESTIC
			 PRODUCTION
			AOuter Continental
			 Shelf
				601.Prohibition on
			 leasing
					(a)ProhibitionThe Outer Continental Shelf Lands Act (43
			 U.S.C. 1331 et seq.) notwithstanding, the Secretary shall not take nor
			 authorize any action related to oil and gas preleasing or leasing of any area
			 of the Outer Continental Shelf that was not available for oil and gas leasing
			 as of July 1, 2008, unless that action is expressly authorized by this subtitle
			 or a statute enacted by Congress after the date of enactment of this
			 Act.
					(b)Treatment of
			 areas in Gulf of MexicoFor
			 purposes of this subtitle, such action with respect to an area referred to in
			 section 104(a) of the Gulf of Mexico Energy Security Act of 2006 (title I of
			 division C of Public Law 109–432; 42 U.S.C. 1331 note) taken or authorized
			 after the period referred to in that section shall be treated as authorized by
			 this subtitle, and such leasing of such area shall be treated as authorized
			 under section 602(a).
					602.Opening of
			 certain areas to oil and gas leasing
					(a)Leasing
			 authorizedThe Secretary may offer for oil and gas leasing,
			 preleasing, or other related activities, in accordance with this section and
			 the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) and subject to
			 subsection (b) of this section, section 603 of this Act, and section 307 of the
			 Coastal Zone Management Act of 1972 (16 U.S.C. 1456), any area—
						(1)that is in any
			 Outer Continental Shelf Planning Area in the Atlantic Ocean or Pacific Ocean
			 that is located farther than 50 miles from the coastline; and
						(2)that was not
			 otherwise available for oil and gas leasing, preleasing, and other related
			 activities as of July 1, 2008.
						(b)Inclusion in
			 leasing program requiredAn area may be offered for lease under
			 this section only if it has been included in an Outer Continental Shelf leasing
			 program approved by the Secretary in accordance with section 18 of the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1344).
					(c)Requirement To
			 conduct lease salesAs soon as practicable, consistent with
			 subsection (b) and section 603(a), but not later than 3 years after the date of
			 enactment of this Act, and as appropriate thereafter, the Secretary shall
			 conduct oil and gas lease sales under the Outer Continental Shelf lands Act (43
			 U.S.C. 1331 et seq.) for areas that are made available for leasing by this
			 section.
					603.Coastal State
			 roles and responsibilities
					(a)State approval
			 of certain leasing requiredThe Secretary may not conduct any oil
			 and gas leasing or preleasing activity in any area made available for oil and
			 gas leasing by section 602(a) that is located within 100 miles from the
			 coastline and within the seaward lateral boundaries of an adjacent State,
			 unless the adjacent State has enacted a law approving of the issuance of such
			 leasing by the Secretary.
					(b)Consultation
			 with adjacent and neighboring States
						(1)In
			 generalIn addition to the consultation provided for under
			 section 19 of the Outer Continental Shelf Lands Act (43 U.S.C. 1345), the
			 Governor of a State that has a coastline within 100 miles of an area of the
			 Outer Continental Shelf being considered for oil and gas leasing and made
			 available for such leasing by section 602(a) may submit recommendations to the
			 Secretary with respect to—
							(A)the size, timing,
			 or location of a proposed lease sale; or
							(B)a proposed
			 development and production plan.
							(2)RequirementsSubsections
			 (b), (c), and (d) of section 19 of the Outer Continental Shelf Lands Act (43
			 U.S.C. 1345) shall apply to the recommendations provided for in paragraph
			 (1).
						604.Protection of
			 the environment and conservation of the natural resources of the Outer
			 Continental ShelfThe
			 Secretary—
					(1)shall ensure that any activity under this
			 subtitle is carried out in a manner that provides for the protection of the
			 coastal environment, marine environment, and human environment of State coastal
			 zones and the Outer Continental Shelf; and
					(2)shall review all
			 Federal regulations that are otherwise applicable to activities authorized by
			 this subtitle to ensure environmentally sound oil and gas operations on the
			 Outer Continental Shelf.
					605.Limitations
					(a)Compliance with
			 memorandumAny oil and gas leasing of areas of the Outer
			 Continental Shelf shall be conducted in accordance with the document entitled
			 Memorandum of Agreement between the Department of Defense and the
			 Department of the Interior on Mutual Concerns On The Outer Continental
			 Shelf and dated July 2, 1983, and such revisions thereto as may be
			 agreed to by the Secretary of Defense and the Secretary of the Interior; except
			 that no such revisions may be made prior to January 21, 2009.
					(b)National
			 securityNotwithstanding subsection (a), the United States
			 reserves the right to designate by and through the Secretary of Defense, with
			 the approval of the President, national defense areas on the Outer Continental
			 Shelf pursuant to section 12(d) of the Outer Continental Shelf Lands Act (43
			 U.S.C. 1341(d)).
					606.Prohibition on
			 leasing in certain Federal protected areas
					(a)In
			 generalNotwithstanding any
			 other provision of this or any other Federal law, no lease or other
			 authorization may be issued by the Federal Government that authorizes
			 exploration, development, or production of oil or natural gas in—
						(1)any marine
			 national monument or national marine sanctuary; or
						(2)the fishing
			 grounds known as Georges Bank in the waters of the United States, which is one
			 of the largest and historically important fishing grounds of the United
			 States.
						(b)Identification
			 of coordinates of Georges BankThe Secretary of Commerce, after
			 publication of public notice and an opportunity for public comment, shall
			 identify the specific coordinates that delineate Georges Bank in the waters of
			 the United States for purposes of subsection (a).
					607.No effect on
			 applicable lawExcept as
			 otherwise specifically provided in this subtitle, nothing in this subtitle
			 waives or modifies any applicable environmental or other law.
				608.Buy American
			 requirements
					(a)In
			 generalIt is the intent of
			 Congress that this Act, among other things, result in a healthy and growing
			 American industrial, manufacturing, transportation, and service sector
			 employing the vast talents of America’s workforce to assist in the development
			 of energy from domestic sources. Moreover, the Congress intends to monitor the
			 deployment of personnel and material onshore and offshore to encourage the
			 development of American technology and manufacturing to enable United States
			 workers to benefit from this Act by good jobs and careers, as well as the
			 establishment of important industrial facilities to support expanded access to
			 American resources.
					(b)Safeguard for
			 Extraordinary AbilitySection
			 30(a) of the Outer Continental Shelf Lands Act (43 U.S.C. 1356(a)) is amended
			 in the matter preceding paragraph (1) by striking regulations
			 which and inserting regulations that shall be supplemental and
			 complimentary with and under no circumstances a substitution for the provisions
			 of the Constitution and laws of the United States extended to the subsoil and
			 seabed of the outer Continental Shelf pursuant to section 4 of this Act, except
			 insofar as such laws would otherwise apply to individuals who have
			 extraordinary ability in the sciences, arts, education, or business, which has
			 been demonstrated by sustained national or international acclaim, and
			 that.
					609.Small,
			 woman-owned, and minority-owned businessesSection 8 of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1337) is amended by adding at the end the
			 following:
					
						(q)Opportunities
				for leasingThe Secretary
				shall establish goals to ensure equal opportunity to bid on offshore leases for
				qualified small, women-owned, and minority-owned exploration and production
				companies and may implement, where appropriate, outreach programs for qualified
				historically underutilized exploration and production companies to participate
				in the bidding process for offshore
				leases.
						.
				610.OCS joint
			 permitting offices
					(a)EstablishmentThe
			 Secretary of the Interior (referred to in this section as the
			 Secretary) shall establish Federal OCS Joint Regional Permitting
			 Offices (referred to in this section as the Regional Permitting
			 Offices) in accordance with this section.
					(b)Memorandum of
			 understandingNot later than 90 days after the date of enactment
			 of this Act, the Secretary shall enter into a memorandum of understanding for
			 purposes of this section with—
						(1)the Secretary of
			 Commerce;
						(2)the Administrator
			 of the Environmental Protection Agency; and
						(3)the Chief of
			 Engineers.
						(c)Designation of
			 qualified staff
						(1)In
			 generalNot later than 30 days after the date of the signing of
			 the memorandum of understanding under subsection (b), all Federal signatory
			 parties shall assign to each of the Regional Permitting Offices identified in
			 subsection (d) a sufficient number of employees with expertise to address the
			 full spectrum of agency regulatory issues relating to the Regional Permitting
			 Office in which the employee is employed, including, as applicable, particular
			 expertise in—
							(A)the consultations
			 and the preparation of biological opinions under section 7 of the Endangered
			 Species Act of 1973 (16 U.S.C.1536);
							(B)permits under
			 section 404 of Federal Water Pollution Control Act (33 U.S.C. 1344);
							(C)regulatory matters
			 under the Clean Air Act (42 U.S.C. 7401 et seq.);
							(D)the consultations
			 and preparation of documents under the Marine Mammal Protection Act of 1972 (16
			 U.S.C. 1361 et seq.); and
							(E)the preparation of
			 analyses under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et
			 seq.).
							(2)DutiesEach
			 employee assigned under paragraph (1) shall—
							(A)not later than 90
			 days after the date of assignment, report to the Minerals Management Service
			 Regional Director in the Regional Permitting Office to which the employee is
			 assigned;
							(B)be responsible for
			 all issues relating to the jurisdiction of the home office or agency of the
			 employee; and
							(C)participate as
			 part of the team of personnel working on proposed energy projects, planning,
			 and environmental analyses.
							(d)Regional
			 permitting officesThe following Minerals Management Service
			 Regional Headquarters shall serve as the Regional Permitting Offices:
						(1)Anchorage,
			 Alaska.
						(2)New Orleans,
			 Louisiana.
						(3)MMS Pacific
			 Regional Headquarters.
						(4)MMS Atlantic
			 Regional Headquarters.
						(e)ReportsNot
			 later than 3 years after the date of enactment of this Act, the Secretary shall
			 submit to Congress a report that describes the results of the Regional
			 Permitting Offices.
					(f)Transfer of
			 fundFor the purposes of coordination and processing of oil and
			 gas use authorization on the Federal Outer Continental Shelf under the
			 administration of the Regional Permitting Offices identified in subsection (d),
			 the Secretary may authorize the expenditure or transfer of such funds as are
			 necessary to—
						(1)the United States
			 Fish and Wildlife Service;
						(2)the Bureau of
			 Indian Affairs;
						(3)the Environmental
			 Protection Agency;
						(4)the National
			 Oceanic and Atmospheric Administration; and
						(5)the Corps of
			 Engineers.
						611.DefinitionsIn this subtitle:
					(1)Adjacent
			 StateThe term adjacent State means, with respect
			 to any program, plan, lease sale, leased tract, or other activity, proposed,
			 conducted, or approved in accordance with the Outer Continental Shelf Lands Act
			 (43 U.S.C. 1331 et seq.), the State, the laws of which are declared pursuant to
			 section 4(a)(2) of the Outer Continental Shelf Lands Act (43 U.S.C. 1333(a)(2))
			 to be the law of the United States for the portion of the Outer Continental
			 Shelf on which the program, plan, lease sale, leased tract, or activity is, or
			 is proposed to be, conducted.
					(2)coastal
			 environmentThe term
			 coastal environment has the meaning given that term in the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1331 et seq.).
					(3)coastal
			 zoneThe term coastal
			 zone has the meaning given that term in the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1331 et seq.).
					(4)CoastlineThe term coastline has the
			 meaning given the term coast line under section 2 of the
			 Submerged Lands Act (43 U.S.C. 1301).
					(5)human
			 environmentThe term
			 human environment has the meaning given that term in the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1331 et seq.).
					(6)marine
			 environmentThe term marine environment has the
			 meaning given that term in the Outer Continental Shelf Lands Act (43 U.S.C.
			 1331 et seq.).
					(7)Outer
			 Continental ShelfThe term Outer Continental Shelf
			 has the meaning given the term outer Continental Shelf under
			 section 2 of the Outer Continental Shelf Lands Act (43 U.S.C. 1331).
					(8)Seaward lateral
			 boundaryThe term
			 seaward lateral boundary means a boundary drawn by the Minerals
			 Management Service in the Federal Register notice of January 3, 2006 (vol 71,
			 no. 1).
					(9)SecretaryThe
			 term Secretary means the Secretary of the Interior.
					BDrill Responsibly
			 in Leased Lands
				621.Issuance of new
			 leases
					(a)In
			 generalAfter the date of the issuance of regulations under
			 subsection (b), the Secretary of the Interior shall not issue to a person any
			 new lease that authorizes the exploration for or production of oil or natural
			 gas, under section 17 of the Mineral Leasing Act (33 U.S.C. 226), the Mineral
			 Leasing Act for Acquired Lands Act (30 U.S.C. 351 et seq.), the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1331 et seq.), or any other law
			 authorizing the issuance of oil and gas leases on Federal lands or submerged
			 lands, unless—
						(1)the person
			 certifies for each existing lease under such Acts for the production of oil or
			 gas with respect to which the person is a lessee, that the person is diligently
			 developing the Federal lands that are subject to the lease in order to produce
			 oil or natural gas or is producing oil or natural gas from such land; or
						(2)the person has
			 relinquished all ownership interest in all Federal oil and gas leases under
			 which oil and gas is not being diligently developed.
						(b)Diligent
			 developmentThe Secretary shall issue regulations within 180 days
			 after the date of enactment of this Act that establish what constitutes
			 diligently developing for purposes of this Act.
					(c)Failure To
			 comply with requirementsAny person who fails to comply with the
			 requirements of this section or any regulation or order issued to implement
			 this section shall be liable for a civil penalty under section 109 of the
			 Federal Oil and Gas Royalty Management Act of 1982 (30 U.S.C. 1719).
					(d)Lessee
			 definedIn this section the term lessee—
						(1)includes any
			 person or other entity that controls, is controlled by, or is in or under
			 common control with, a lessee; and
						(2)does not include
			 any person who does not hold more than a minority ownership interest in a lease
			 under an Act referred to in subsection (a) authorizing the exploration for or
			 production of oil or natural gas.
						622.Fair return on
			 production of Federal oil and gas resources
					(a)Royalty
			 paymentsThe Secretary of the Interior shall take all steps
			 necessary to ensure that lessees under leases for exploration, development, and
			 production of oil and natural gas on Federal lands, including leases under the
			 Mineral Leasing Act (30 U.S.C. 181 et seq.), the Mineral Leasing Act for
			 Acquired Lands (30 U.S.C. 351 et seq.), the Outer Continental Shelf Lands Act
			 (30 U.S.C. 1331 et seq.), and all other mineral leasing laws, are making
			 prompt, transparent, and accurate royalty payments under such leases.
					(b)Recommendations
			 for legislative actionIn order to facilitate implementation of
			 subsection (a), the Secretary of the Interior shall, within 180 days after the
			 date of the enactment of this Act and in consultation with the affected States,
			 prepare and transmit to Congress recommendations for legislative action to
			 improve the accurate collection of Federal oil and gas royalties.
					CCoal Innovation
			 Direct Loan Program
				631.Coal innovation
			 direct loan program
					(a)In
			 generalTitle XXXI of the Energy Policy Act of 1992 (42 U.S.C.
			 13571 et seq.) is amended by adding at the end the following:
						
							3105.Coal
				innovation direct loan program
								(a)DefinitionsIn
				this section:
									(1)Carbon
				captureThe term carbon capture means the capture,
				separation, and compression of carbon dioxide that would otherwise be released
				to the atmosphere at a facility in the production of end products of a project
				prior to transportation of the carbon dioxide to a long-term storage
				site.
									(2)Coal-to-liquid
				productThe term coal-to-liquid product means a
				liquid fuel resulting from the conversion of a feedstock, as described in this
				section.
									(3)Combustible end
				productThe term combustible end product means any
				product of a facility intended to be used as a combustible fuel.
									(4)Conventional
				baseline emissionsThe term conventional baseline
				emissions means—
										(A)the lifecycle
				greenhouse gas emissions of a facility that produces combustible end products,
				using petroleum as a feedstock, that are equivalent to combustible end products
				produced by a facility of comparable size through an eligible project;
										(B)in the case of
				noncombustible products produced through an eligible project, the average
				lifecycle greenhouse gas emissions emitted by projects that—
											(i)are of comparable
				size; and
											(ii)produce
				equivalent products using conventional feedstocks; and
											(C)in the case of
				synthesized gas intended for use as a combustible fuel in lieu of natural gas
				produced by an eligible project, the lifecycle greenhouse gas emissions that
				would result from equivalent use of natural gas.
										(5)Eligible
				projectThe term eligible project means a
				project—
										(A)that employs
				gasification technology or another conversion process for feedstocks described
				in this section; and
										(B)for which—
											(i)the
				annual lifecycle greenhouse gas emissions of the project are at least 20
				percent lower than conventional baseline emissions;
											(ii)at least 75
				percent of the carbon dioxide that would otherwise be released to the
				atmosphere at the facility in the production of end products of the project is
				captured for long-term storage;
											(iii)the individual
				or entity carrying out the eligible project has entered into an enforceable
				agreement with the Secretary to implement carbon capture at the percentage
				that, by the end of the 5-year period after commencement of commercial
				operation of the eligible project—
												(I)represents the
				best available technology; and
												(II)achieves a
				reduction in carbon emissions that is not less than 75 percent; and
												(iv)in
				the opinion of the Secretary, sufficient commitments have been secured to
				achieve long-term storage of captured carbon dioxide beginning as of the date
				of commencement of commercial operation of the project.
											(6)FacilityThe
				term facility means a facility at which the conversion of
				feedstocks to end products takes place.
									(7)Gasification
				technologyThe term gasification technology means
				any process that converts coal, petroleum residue, renewable biomass, or other
				material that is recovered for energy or feedstock value into a synthesis gas
				composed primarily of carbon monoxide and hydrogen for direct use or subsequent
				chemical or physical conversion.
									(8)Greenhouse
				gasThe term greenhouse gas means any of—
										(A)carbon
				dioxide;
										(B)methane;
										(C)nitrous
				oxide;
										(D)hydrofluorocarbons;
										(E)perfluorocarbons;
				and
										(F)sulfur
				hexafluoride.
										(9)Lifecycle
				greenhouse gas emissionsThe term lifecycle greenhouse gas
				emissions means the aggregate quantity of greenhouse gases attributable
				to the production and transportation of end products at a facility, including
				the production, extraction, cultivation, distribution, marketing, and
				transportation of feedstocks, and the subsequent distribution and use of any
				combustible end products, as modified by deducting, as determined by the
				Administrator of the Environmental Protection Agency—
										(A)any greenhouse
				gases captured at the facility and sequestered;
										(B)the carbon
				content, expressed in units of carbon dioxide equivalent, of any feedstock that
				is renewable biomass; and
										(C)the carbon
				content, expressed in units of carbon dioxide equivalent, of any end products
				that do not result in the release of carbon dioxide to the atmosphere.
										(10)Long-term
				storageThe term long-term storage means
				sequestration with an expected maximum rate of carbon dioxide leakage over a
				specified period of time that is consistent with the objective of reducing
				atmospheric concentrations of carbon dioxide, subject to a permit issued
				pursuant to law in effect as of the date of the sequestration.
									(11)Renewable
				biomassThe term renewable biomass has the
				definition given the term in section 102 of the Renewable Fuels, Consumer
				Protection, and Energy Efficiency Act of 2007.
									(12)SequestrationThe
				term sequestration means the placement of carbon dioxide in a
				geological formation, including—
										(A)an operating oil
				and gas field;
										(B)coal bed methane
				recovery;
										(C)a depleted oil and
				gas field;
										(D)an unmineable coal
				seam;
										(E)a deep saline
				formation; and
										(F)a deep geological
				systems containing basalt formations.
										(b)Feed assistance
				program
									(1)In
				generalSubject to paragraph (3), and in accordance with section
				988 of the Energy Policy Act of 2005 (42 U.S.C. 16352), not later than 1 year
				after the date of the enactment of this section, the Secretary shall carry out
				a program to provide grants for use in obtaining or carrying out any services
				necessary for the planning, permitting, and construction of an eligible
				project.
									(2)Selection of
				eligible projectsThe Secretary shall select eligible projects to
				receive grants under this section—
										(A)through the
				conduct of a reverse auction, in which eligible projects proposed to be carried
				out that have the greatest rate of carbon capture and long-term storage, and
				the lowest lifecycle greenhouse gas emissions, are given priority;
										(B)that, taken
				together, would—
											(i)represent a
				variety of geographical regions;
											(ii)use a variety of
				feedstocks and types of coal; and
											(iii)to the extent
				consistent with achieving long-term storage, represent a variety of geological
				formations; and
											(C)for which eligible
				projects, in the opinion of the Secretary—
											(i)each award
				recipient is financially viable without the receipt of additional Federal
				funding associated with the proposed project;
											(ii)each recipient
				will provide sufficient information to the Secretary for the Secretary to
				ensure that the qualified investment is expended efficiently and
				effectively;
											(iii)a market exists
				for the products of the proposed project, as evidenced by contracts or written
				statements of intent from potential customers;
											(iv)the project team
				of each recipient is competent in the construction and operation of the
				gasification technology proposed; and
											(v)each recipient has
				met such other criteria as may be established and published by the
				Secretary.
											(3)Maximum amount
				of grantsIn carrying out this subsection, the Secretary shall
				provide not more than—
										(A)$20,000,000 in
				grant funds for any eligible project; and
										(B)$200,000,000 in
				grant funds, in the aggregate, for all eligible projects.
										(c)Direct loan
				program
									(1)In
				generalNot later than 1 year after the date of enactment of this
				section, and subject to funds being made available in advance through
				appropriations Acts, the Secretary shall carry out a program to provide a total
				of not more than $10,000,000,000 in loans to eligible individuals and entities
				(as determined by the Secretary) for use in carrying out eligible
				projects.
									(2)ApplicationAn
				applicant for a loan under this section shall comply with the terms and
				conditions in section 215(b)(3) of the Renewable Fuels, Consumer Protection,
				and Energy Efficiency Act of 2007 in the same manner in which applicants for
				Renewable Energy Construction grants are required to comply with that
				section.
									(3)Selection of
				eligible projectsThe Secretary shall select eligible projects to
				receive loans under this section—
										(A)through the
				conduct of a reverse auction, in which eligible projects proposed to be carried
				out that have the greatest rate of carbon capture and long-term storage, and
				the lowest lifecycle greenhouse gas emissions, are given priority;
										(B)that, taken
				together, would—
											(i)represent a
				variety of geographic regions;
											(ii)use a variety of
				types of feedstocks and coal; and
											(iii)to the extent
				consistent with achieving long-term storage, represent a variety of geological
				formations; and
											(C)for which eligible
				projects, in the opinion of the Secretary—
											(i)each award
				recipient is financially viable without the receipt of additional Federal
				funding associated with the proposed project;
											(ii)each recipient
				will provide sufficient information to the Secretary for the Secretary to
				ensure that the qualified investment is expended efficiently and
				effectively;
											(iii)a
				market exists for the products of the proposed project, as evidenced by
				contracts or written statements of intent from potential customers;
											(iv)the project team
				of each recipient is competent in the construction and operation of the
				gasification technology proposed; and
											(v)each recipient has
				met such other criteria as may be established and published by the
				Secretary.
											(4)Use of loan
				funds
										(A)In
				generalSubject to subparagraph (B), funds from a loan provided
				under this section may be used to pay up to 100 percent of the costs of capital
				associated with reducing lifecycle greenhouse gas emissions at the facility
				(including carbon dioxide capture, compression, and long-term storage,
				cogeneration, and gasification of biomass) carried out as part of an eligible
				project.
										(B)Total project
				costFunds from a loan provided under this section may not be
				used to pay more than 50 percent of the total cost of an eligible
				project.
										(5)Rates, terms,
				and repayment of loansA loan provided under this section—
										(A)shall have an
				interest rate that, as of the date on which the loan is made, is equal to the
				cost of funds to the Department of the Treasury for obligations of comparable
				maturity;
										(B)shall have a term
				equal to the lesser of—
											(i)the projected
				life, in years, of the eligible project to be carried out using funds from the
				loan, as determined by the Secretary; and
											(ii)25 years;
											(C)may be subject to
				a deferral in repayment for not more than 5 years after the date on which the
				eligible project carried out using funds from the loan first begins operations,
				as determined by the Secretary; and
										(D)shall be made on
				the condition that the Secretary shall be subrogated to the rights of the
				recipient of the payment as specified in the loan or related agreements,
				including, as appropriate, the authority (notwithstanding any other provision
				of law)—
											(i)to
				complete, maintain, operate, lease, or otherwise dispose of any property
				acquired pursuant to the guarantee or a related agreement; or
											(ii)to
				permit the borrower, pursuant to an agreement with the Secretary, to continue
				to pursue the purposes of the project, if the Secretary determines the pursuit
				to be in the public interest.
											(6)MethodologyNot
				later than 18 months after the date of enactment of this section, the
				Administrator of the Environmental Protection Agency shall, by regulation,
				establish a methodology for use in determining the lifecycle greenhouse gas
				emissions of products produced using gasification technology.
									(d)Study of
				maintaining coal-to-liquid products in strategic petroleum
				reserveNot later than 1 year after the date of enactment of this
				section, the Secretary and the Secretary of Defense shall—
									(1)conduct a study of
				the feasibility and suitability of maintaining coal-to-liquid products in the
				Strategic Petroleum Reserve; and
									(2)submit to the
				Committee on Energy and Natural Resources and the Committee on Armed Services
				of the Senate and the Committee on Energy and Commerce and the Committee on
				Armed Services of the House of Representatives a report describing the results
				of the study.
									(e)Report on
				emissions of coal-to-liquid products used as transportation fuels
									(1)In
				generalIn cooperation with the Secretary, the Secretary of
				Defense, the Administrator of the Federal Aviation Administration, and the
				Secretary of Health and Human Services, the Administrator of the Environmental
				Protection Agency shall—
										(A)carry out a
				research and demonstration program to evaluate the emissions of the use of
				coal-to-liquid fuel for transportation, including diesel and jet fuel;
										(B)evaluate the
				effect of using coal-to-liquid transportation fuel on emissions of vehicles,
				including motor vehicles and nonroad vehicles, and aircraft (as those terms are
				defined in sections 216 and 234, respectively, of the Clean Air Act (42 U.S.C.
				7550, 7574)); and
										(C)in accordance with
				paragraph (4), submit to Congress a report on the effect on air and water
				quality, water scarcity, land use, and public health of using coal-to-liquid
				fuel in the transportation sector.
										(2)Guidance and
				technical supportThe Administrator of the Environmental
				Protection Agency, in consultation with the Secretary, shall issue any guidance
				or technical support documents necessary to facilitate the effective use of
				coal-to-liquid fuel and blends under this subsection.
									(3)RequirementsThe
				program described in paragraph (1)(A) shall take into consideration—
										(A)the use of neat
				(100 percent) coal-to-liquid fuel and blends of coal-to-liquid fuels with
				conventional crude oil-derived fuel for heavy-duty and light-duty diesel
				engines and the aviation sector;
										(B)the production
				costs associated with domestic production of those fuels and prices for
				consumers; and
										(C)the overall
				greenhouse gas effects of substituting coal-derived fuels for crude oil-derived
				fuels.
										(4)ReportsThe
				Administrator of the Environmental Protection Agency shall submit to the
				Committee on Energy and Natural Resources of the Senate and the Committee on
				Energy and Commerce of the House of Representatives—
										(A)not later than 180
				days after the date of enactment of this section, an interim report on actions
				taken to carry out this subsection; and
										(B)not later than 1
				year after the date of enactment of this section, a final report on actions
				taken to carry out this subsection.
										(f)Authorization of
				appropriationsThere are authorized to be appropriated such sums
				as are necessary to carry out this
				section.
								.
					(b)Conforming
			 AmendmentThe table of
			 contents of the Energy Policy Act of 1992 (42 U.S.C. prec. 13201) is amended by
			 adding at the end of the items relating to title XXXI the following:
						
							
								Sec. 3105. Coal innovation direct loan
				program.
							
							.
					DNuclear
			 Power
				641.Nuclear
			 Regulatory Commission
					(a)There are authorized to be appropriated to
			 the Nuclear Regulatory Commission such sums as are necessary for the Commission
			 to establish an additional 60 full-time equivalent positions to—
						(1)expedite the
			 processing of applications for new nuclear plants;
						(2)streamline the
			 licensing process; and
						(3)provide additional
			 safety oversight for current and new facilities.
						(b)There are authorized to be appropriated to
			 the Nuclear Regulatory Commission for the Inspector General’s Office such sums
			 as are necessary for the Inspector General’s Office to establish an additional
			 5 full-time equivalent positions to assist with ongoing audits and
			 investigations.
					642.Nuclear energy
			 workforceSection 1101 of the
			 Energy Policy Act of 2005 (42 U.S.C. 16411) is amended—
					(1)in subsection
			 (b)(1)—
						(A)in subparagraph
			 (A), by striking and at the end;
						(B)in subparagraph
			 (B), by striking the period and inserting ; and; and
						(C)by adding at the
			 end the following:
							
								(C)nuclear utility
				and nuclear energy product and service
				industries.
								;
						(2)by redesignating
			 subsection (d) as subsection (e); and
					(3)by inserting after
			 subsection (c) the following:
						
							(d)Workforce
				training
								(1)In
				generalThe Secretary of Labor, in cooperation with the
				Secretary, shall promulgate regulations to implement a program to provide
				grants to enhance workforce training for any occupation in the workforce of the
				nuclear utility and nuclear energy products and services industries for which a
				shortage is identified or predicted in the report under subsection
				(b)(2).
								(2)ConsultationIn
				carrying out this subsection, the Secretary of Labor shall consult with
				representatives of the nuclear utility and nuclear energy products and services
				industries, including organized labor organizations and multiemployer
				associations that jointly sponsor apprenticeship programs that provide training
				for skills needed in those industries.
								(3)Authorization of
				appropriationsThere are authorized to be appropriated to the
				Secretary of Labor, working in coordination with the Secretary and the
				Secretary of Education, $20,000,000 for each of fiscal years 2009 through 2013
				to carry out this
				subsection.
								.
					643.Interagency
			 working group to promote domestic manufacturing base for nuclear components and
			 equipment
					(a)PurposesThe
			 purposes of this section are—
						(1)to increase the
			 competitiveness of the United States nuclear energy products and services
			 industries;
						(2)to identify the
			 stimulus or incentives necessary to cause United States manufacturers of
			 nuclear energy products to expand manufacturing capacity;
						(3)to facilitate the
			 export of United States nuclear energy products and services;
						(4)to reduce the
			 trade deficit of the United States through the export of United States nuclear
			 energy products and services;
						(5)to retain and
			 create nuclear energy manufacturing and related service jobs in the United
			 States;
						(6)to encourage new
			 manufacturing technologies to address industry challenges, such spent fuel
			 recycling;
						(7)to integrate the
			 objectives described in paragraphs (1) through (5), in a manner consistent with
			 the interests of the United States, into the foreign policy of the United
			 States; and
						(8)to authorize funds
			 for increasing United States capacity to manufacture nuclear energy products
			 and supply nuclear energy services.
						(b)Establishment
						(1)In
			 generalThere is established an interagency working group
			 (referred to in this section as the Working Group) that, in
			 consultation with representative industry organizations, manufacturers of
			 nuclear energy products, and other stakeholder groups, shall make
			 recommendations to coordinate the actions and programs of the Federal
			 Government in order to promote increasing domestic manufacturing capacity and
			 export of domestic nuclear energy products and services.
						(2)CompositionThe
			 Working Group shall be composed of—
							(A)the Secretary of
			 Energy (or a designee), who shall serve as Chairperson of the Working Group;
			 and
							(B)representatives
			 of—
								(i)the
			 Department of Energy;
								(ii)the
			 Department of Commerce;
								(iii)the Department
			 of Defense;
								(iv)the
			 Department of Treasury;
								(v)the
			 Department of State;
								(vi)the
			 Environmental Protection Agency;
								(vii)the
			 United States Agency for International Development;
								(viii)the
			 Export-Import Bank of the United States;
								(ix)the
			 Trade and Development Agency;
								(x)the
			 Small Business Administration;
								(xi)the
			 Office of the United States Trade Representative; and
								(xii)other Federal
			 agencies, as determined by the President.
								(c)Duties of working
			 groupThe Working Group shall—
						(1)not later than 180
			 days after the date of enactment of this Act, identify the actions necessary to
			 promote the safe development and application in foreign countries of nuclear
			 energy products and services—
							(A)to increase
			 electricity generation from nuclear energy sources through development of new
			 generation facilities;
							(B)to improve the
			 efficiency, safety, and reliability of existing nuclear generating facilities
			 through modifications; and
							(C)enhance the safe
			 treatment, handling, storage, and disposal of used nuclear fuel;
							(2)not later than 180
			 days after the date of enactment of this Act, identify—
							(A)mechanisms
			 (including tax stimuli for investment, loans and loan guarantees, and grants)
			 necessary for United States companies to increase—
								(i)the
			 capacity of the companies to produce or provide nuclear energy products and
			 services; and
								(ii)exports of
			 nuclear energy products and services; and
								(B)administrative or
			 legislative initiatives that are necessary—
								(i)to
			 encourage United States companies to increase the manufacturing capacity of the
			 companies for nuclear energy products;
								(ii)to
			 provide technical and financial assistance and support to small and mid-sized
			 businesses to establish quality assurance programs in accordance with domestic
			 and international nuclear quality assurance code requirements;
								(iii)to
			 encourage, through financial incentives, private sector capital investment to
			 expand manufacturing capacity; and
								(iv)to
			 provide technical assistance and financial incentives to small and mid-sized
			 businesses to develop the workforce necessary to increase manufacturing
			 capacity and meet domestic and international nuclear quality assurance code
			 requirements;
								(3)not later than 270
			 days after the date of enactment of this Act, submit to Congress a report that
			 describes the findings of the Working Group under paragraphs (1) and (2),
			 including recommendations for new legislative authority, as necessary;
			 and
						(4)encourage the
			 agencies represented by membership in the Working Group—
							(A)to provide
			 technical training and education for international development personnel and
			 local users in other countries;
							(B)to provide
			 financial and technical assistance to nonprofit institutions that support the
			 marketing and export efforts of domestic companies that provide nuclear energy
			 products and services;
							(C)to develop nuclear
			 energy projects in foreign countries;
							(D)to provide
			 technical assistance and training materials to loan officers of the World Bank,
			 international lending institutions, commercial and energy attaches at embassies
			 of the United States, and other appropriate personnel in order to provide
			 information about nuclear energy products and services to foreign governments
			 or other potential project sponsors;
							(E)to support,
			 through financial incentives, private sector efforts to commercialize and
			 export nuclear energy products and services in accordance with the subsidy
			 codes of the World Trade Organization; and
							(F)to augment budgets
			 for trade and development programs in order to support pre-feasibility or
			 feasibility studies for projects that use nuclear energy products and
			 services.
							(d)Personnel and
			 service mattersThe Secretary and the heads of agencies
			 represented by membership in the Working Group shall detail such personnel and
			 furnish such services to the Working Group, with or without reimbursement, as
			 are necessary to carry out the functions of the Working Group.
					(e)Authorization of
			 appropriationsThere is authorized to be appropriated to the
			 Secretary to carry out this section $20,000,000 for each of fiscal years 2009
			 through 2013.
					ECarbon
			 Sequestrations
				651.Tax credit for
			 carbon dioxide sequestration
					(a)In
			 generalof part IV of subchapter A of chapter 1 of the Internal
			 Revenue Code of 1986 (relating to business related credits) is amended by
			 adding at the end the following new section:
						
							45R.Credit for
				carbon dioxide sequestration
								(a)General
				ruleFor purposes of section 38, the carbon dioxide sequestration
				credit for any taxable year is an amount equal to $15 per metric ton of
				qualified carbon dioxide which is—
									(1)captured by the
				taxpayer at a qualified facility, and
									(2)used by the
				taxpayer as a tertiary injectant in a qualified enhanced oil or natural gas
				recovery project.
									(b)Qualified carbon
				dioxideFor purposes of this section—
									(1)In
				generalThe term qualified carbon dioxide means
				carbon dioxide captured from an industrial source which—
										(A)would otherwise be
				released into the atmosphere as industrial emission of greenhouse gas,
				and
										(B)is measured at the
				source of capture and verified at the point of disposal or injection.
										(2)Recycled carbon
				dioxideThe term qualified carbon dioxide includes
				the initial deposit of captured carbon dioxide used as a tertiary injectant.
				Such term does not include carbon dioxide that is recaptured, recycled, and
				re-injected as part of the enhanced oil and natural gas recovery
				process.
									(c)Qualified
				facilityFor purposes of this section, the term qualified
				facility means any industrial facility—
									(1)which is owned by
				the taxpayer,
									(2)at which carbon
				capture equipment is placed in service, and
									(3)which captures not
				less than 500,000 metric tons of carbon dioxide during the taxable year.
									(d)Special rules
				and other definitionsFor purposes of this section—
									(1)Only carbon
				dioxide captured within the united states taken into accountThe
				credit under this section shall apply only with respect to qualified carbon
				dioxide the capture of which is within—
										(A)the United States
				(within the meaning of section 638(1)), or
										(B)a possession of
				the United States (within the meaning of section 638(2)).
										(2)Tertiary
				injectantThe term tertiary injectant has the same
				meaning as when used within section 193(b)(1).
									(3)Qualified
				enhanced oil or natural gas recovery projectThe term
				qualified enhanced oil or natural gas recovery project has the
				meaning given the term qualified enhanced oil recovery project
				by section 43(c)(2), by substituting crude oil or natural gas
				for crude oil in subparagraph (A)(i) thereof.
									(4)Credit
				attributable to taxpayerAny credit under this section shall be
				attributable to the person that captures and physically or contractually
				ensures the use as a tertiary injectant of the qualified carbon dioxide, except
				to the extent provided in regulations prescribed by the Secretary.
									(5)RecaptureThe
				Secretary shall, by regulations, provide for recapturing the benefit of any
				credit allowable under subsection (a) with respect to any qualified carbon
				dioxide which ceases to be captured or used as a tertiary injectant in a manner
				consistent with the requirements of this section.
									(6)Inflation
				adjustmentIn the case of any taxable year beginning in a
				calendar year after 2009, there shall be substituted for each dollar amount
				contained in subsection (a) an amount equal to the product of—
										(A)such dollar
				amount, multiplied by
										(B)the inflation
				adjustment factor for such calendar year determined under section 43(b)(3)(B)
				for such calendar year, determined by substituting 2008 for
				1990.
										(e)Application of
				sectionThe credit under this section shall apply with respect to
				qualified carbon dioxide before the end of the calendar year in which the
				Secretary, in consultation with the Administrator of the Environmental
				Protection Agency, certifies that 75,000,000 metric tons of qualified carbon
				dioxide have been captured and disposed of or used as a tertiary
				injectant.
								.
					(b)Conforming
			 amendmentSection 38(b) of the Internal Revenue Code of 1986
			 (relating to general business credit), as amended by this Act, is amended by
			 striking ‘‘plus’’ at the end of paragraph (36), by striking the period at the
			 end of paragraph (37) and inserting ‘‘, plus’’, and by adding at the end of
			 following new paragraph:
						
							(38)the carbon dioxide sequestration credit
				determined under section
				45R(a).
							.
					(c)Clerical
			 amendmentThe table of sections for subpart B of part IV of
			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 other credits), as amended by this Act, is amended by adding at the end the
			 following new section:
						
							
								Sec. 45R. Credit for carbon dioxide
				sequestration.
							
							.
					(d)Effective
			 dateThe amendments made by 2 this section shall apply carbon
			 dioxide captured after the date of the enactment of this Act.
					VIIOffsets
			700.ReferenceExcept as otherwise expressly provided,
			 whenever in this title an amendment or repeal is expressed in terms of an
			 amendment to, or repeal of, a section or other provision, the reference shall
			 be considered to be made to a section or other provision of the Internal
			 Revenue Code of 1986.
			AEnding Unneeded
			 Tax Breaks
				701.Limitation of
			 deduction for income attributable to domestic production of oil, gas, or
			 primary products thereof
					(a)Denial of
			 deduction for major integrated oil companies and state-owned oil companies for
			 income attributable to domestic production of oil, gas, or primary products
			 thereof
						(1)In
			 generalSubparagraph (B) of section 199(c)(4) of the Internal
			 Revenue Code of 1986 (relating to exceptions) is amended by striking
			 or at the end of clause (ii), by striking the period at the end
			 of clause (iii) and inserting , or, and by inserting after
			 clause (iii) the following new clause:
							
								(iv)in the case of any disqualified oil
				company, the production, refining, processing, transportation, or distribution
				of oil, gas, or any primary product
				thereof.
								.
						(2)Disqualified oil
			 companySection 199(c) of such Code is amended by adding at the
			 end the following new paragraph:
							
								(8)Disqualified oil
				company
									(B)In
				generalThe term disqualified oil company
				means—
										(i)any major
				integrated oil company (as defined in section 167(h)(5)(B)) during any taxable
				year described in section 167(h)(5)(B), or
										(ii)any controlled
				commercial entity (as defined in section 892(a)(2)(B)) the commercial
				activities of which during the taxable year includes the production, refining,
				processing, transportation, or distribution of oil, gas, or any primary product
				thereof.
										(C)Primary
				productThe term primary product has the same
				meaning as when used in section 927(a)(2)(C), as in effect before its
				repeal.
									.
						(b)Limitation on
			 oil related qualified production activities income for taxpayers other than
			 major integrated oil companies and state owned oil companies
						(1)In
			 generalSection 199(d) of the Internal Revenue Code of 1986 is
			 amended by redesignating paragraph (9) as paragraph (10) and by inserting after
			 paragraph (8) the following new paragraph:
							
								(9)Special rule for
				taxpayers with oil related qualified production activities income
									(A)In
				generalIf a taxpayer (other than a disqualified oil company) has
				oil related qualified production activities income for any taxable year
				beginning after 2009, the amount of the deduction under subsection (a) shall be
				reduced by 3 percent of the least of—
										(i)the oil related
				qualified production activities income of the taxpayer for the taxable
				year;
										(ii)the qualified
				production activities income of the taxpayer for the taxable year; or
										(iii)taxable income
				(determined without regard to this section).
										(B)Oil related
				qualified production activities incomeThe term oil
				related qualified production activities income means for any taxable
				year the qualified production activities income which is attributable to the
				production, refining, processing, transportation, or distribution of oil, gas,
				or any primary product thereof during such taxable
				year.
									.
						(2)Conforming
			 amendmentSection 199(d)(2) of such Code (relating to application
			 to individuals) is amended by striking subsection (a)(1)(B) and
			 inserting subsections (a)(1)(B) and (d)(9)(A)(iii).
						(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
					702.7-year
			 amortization of geological and geophysical expenditures for certain major
			 integrated oil companies
					(a)In
			 generalSubparagraph (A) of section 167(h)(5) (relating to
			 special rule for major integrated oil companies) is amended by striking
			 5-year and inserting 7-year.
					(b)Effective
			 dateThe amendment made by this section shall apply to amounts
			 paid or incurred after the date of the enactment of this Act.
					703.Clarification of
			 determination of foreign oil and gas extraction income
					(a)In
			 generalParagraph (1) of section 907(c) is amended by
			 redesignating subparagraph (B) as subparagraph (C), by striking
			 or at the end of subparagraph (A), and by inserting after
			 subparagraph (A) the following new subparagraph:
						
							(B)so much of any
				transportation of such minerals as occurs before the fair market value event,
				or
							.
					(b)Fair market value
			 eventSubsection (c) of section 907 is amended by adding at the
			 end the following new paragraph:
						
							(6)Fair market
				value eventFor purposes of this section, the term fair
				market value event means, with respect to any mineral, the first point
				in time at which such mineral—
								(A)has a fair market value which can be
				determined on the basis of a transfer, which is an arm’s length transaction, of
				such mineral from the taxpayer to a person who is not related (within the
				meaning of section 482) to such taxpayer, or
								(B)is at a location
				at which the fair market value is readily ascertainable by reason of
				transactions among unrelated third parties with respect to the same mineral
				(taking into account source, location, quality, and chemical
				composition).
								.
					(c)Special rule for
			 certain petroleum taxesSubsection (c) of section 907, as amended
			 by subsection (b), is amended to by adding at the end the following new
			 paragraph:
						
							(7)Oil and gas
				taxesIn the case of any tax imposed by a foreign country which
				is limited in its application to taxpayers engaged in oil or gas
				activities—
								(A)the term oil
				and gas extraction taxes shall include such tax,
								(B)the term
				foreign oil and gas extraction income shall include any taxable
				income which is taken into account in determining such tax (or is directly
				attributable to the activity to which such tax relates), and
								(C)the term
				foreign oil related income shall not include any taxable income
				which is treated as foreign oil and gas extraction income under subparagraph
				(B).
								.
					(d)Conforming
			 amendments
						(1)Subparagraph (C)
			 of section 907(c)(1), as redesignated by this section, is amended by inserting
			 or used by the taxpayer in the activity described in subparagraph
			 (B) before the period at the end.
						(2)Subparagraph (B)
			 of section 907(c)(2) is amended to read as follows:
							
								(B)so much of the
				transportation of such minerals or primary products as is not taken into
				account under paragraph
				(1)(B),
								.
						(e)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
					704.Clarification
			 of eligibility for renewable diesel credit
					(a)Coproduction with
			 petroleum feedstock
						(1)In
			 generalParagraph (3) of section 40A(f) (defining renewable
			 diesel) is amended by adding at the end the following flush sentence:
							
								Such term
				does not include any fuel derived from coprocessing biomass with a feedstock
				which is not biomass. For purposes of this paragraph, the term
				biomass has the meaning given such term by section
				45K(c)(3)..
						(2)Conforming
			 amendmentParagraph (3) of section 40A(f) is amended by striking
			 (as defined in section 45K(c)(3)).
						(b)Clarification of
			 eligibility for alternative fuel credit
						(1)In
			 generalSubparagraph (F) of section 6426(d)(2) is amended by
			 striking hydrocarbons and inserting fuel.
						(2)Conforming
			 amendmentSection 6426 is amended by adding at the end the
			 following new subsection:
							
								(h)Denial of double
				benefitNo credit shall be determined under subsection (d) or (e)
				with respect to any fuel with respect to which credit may be determined under
				subsection (b) or (c) or under section 40 or
				40A.
								.
						(c)Effective
			 date
						(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to fuel produced, and sold or used, after June 30,
			 2007.
						(2)Clarification of
			 eligibility for alternative fuel creditThe amendment made by subsection (b) shall
			 take effect as if included in section 11113 of the Safe, Accountable, Flexible,
			 Efficient Transportation Equity Act: A Legacy for Users.
						705.Clarification
			 that credits for fuel are designed to provide an incentive for United States
			 production
					(a)Biodiesel fuels
			 creditParagraph (5) of section 40A(d), as added by subsection
			 (c), is amended to read as follows:
						
							(5)Limitation to
				biodiesel with connection to the United StatesNo credit shall be determined under this
				section with respect to any biodiesel unless—
								(A)such biodiesel is
				produced in the United States for use as a fuel in the United States,
				and
								(B)the taxpayer
				obtains a certification (in such form and manner as prescribed by the
				Secretary) from the producer of the biodiesel which identifies the product
				produced and the location of such production.
								For
				purposes of this paragraph, the term United States includes any
				possession of the United
				States..
					(b)Excise tax
			 creditParagraph (2) of section 6426(i), as added by subsection
			 (c), is amended to read as follows:
						
							(2)Biodiesel and
				alternative fuelsNo credit shall be determined under this
				section with respect to any biodiesel or alternative fuel unless—
								(A)such biodiesel or alternative fuel is
				produced in the United States for use as a fuel in the United States,
				and
								(B)the taxpayer obtains a certification (in
				such form and manner as prescribed by the Secretary) from the producer of such
				biodiesel or alternative fuel which identifies the product produced and the
				location of such
				production.
								.
					(c)Provisions
			 clarifying treatment of fuels with no nexus to the United States
						(1)Alcohol fuels
			 creditSubsection (d) of section 40 is amended by adding at the
			 end the following new paragraph:
							
								(6)Limitation to
				alcohol with connection to the United StatesNo credit shall be determined under this
				section with respect to any alcohol which is produced outside the United States
				for use as a fuel outside the United States. For purposes of this paragraph,
				the term United States includes any possession of the United
				States.
								.
						(2)Biodiesel fuels
			 creditSubsection (d) of section 40A is amended by adding at the
			 end the following new paragraph:
							
								(5)Limitation to
				biodiesel with connection to the United StatesNo credit shall be determined under this
				section with respect to any biodiesel which is produced outside the United
				States for use as a fuel outside the United States. For purposes of this
				paragraph, the term United States includes any possession of the
				United
				States.
								.
						(3)Excise tax
			 credit
							(A)In
			 generalSection 6426, as amended by this Act, is amended by
			 adding at the end the following new subsection:
								
									(i)Limitation to
				fuels with connection to the United States
										(1)AlcoholNo credit shall be determined under this
				section with respect to any alcohol which is produced outside the United States
				for use as a fuel outside the United States.
										(2)Biodiesel and
				alternative fuelsNo credit
				shall be determined under this section with respect to any biodiesel or
				alternative fuel which is produced outside the United States for use as a fuel
				outside the United States.
										For
				purposes of this subsection, the term United States includes any
				possession of the United
				States..
							(B)Conforming
			 amendmentSubsection (e) of section 6427 is amended by
			 redesignating paragraph (5) as paragraph (6) and by inserting after paragraph
			 (4) the following new paragraph:
								
									(5)Limitation to
				fuels with connection to the United StatesNo amount shall be
				payable under paragraph (1) or (2) with respect to any mixture or alternative
				fuel if credit is not allowed with respect to such mixture or alternative fuel
				by reason of section
				6426(i).
									.
							(d)Effective
			 date
						(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to fuel produced, and sold or used, after the date
			 of the enactment of this Act.
						(2)Provisions
			 clarifying treatment of fuels with no nexus to the United States
							(A)In
			 generalExcept as otherwise provided in this paragraph, the
			 amendments made by subsection (c) shall take effect as if included in section
			 301 of the American Jobs Creation Act of 2004.
							(B)Alternative fuel
			 creditsSo much of the
			 amendments made by subsection (c) as relate to the alternative fuel credit or
			 the alternative fuel mixture credit shall take effect as if included in section
			 11113 of the Safe, Accountable, Flexible, Efficient Transportation Equity Act:
			 A Legacy for Users.
							(C)Renewable
			 dieselSo much of the
			 amendments made by subsection (c) as relate to renewable diesel shall take
			 effect as if included in section 1346 of the Energy Policy Act of 2005.
							BAdditional Revenue
			 Provisions
				711.Nonqualified
			 deferred compensation from certain tax indifferent parties
					(a)In
			 generalSubpart B of part II of subchapter E of chapter 1 is
			 amended by inserting after section 457 the following new section:
						
							457A.Nonqualified
				deferred compensation from certain tax indifferent parties
								(a)In
				generalAny compensation
				which is deferred under a nonqualified deferred compensation plan of a
				nonqualified entity shall be includible in gross income when there is no
				substantial risk of forfeiture of the rights to such compensation.
								(b)Nonqualified
				entityFor purposes of this section, the term nonqualified
				entity means—
									(1)any foreign corporation unless
				substantially all of its income is—
										(A)effectively
				connected with the conduct of a trade or business in the United States,
				or
										(B)subject to a
				comprehensive foreign income tax, and
										(2)any partnership unless substantially all of
				its income is allocated to persons other than—
										(A)foreign persons
				with respect to whom such income is not subject to a comprehensive foreign
				income tax, and
										(B)organizations
				which are exempt from tax under this title.
										(c)Determinability
				of amounts of compensation
									(1)In
				generalIf the amount of any compensation is not determinable at
				the time that such compensation is otherwise includible in gross income under
				subsection (a)—
										(A)such amount shall
				be so includible in gross income when determinable, and
										(B)the tax imposed
				under this chapter for the taxable year in which such compensation is
				includible in gross income shall be increased by the sum of—
											(i)the amount of
				interest determined under paragraph (2), and
											(ii)an amount equal
				to 20 percent of the amount of such compensation.
											(2)InterestFor purposes of paragraph (1)(B)(i), the
				interest determined under this paragraph for any taxable year is the amount of
				interest at the underpayment rate under section 6621 plus 1 percentage point on
				the underpayments that would have occurred had the deferred compensation been
				includible in gross income for the taxable year in which first deferred or, if
				later, the first taxable year in which such deferred compensation is not
				subject to a substantial risk of forfeiture.
									(d)Other
				definitions and special rulesFor purposes of this
				section—
									(1)Substantial risk
				of forfeiture
										(A)In
				generalThe rights of a person to compensation shall be treated
				as subject to a substantial risk of forfeiture only if such person’s rights to
				such compensation are conditioned upon the future performance of substantial
				services by any individual.
										(B)Exception for
				compensation based on gain recognized on an investment asset
											(i)In
				generalTo the extent provided in regulations prescribed by the
				Secretary, if compensation is determined solely by reference to the amount of
				gain recognized on the disposition of an investment asset, such compensation
				shall be treated as subject to a substantial risk of forfeiture until the date
				of such disposition.
											(ii)Investment
				assetFor purposes of clause (i), the term investment
				asset means any single asset (other than an investment fund or similar
				entity)—
												(I)acquired directly
				by an investment fund or similar entity,
												(II)with respect to
				which such entity does not (nor does any person related to such entity)
				participate in the active management of such asset (or if such asset is an
				interest in an entity, in the active management of the activities of such
				entity), and
												(III)substantially all
				of any gain on the disposition of which (other than such deferred compensation)
				is allocated to investors in such entity.
												(iii)Coordination
				with special ruleParagraph (3)(B) shall not apply to any
				compensation to which clause (i) applies.
											(2)Comprehensive
				foreign income taxThe term comprehensive foreign income
				tax means, with respect to any foreign person, the income tax of a
				foreign country if—
										(A)such person is
				eligible for the benefits of a comprehensive income tax treaty between such
				foreign country and the United States, or
										(B)such person
				demonstrates to the satisfaction of the Secretary that such foreign country has
				a comprehensive income tax.
										(3)Nonqualified
				deferred compensation plan
										(A)In
				generalThe term nonqualified deferred compensation
				plan has the meaning given such term under section 409A(d), except that
				such term shall include any plan that provides a right to compensation based on
				the appreciation in value of a specified number of equity units of the service
				recipient.
										(B)ExceptionCompensation shall not be treated as
				deferred for purposes of this section if the service provider receives payment
				of such compensation not later than 12 months after the end of the taxable year
				of the service recipient during which the right to the payment of such
				compensation is no longer subject to a substantial risk of forfeiture.
										(4)Exception for
				certain compensation with respect to effectively connected incomeIn the case a foreign corporation with
				income which is taxable under section 882, this section shall not apply to
				compensation which, had such compensation had been paid in cash on the date
				that such compensation ceased to be subject to a substantial risk of
				forfeiture, would have been deductible by such foreign corporation against such
				income.
									(5)Application of
				rulesRules similar to the
				rules of paragraphs (5) and (6) of section 409A(d) shall apply.
									(e)RegulationsThe Secretary shall prescribe such
				regulations as may be necessary or appropriate to carry out the purposes of
				this section, including regulations disregarding a substantial risk of
				forfeiture in cases where necessary to carry out the purposes of this
				section.
								.
					(b)Conforming
			 amendmentSection 26(b)(2) is amended by striking
			 and at the end of subparagraph (U), by striking the period at
			 the end of subparagraph (V) and inserting , and, and by adding
			 at the end the following new subparagraph:
						
							(W)section 457A(c)(1)(B) (relating to
				determinability of amounts of
				compensation).
							.
					(c)Clerical
			 amendmentThe table of
			 sections of subpart B of part II of subchapter E of chapter 1 is amended by
			 inserting after the item relating to section 457 the following new item:
						
							
								Sec. 457A. Nonqualified deferred compensation from certain tax
				indifferent
				parties.
							
							.
					(d)Effective
			 date
						(1)In
			 generalExcept as otherwise provided in this subsection, the
			 amendments made by this section shall apply to amounts deferred which are
			 attributable to services performed after December 31, 2008.
						(2)Application to
			 existing deferralsIn the case of any amount deferred to which
			 the amendments made by this section do not apply solely by reason of the fact
			 that the amount is attributable to services performed before January 1, 2009,
			 to the extent such amount is not includible in gross income in a taxable year
			 beginning before 2018, such amounts shall be includible in gross income in the
			 later of—
							(A)the last taxable
			 year beginning before 2018, or
							(B)the taxable year in
			 which there is no substantial risk of forfeiture of the rights to such
			 compensation (determined in the same manner as determined for purposes of
			 section 457A of the Internal Revenue Code of 1986, as added by this
			 section).
							(3)Charitable
			 contributions of existing deferrals permitted
							(A)In
			 generalSubsection (b) of
			 section 170 of the Internal Revenue Code of 1986 shall not apply to (and
			 subsections (b) and (d) of such section shall be applied without regard to) so
			 much of the taxpayer’s qualified contributions made during the taxpayer’s last
			 taxable year beginning before 2018 as does not exceed the taxpayer’s qualified
			 inclusion amount. For purposes of subsection (b) of section 170 of such Code,
			 the taxpayer’s contribution base for such last taxable year shall be reduced by
			 the amount of the taxpayer’s qualified contributions to which such subsection
			 does not apply by reason the preceding sentence.
							(B)Qualified
			 contributionsFor purposes of
			 this paragraph, the term qualified contributions means the
			 aggregate charitable contributions (as defined in section 170(c) of such Code)
			 paid in cash by the taxpayer to organizations described in section 170(b)(1)(A)
			 of such Code (other than any organization described in section 509(a)(3) of
			 such Code or any fund or account described in section 4966(d)(2) of such
			 Code).
							(C)Qualified
			 inclusion amountFor purposes of this paragraph, the term
			 qualified inclusion amount means the amount includible in the
			 taxpayer’s gross income for the last taxable year beginning before 2018 by
			 reason of paragraph (2).
							(4)Accelerated
			 paymentsNo later than 120
			 days after the date of the enactment of this Act, the Secretary shall issue
			 guidance providing a limited period of time during which a nonqualified
			 deferred compensation arrangement attributable to services performed on or
			 before December 31, 2008, may, without violating the requirements of section
			 409A(a) of the Internal Revenue Code of 1986, be amended to conform the date of
			 distribution to the date the amounts are required to be included in
			 income.
						(5)Certain
			 back-to-back arrangementsIf the taxpayer is also a service
			 recipient and maintains one or more nonqualified deferred compensation
			 arrangements for its service providers under which any amount is attributable
			 to services performed on or before December 31, 2008, the guidance issued under
			 paragraph (4) shall permit such arrangements to be amended to conform the dates
			 of distribution under such arrangement to the date amounts are required to be
			 included in the income of such taxpayer under this subsection.
						(6)Accelerated
			 payment not treated as material modificationAny amendment to a
			 nonqualified deferred compensation arrangement made pursuant to paragraph (4)
			 or (5) shall not be treated as a material modification of the arrangement for
			 purposes of section 409A of the Internal Revenue Code of 1986.
						712.Delay in application
			 of worldwide allocation of interestSection 864(f) is amended—
					(1)by striking
			 December 31, 2010 in paragraphs (5)(D) and (6) and inserting
			 December 31, 2018, and
					(2)by striking
			 paragraph (7).
					713.Time for
			 payment of corporate estimated taxesThe percentage under subparagraph (C) of
			 section 401(1) of the Tax Increase Prevention and Reconciliation Act of 2005 in
			 effect on the date of the enactment of this Act is increased by 37.75
			 percentage points.
				
